





Exhibit 10.1




SEPARATION AGREEMENT
This SEPARATION AGREEMENT (this “Agreement”), is dated as of September 29, 2017,
by and between NACCO Industries, Inc., a Delaware corporation (“Parent”), and
Hamilton Beach Brands Holding Company (“Hamilton Beach Holding”), a Delaware
corporation and wholly owned Subsidiary of Parent. Parent and Hamilton Beach
Holding will individually be referred to as a “Party” and collectively as the
“Parties.”
RECITALS
A.    Parent intends to make a distribution to its stockholders of all of the
outstanding shares of capital stock of Hamilton Beach Holding in accordance with
the terms hereof (the “Spin-Off”).
B.    As a consequence of the Spin-Off, Hamilton Beach Holding will cease to be
a Subsidiary of Parent.
C.    The Parties intend for the Spin-Off to qualify as a tax-free spin-off
under Section 355 of the Internal Revenue Code of 1986, as amended (the “Code”).
D.    Parent and Hamilton Beach Holding desire to allocate certain rights and
responsibilities of Parent, Hamilton Beach Holding and their respective
Subsidiaries and successors for periods before and after the Spin-Off.
Accordingly, the Parties agree as follows:
I.
DEFINITIONS



1.1Definitions. In addition to the terms defined elsewhere herein, as used in
this Agreement, the following terms will have the meanings specified below when
used in this Agreement with initial capital letters:


“Action” means any controversy, claim, action, litigation, arbitration,
mediation or any other proceeding by or before any Governmental Entity,
arbitrator, mediator or other Person acting in a dispute resolution capacity, or
any investigation, subpoena or demand preliminary to any of the foregoing.
“Affiliate” means, with respect to a Person, another Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. For purposes of this definition
“control” as applied to any Person means the possession, directly or indirectly,
of the power to vote five percent or more of the securities entitled to vote or
otherwise to direct or cause the direction of, the management and policies of
such Person, whether through the ownership of securities entitled to vote, by
contract or otherwise. For purposes of this definition, Affiliate will not
include any individual controlling Hamilton Beach Holding or Parent and,
following the Spin-Off; Hamilton Beach Holding and Parent will not be deemed to
be Affiliates.
“Agent” has the meaning set forth in Section 2.3.
“Agreement” has the meaning set forth in the Preamble.
“Business Day” means any day on which commercial banks in Cleveland, Ohio are
not required or authorized to be closed by Law or executive order.
“Code” has the meaning set forth in Recital C.
“Confidential Information” has the meaning set forth in Section 4.6.
“Damages” has the meaning set forth in Section 5.1.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.


1





--------------------------------------------------------------------------------





“GAAP” means United States generally accepted accounting principles as in effect
at the time of determination, consistently applied.
“Governmental Entity” means any arbitrator, court, judicial, legislative,
administrative or regulatory agency, commission, department, board, bureau, body
or other governmental authority or instrumentality or any Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, whether foreign, federal, state or local.
“Hamilton Beach Holding” has the meaning set forth in the Preamble.
“Hamilton Beach Holding Class A Common Stock” means the Class A common stock of
Hamilton Beach Holding, par value $0.01 per share.
“Hamilton Beach Holding Class B Common Stock” means the Class B common stock of
Hamilton Beach Holding, par value $0.01 per share.
“Hamilton Beach Holding Common Stock” means the Hamilton Beach Holding Class A
Common Stock and the Hamilton Beach Holding Class B Common Stock, taken
together.
“Hamilton Beach Holding Group” means, as the context may require, (i) Hamilton
Beach Holding and (ii) any one or more Affiliates of Hamilton Beach Holding
following the Spin-Off.
“Hamilton Beach Holding Indemnified Parties” has the meaning set forth in
Section 5.1.
“HBB Pension Plan” has the meaning set forth in Section 3.2.
“HBH Benefit Plans” has the meaning set forth in Section 3.3(a).
“HBH Participants” has the meaning set forth in Section 3.3(a).
“Indemnified Party” has the meaning set forth in Section 5.5.
“Indemnifying Party” has the meaning set forth in Section 5.5.
“Law” means any statute, law, ordinance, rule or regulation of any Governmental
Entity.
“Liability” or “Liabilities” mean all debts, liabilities, losses and obligations
whether absolute or contingent, matured or unmatured, liquidated or
unliquidated, accrued or unaccrued, known or unknown, whenever arising, and
whether or not the same would properly be reflected on a balance sheet; provided
that, except for references in Articles III and V, “Liabilities” will not
include any liabilities for or in respect of Taxes, which will be governed
solely by the Tax Allocation Agreement, or any liabilities for or in respect of
any benefit plans, programs, agreements, and arrangements, which will be
governed solely by Articles III and V of this Agreement.
“Order” means any order, judgment, ruling, decree, writ, permit, license or
other requirement of any Governmental Entity.
“Parent” has the meaning set forth in the Preamble.
“Parent Benefit Plans” has the meaning set forth in Section 3.3(b).
“Parent Board” has the meaning set forth in Section 2.1.
“Parent Class A Common Stock” means the Class A common stock of Parent, par
value $1.00 per share.
“Parent Class B Common Stock” means the Class B common stock of Parent, par
value $1.00 per share.
“Parent Common Stock” means the Parent Class A Common Stock and the Parent Class
B Common Stock, taken together.


2





--------------------------------------------------------------------------------





“Parent Group” means, as the context may require, (i) Parent and (ii) any one or
more Affiliates of Parent following the Spin-Off.
“Parent Indemnified Parties” has the meaning set forth in Section 5.2.
“Parent Participants” has the meaning set forth in Section 3.3(b).
“Parent Pension Plan” has the meaning set forth in Section 3.2.
“Party” and “Parties” have the meanings set forth in the Preamble.
“Person” means any individual or legal entity, including any partnership, joint
venture, corporation, trust, unincorporated organization, limited liability
company or Governmental Entity.
“Record Date” means the close of business on the date to be determined by the
Board of Directors of Parent as the record date for determining stockholders of
Parent entitled to receive Hamilton Beach Holding Common Stock in the Spin-Off,
which date will be a business day preceding the day of the Spin-Off Date.
“Retained Name” has the meaning set forth in Section 4.7.
“Share Issuance” has the meaning set forth in Section 2.2.
“Shared Contract” has the meaning set forth in Section 2.7.
“Spin-Off” has the meaning set forth in Recital A.
“Spin-Off Date” means the date on which the Spin-Off occurs.
“Stockholders’ Agreement” means the Stockholders’ Agreement, dated as of the
date hereof, by and between Hamilton Beach Holding and certain other parties,
the form of which is attached hereto as Exhibit A.
“Subsidiary” of any Person means (i) any Person whose financial results are
required to be consolidated with the financial results of the first Person in
the preparation of the first Person’s financial statements under GAAP or (ii)
for purposes of Article III, any nonconsolidated project mine subsidiary of The
North American Coal Corporation.
“Tax Allocation Agreement” means the Tax Allocation Agreement, dated as of the
date hereof, by and between Parent and Hamilton Beach Holding, the form of which
is attached hereto as Exhibit B.
“Taxes” has the meaning set forth in the Tax Allocation Agreement; provided,
however; that such term will not include any Liabilities owed to, or imposed by,
the Pension Benefit Guaranty Corporation under ERISA.
“Termination Date” has the meaning set forth in Section 7.1.
“Transfer Restriction Agreement” means the Transfer Restriction Agreement, dated
as of the date hereof, by and between Hamilton Beach Holding and certain other
parties, the form of which is attached hereto as Exhibit C.
“Transition Services Agreement” means the Transition Services Agreement, dated
as of the date hereof, by and between Parent and Hamilton Beach Holding in
substantially the form attached hereto as Exhibit D.
1.2Interpretation. (a)    When a reference is made in this Agreement to
Articles, Sections, Exhibits or Schedules, such reference will be to an Article
or Section or Exhibit or Schedule to this Agreement unless otherwise indicated.
The table of contents and headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they will be deemed to be followed by the words “without
limitation.” Unless the context otherwise requires, (i) “or” is disjunctive but
not necessarily exclusive, (ii) words in the singular include the plural and
vice versa, (iii) the use in this Agreement of a pronoun in reference to a Party
includes the masculine, feminine or neuter, as the context may require, and (iv)
terms used herein which are defined in GAAP have the meanings ascribed to them
therein. This Agreement will not be interpreted or construed to require any
Person to take any action, or fail to take any action, that would violate any
applicable Law.


3





--------------------------------------------------------------------------------





(b)    The Parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.


II.
SPIN-OFF



2.1The Spin-Off. Subject to the satisfaction, or to the extent permitted by
applicable Law, waiver of the conditions set forth in Article VI, the Board of
Directors of Parent (the “Parent Board”) has approved the Spin-Off and
established the Record Date and the Spin-Off Date and any procedures it
determined to be necessary or appropriate in connection therewith.


2.2Hamilton Beach Holding Share Issuance. Prior to the Spin-Off Date, Parent
will take, or cause to be taken, all actions necessary to issue to Parent such
number of shares of Hamilton Beach Holding Common Stock, including, if
applicable, by reclassifying the current outstanding shares of Hamilton Beach
Holding Common Stock (the “Share Issuance”), for the purpose of increasing the
outstanding shares of Hamilton Beach Holding Common Stock such that, immediately
prior to the Spin-Off Date, Hamilton Beach Holding will have not less than an
aggregate number of outstanding shares of Hamilton Beach Holding Class A Common
Stock and Hamilton Beach Holding Class B Common Stock that is equal to one share
of Hamilton Beach Holding Class A Common Stock and one share of Hamilton Beach
Holding Class B Common Stock for each share of Parent Common Stock issued and
outstanding on the Record Date.


2.3     Delivery of Shares to the Agent. On or prior to the Spin-Off Date,
Parent will authorize the book-entry transfer by Parent’s transfer agent, (the
“Agent”) of all of the outstanding shares of Hamilton Beach Holding Common Stock
to be distributed in connection with the Spin-Off. After the Spin-Off Date, upon
the request of the Agent, Hamilton Beach Holding will provide all book-entry
transfer authorizations that the Agent requires in order to effect the Spin-Off
of the shares of Hamilton Beach Holding Common Stock to Parent stockholders.


2.4     The Spin-Off. On the terms and subject to the conditions of this
Agreement, following consummation of the Share Issuance, Parent will distribute
and pay all of the shares of Hamilton Beach Holding Common Stock held by Parent
to Parent stockholders at a rate of one share of Hamilton Beach Holding Class A
Common Stock and one share of Hamilton Beach Holding Class B Common Stock to
each holder of Parent Common Stock then outstanding. Until the consummation of
the Spin-Off, Parent will own and the Agent will hold the shares of Hamilton
Beach Holding Common Stock as nominee on behalf of and for the benefit of
Parent. Upon consummation of the Spin-Off, pursuant to, and in accordance with
the terms hereof, the Agent will distribute by book-entry transfer (i) in
respect of each outstanding share of Parent Class A Common Stock held by holders
of record of Parent Class A Common Stock on the Record Date, one share of
Hamilton Beach Holding Class A Common Stock and one share of Hamilton Beach
Holding Class B Common Stock and (ii) in respect of each outstanding share of
Parent Class B Common Stock held by holders of record of Parent Class B Common
Stock on the Record Date, one share of Hamilton Beach Holding Class A Common
Stock and one share of Hamilton Beach Holding Class B Common Stock.


2.5     Fractional Shares. No certificate representing fractional shares of
Hamilton Beach Holding Common Stock will be issued as part of the Spin-Off. Each
holder of Parent Common Stock who otherwise would have been entitled to a
fraction of a share of Hamilton Beach Holding Class A Common Stock or Hamilton
Beach Holding Class B Common Stock pursuant to Section 2.4 (after aggregating
all of such Person’s shares of Hamilton Beach Holding Class A Common and
aggregating all of such Person’s shares of Hamilton Beach Holding Class B Common
Stock immediately prior to the consummation of the Spin-Off) will receive a cash
payment in lieu of such fractional shares. Parent will instruct the Agent to (i)
determine the number of whole shares and fractional shares of Hamilton Beach
Holding Class A Common Stock and Hamilton Beach Holding Class B Common Stock
allocable to each holder of record or beneficial owner of Parent Common Stock on
the Spin-Off Date, (ii) aggregate all such fractional shares into whole shares
of Hamilton Beach Holding Class A Common Stock and Hamilton Beach Holding Class
B Common Stock, (iii) convert the whole shares of Hamilton Beach Holding Class B
Common Stock into shares of Hamilton Beach Holding Class A Common Stock, (iv)
sell the whole shares of Hamilton Beach Holding Class A Common Stock pursuant to
clauses (ii) and (iii) in the open market on behalf of holders of record or
beneficial owners who otherwise would be entitled to receive fractional shares
of Hamilton Beach Holding Common Stock, and (v) distribute to each such holder
or for the benefit of each such beneficial owner such holder’s or owner’s
ratable share of the total proceeds (net of total selling and conversion
expenses) of such sale; provided, however, that the Agent will have sole
discretion to determine when, how, through which broker-dealer and at what price
to execute the sales; provided, further, that neither the Agent nor any
broker-dealer used by the Agent will be an Affiliate of Parent or Hamilton Beach
Holding; provided, further, that no holder of Parent Common Stock will be
entitled to receive in cash in excess of the value of two shares of Hamilton
Beach Holding Class A Common Stock.


4





--------------------------------------------------------------------------------





2.6     Intercompany Matters. As of immediately prior to the Spin-Off Date, all
rights and Liabilities of, from or to any member of the Parent Group, on the one
hand, and any member of the Hamilton Beach Holding Group, on the other hand,
will be netted against each other and the resulting balance will be cash settled
as applicable, by Parent or Hamilton Beach Holding, as the case may be, and all
contracts between or among such parties will terminate, in each case other than
under this Agreement or any of the other agreements or instruments contemplated
hereby or any Liabilities arising therefrom. In the event any such intercompany
amounts are identified following the Spin-Off Date that were not netted as
contemplated by the preceding sentence, such amounts will be cash settled when
they arise or are identified. In the event of any refund or credit relating to
the Hamilton Beach Holding Group or the Parent Group is received by the other
group after the Spin-Off Date, such other group will provide the Hamilton Beach
Holding Group or Parent Group, as applicable, with the benefit of such refund or
credit.


2.7    Treatment of Shared Services.  Any contract that is listed on Schedule 1
(a “Shared Contract”), shall be assigned in part to Hamilton Beach Holding, if
so assignable, or appropriately amended so that each Hamilton Beach Holding and
Parent shall be entitled to the rights and benefits, and shall assume the
related portion of any liabilities, inuring to their respective
businesses; provided, however, that (x) in no event shall Parent be required to
assign (or amend) any Shared Contract in its entirety or to assign a portion of
any Shared Contract which is not assignable (or cannot be amended) by its terms
(including any terms imposing consents or conditions on an assignment where such
consents or conditions have not been obtained or fulfilled), and (y) if any
Shared Contract cannot be so partially assigned by its terms or otherwise,
cannot be amended or has not for any other reason been assigned or amended, or
if such assignment or amendment would impair the benefit the parties thereto
derive from such Shared Contract, Hamilton Beach Holding shall use commercially
reasonable efforts to enter into a separate contract pursuant to which it
procures such rights and obligations as are necessary and Parent shall cooperate
with Hamilton Beach Holding in any reasonable arrangement designed to provide
Hamilton Beach Holding with all of the benefits under such Shared Contracts
until Hamilton Beach Holding enters into such separate contract. 
III.
EMPLOYEE MATTERS



3.1    Employees. All employees of Hamilton Beach Holding or its Subsidiaries
immediately prior to the Spin-Off will remain employed by Hamilton Beach Holding
or its Subsidiaries immediately following the Spin-Off.


3.2    Pension Benefits. On and following the Spin-Off Date, Hamilton Beach
Holding and its Subsidiaries will retain sponsorship of and be solely
responsible for the management and administration of any defined benefit pension
plan, including the Hamilton Beach Brands, Inc. Pension Plan, that was sponsored
by Hamilton Beach Holding or one of its Subsidiaries on the Spin-Off Date
(collectively the “HBH Pension Plans”) and Parent and its Subsidiaries (other
than Hamilton Beach Holding and its Subsidiaries) will retain sponsorship of and
be solely responsible for the management and administration of any defined
benefit pension plan, including: (i) The Combined Defined Benefit Plan for NACCO
Industries, Inc. and Its Subsidiaries;(ii) Pension Plan for Union Employees of
Bisti Fuels Company, LLC; (iii) The Coteau Properties Company Pension Plan; (iv)
The Falkirk Mining Company Pension Plan; and (v) the Sabine Mining Company
Pension Plan that were or are sponsored by Parent or one of its Subsidiaries
(other than Hamilton Beach Holding and its Subsidiaries) on the Spin-Off Date
(collectively the “Parent Pension Plans”).


3.3    Other Employee Benefits.


(a)Employees and former employees of Hamilton Beach Holding or its Subsidiaries
(“HBH Participants”) are currently provided retirement and welfare benefits
under employee benefit plans, programs, policies or arrangements that are
sponsored and maintained by Hamilton Beach Holding or its Subsidiaries
(collectively, the “HBH Benefit Plans”). On and after the Spin-Off Date, the HBH
Participants will continue to receive benefits under the HBH Benefit Plans.
Effective as of the Spin-Off Date, Parent and its Subsidiaries (other than
Hamilton Beach Holding and its Subsidiaries) (i) will have no Liability or
obligations, and Hamilton Beach Holding and its Subsidiaries agree to assume and
pay for any Liabilities or obligations, under or relating to the HBH Benefit
Plans, including the HBH Pension Plans, including as required by, or imposed
pursuant to applicable Law and (ii) will have no responsibility for the
administration of the HBH Benefit Plans, including the HBH Pension Plans.
(b)Employees and former employees of Parent and its Subsidiaries (other than
Hamilton Beach Holding and its Subsidiaries) (“Parent Participants”) are
currently provided retirement and welfare benefits under employee benefit plans,
programs, policies or arrangements that are sponsored and maintained by Parent
or its Subsidiaries (other than Hamilton Beach Holding and its Subsidiaries)
(collectively, the “Parent Benefit Plans”). On and after the Spin-Off Date, the
Parent Participants will continue to receive benefits under the Parent Benefit
Plans. Effective as of the Spin-Off Date, Hamilton Beach Holding and its
Subsidiaries (i) will have no Liability or obligations, and Parent and its
Subsidiaries (other than Hamilton Beach Holding and its Subsidiaries) agree to
assume and pay for any Liabilities or obligations, under or relating to


5





--------------------------------------------------------------------------------





the Parent Benefit Plans, including the Parent Pension Plans, including as
required by, or imposed pursuant to applicable Law and (ii) will have no
responsibility for the administration of the Parent Benefit Plans, including the
Parent Pension Plans.


(c)Prior to the Spin-Off Date, Hamilton Beach Holding and Parent will mutually
agree to a fair allocation of Alfred M. Rankin, Jr.’s compensation and employee
benefits between the two companies.


3.4    Other Benefit Matters.


(a)Nothing contained herein will in any way alter the right of Parent or
Hamilton Beach Holding or any of their respective Subsidiaries, before or after
the Spin-Off Date, to amend or terminate any Parent Benefit Plan or HBH Benefit
Plan, as applicable, in accordance with its terms and applicable Law or to
terminate the employment or service of any person at any time in accordance with
applicable Law. Nothing contained herein will be construed to create any
third-party beneficiary rights in any person, including without limitation any
Parent Participant or HBH Participant (including any dependent or beneficiary
thereof) nor will anything contained herein be deemed to amend any Parent
Benefit Plan or HBH Benefit Plan.


(b)On or before the Spin-Off Date, Parent and Hamilton Beach Holding agree that
(i) they will take such actions as they determine are necessary and advisable to
establish separate administrative services agreements and funding vehicles for
the HBH Benefit Plans (including the HBH Pension Plans) and Parent Benefit Plans
(including the Parent Pension Plans) and/or to provide for transitional services
related thereto and (ii) they will use reasonable, good faith efforts to
cooperate with each other and take such steps as are necessary and advisable to
implement the actions described in this Article III.


(c)After the Spin-Off Date, Parent and Hamilton Beach Holding will continue to
cooperate in good faith and share (to the extent permissible under applicable
privacy, data protection and similar laws) all relevant documents, payroll and
employment information as needed with respect to the continued administration of
the HBH Benefit Plans (and the HBH Pension Plans) and the Parent Benefit Plans
(and the Parent Pension Plans); provided that requests for cooperation must be
reasonable and not interfere with daily business operations.


IV.
REPRESENTATIONS. WARRANTIES AND COVENANTS



4.1Representations. Each of Parent and Hamilton Beach Holding, as applicable,
represents and warrants to the other that each Party has full power and
authority to execute and deliver this Agreement and to consummate the Spin-Off.
The execution and delivery of this Agreement and the consummation of the
Spin-Off have been duly and validly authorized by each Party, and no other
proceedings on the part of such Party or any other Person are necessary to
authorize the execution and delivery by such Party of this Agreement or the
consummation of the Spin-Off. This Agreement has been duly and validly executed
and delivered by the Parties, and (assuming the valid execution and delivery of
this Agreement by the other Parties) constitutes the legal, valid and binding
agreement of such Party enforceable against it in accordance with its terms,
except as such obligations and their enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally, (ii) by general
principles of equity, or (iii) the power of a court to deny enforcement of
remedies based on public policy.


4.2Litigation Matters. For a period of five years after the Closing Date, each
Party will, to aid the other Party in the defense of any third-party Action
relating to the business of the other Party to the extent such Party has
personnel or information relevant to such business or Action, make available
during normal business hours, but without unreasonably disrupting their
respective businesses, all personnel and records in their possession, custody
and/or control relating to such business reasonably necessary to permit the
effective defense or investigation of such Action. If information other than
that pertaining to the applicable business that is the subject of the Action is
contained in such records, Parent and Hamilton Beach Holding will make
reasonable efforts to protect any confidential information, including entering
into appropriate confidentiality agreements. To the extent any such Action
relates solely to Hamilton Beach Holding’s or any of its Subsidiaries’
businesses, all documented costs related thereto will be borne by Hamilton Beach
Holding. To the extent any such Action relates solely to Parent’s or any of its
Subsidiaries’ businesses (other than Hamilton Beach Holding or any of its
Subsidiaries), all documented costs related thereto will be borne by Parent. To
the extent any such Action relates to Parent’s or any of its Subsidiaries’
businesses (other than Hamilton Beach Holding or any of its Subsidiaries) and
Hamilton Beach Holding’s or any of its Subsidiaries’ businesses, all documented
costs related thereto will be allocated proportionately, based on their
respective business interest in such action, between Hamilton Beach Holding and
Parent.


4.3Cooperation. (a)    Parent and Hamilton Beach Holding will comply fully with
all notification, reporting and other requirements under any Law or Order
applicable to the Spin-Off. Parent and Hamilton Beach Holding will use their
commercially reasonable efforts to obtain, as soon as practicable, the
authorizations that may be or become necessary for the


6





--------------------------------------------------------------------------------





performance of their respective obligations under this Agreement and the
consummation of the Spin-Off and will cooperate fully with each other in
promptly seeking to obtain such authorizations, except that no such Party will
be required to make any material expenditure in connection with its obligations
under this Section 4.3. Where the cooperation of third parties such as insurers
or trustees would be necessary in order for a Party to completely fulfill its
obligations under this Agreement, such Party will use commercially reasonable
efforts to cause such third parties to provide such cooperation, except that no
Party will be required to make any material expenditure in connection therewith.


(b)In addition to the actions specifically provided for elsewhere in this
Agreement, each of the Parties will cooperate with each other and use (and will
cause their respective Subsidiaries and Affiliates to use) reasonable best
efforts, prior to, at and after the Spin-Off, to take, or to cause to be taken,
all actions, and to do, or to cause to be done, all things reasonably necessary
on its part permitted under applicable law to consummate and make effective the
transactions contemplated by this Agreement, the Transition Services Agreement
and the Tax Allocation Agreement as promptly as reasonably practicable.


(c)After the Spin-Off, except in the case of any Action by one Party or its
Affiliates against the other Party or its Affiliates, each Party will use its
commercially reasonable efforts to make available to the other, upon written
request, the former, current and future directors, officers, employees, other
personnel and agents of such Party as witnesses and any books, records or other
documents within its control or which it otherwise has the ability to make
available, to the extent that any such Person (giving consideration to business
demands of such directors, officers, employees, other personnel and agents) or
books, records or other documents are reasonably requested in connection with
any Action in which the requesting Party may from time to time be involved or
any other reasonable business purpose, regardless of whether, in the case of an
Action, such Action is a matter with respect to which indemnification may be
sought hereunder.


(d)The obligation of the Parties to provide witnesses pursuant to this Section
4.3 is intended to be interpreted in a manner so as to facilitate cooperation.


4.4Expenses. Whether or not the Spin-Off is consummated, all costs and expenses
incurred in connection with this Agreement and the Spin-Off will be borne by
Parent, unless otherwise provided herein or in the Transition Services
Agreement. The costs and expenses related to (a) the preparation and filing by
Hamilton Beach Holding of the S-1 Registration Statement with the Securities and
Exchange Commission (the “Commission”), including printing and engraving fees
(b) law firm written deliverables and activities to prepare Hamilton Beach
Holding personnel for public company service, (c) independent public accounting
firm written deliverables and activities prepared or undertaken in connection
with the S-1 Registration Statement, (d) the listing of Hamilton Beach Holding
shares on the New York Stock Exchange and (e) transfer agent and registrar
services associated with Hamilton Beach Holding shares (collectively, “Hamilton
Beach Holding Spin-Off Costs”) will be borne by Hamilton Beach Holding in the
event the Spin-Off is consummated; however in the event that the Spin-Off is not
consummated, Parent will bear the Hamilton Beach Holding Spin-Off Costs. For the
avoidance of doubt, each Party will bear its internal and external costs and
expenses of complying with any covenant herein, except and solely to the extent
otherwise provided herein.


4.5Certain Insurance Matters. (a)    With respect to any Damages suffered by
Hamilton Beach Holding or any of its Subsidiaries after the Spin-Off Date
relating to, resulting from or arising out of the conduct of Hamilton Beach
Holding’s business prior to the Spin-Off Date for which Parent or any of its
Subsidiaries would be entitled to assert, or cause any other Person to assert, a
claim for recovery under any policy of insurance maintained by Parent or for the
benefit of Parent or any of its Subsidiaries in respect of Hamilton Beach
Holding’s business, Parent or any of its Subsidiaries, any product of Hamilton
Beach Holding’s business or any Hamilton Beach Holding employee, at the request
of Hamilton Beach Holding, Parent will use commercially reasonable efforts to
assert and administer, or to assist Hamilton Beach Holding or any of its
Subsidiaries to assert and administer, one or more claims under such policy of
insurance covering such Damage if Hamilton Beach Holding or any of its
Subsidiaries is not itself entitled to assert such claim, and any recovery in
respect thereof will be paid to the Party suffering such Damages; provided,
however, that all of Parent’s reasonable out-of-pocket costs and expenses
incurred in connection with the foregoing, including retroactive or other
premium increases, are promptly reimbursed by Hamilton Beach Holding.
Notwithstanding the foregoing, Parent will have the sole right to administer all
such claims in any manner and take any actions as it determines to be
appropriate except to the extent any such administration or actions may
adversely affect the availability of insurance coverage, the amount of any such
coverage, the applicability of any coverage and/or the availability of future
coverage or coverage limits with respect to Hamilton Beach Holding or any of its
Subsidiaries, in which case any administration or actions by Parent shall only
be taken after consultation with, and consent of, Hamilton Beach Holding.
Nothing in this Section 4.5 will affect or modify or be deemed to affect or
modify in any way any Party’s obligations under Article V of this Agreement.




7





--------------------------------------------------------------------------------





(b)As of the Spin-Off Date, Parent and Hamilton Beach Holding will each procure
and maintain for not less than six years following the Spin-Off Date (the
“Insurance Period”), policies of directors’ and officers’ liability insurance
and fiduciary liability insurance of at least the same coverage and amounts, and
containing terms and conditions which are no less advantageous to the directors
and officers and fiduciaries or other trustees of either Parent or Hamilton
Beach Holding, with respect to claims arising out of or relating to events which
occurred before or on the Spin-Off Date. Each of Parent and Hamilton Beach
Holding will cooperate with the other in the procurement of such insurance. In
the event that insurance with the identical coverage and amounts is no longer
available on a commercially reasonable basis during the Insurance Period, Parent
and/or Hamilton Beach Holding may procure and maintain substantially similar
coverage for the remainder of the Insurance Period, with the consent of the
other Party, which consent will not be unreasonably withheld.


4.6Confidentiality. The Parties will keep strictly confidential any and all
proprietary, technical, business, marketing, sales and other information
disclosed to another Party in connection with the performance of this Agreement
(the “Confidential Information”), and will not disclose the same or any part
thereof to any third party, or use the same for their own benefit or for the
benefit of any third party. The obligations of secrecy and nonuse as set forth
herein will survive the termination of this Agreement for a period of five
years. Excluded from this provision is any information available in the public
domain and any information disclosed to any of the Parties by a third party who
is not in breach of confidential obligations owed to another Person or entity.
Notwithstanding the foregoing, each Party may disclose Confidential Information
(a) to its bankers, attorneys, accountants and other advisors subject to the
same confidentiality obligations imposed herein and (b) as may be required by
law from time to time, provided that such Party shall provide the other Party
with reasonable prior written notice of such required disclosure.


4.7 Use of Name. Hamilton Beach Holding and its Subsidiaries acknowledge and
agree that Parent has prior and superior rights to use the name “NACCO” (the
“Retained Name”) and is retaining all of its right, title and interest
(including its trademark rights) therein and thereto. Parent and its
Subsidiaries (other than Hamilton Beach Holding and its Subsidiaries)
acknowledge and agree that Hamilton Beach Holding and its Subsidiaries have
prior and superior rights to use the names “Hamilton Beach” and “The Kitchen
Collection” and are retaining all of their rights, title and interest (including
their trademark rights) therein and thereto.


V.
INDEMNIFICATION



5.1Indemnity by Parent. Following the Spin-Off, Parent will indemnify and hold
harmless Hamilton Beach Holding, its Subsidiaries and each of their respective
officers, directors, employees, agents and representatives and each of the
successors and assigns of any of the foregoing (“Hamilton Beach Holding
Indemnified Parties”) from and against and will promptly defend such parties
from and reimburse such parties for any and all losses, damages, costs,
expenses, Liabilities, obligations and claims of any kind, including reasonable
attorneys’ fees and other costs and expenses (“Damages”), which such parties may
directly or indirectly at any time suffer or incur or become subject to, as a
result of or in connection with (a) any breach by Parent of any representation
or warranty in this Agreement, (b) the failure by Parent to perform any covenant
to be performed by it or its Subsidiaries under this Agreement in whole or in
part after the Spin-Off Date, (c) the conduct of any business of Parent or its
Subsidiaries other than Hamilton Beach Holding’s business prior to, on or after
the Spin-Off, including any indemnity or Liability thereof or any amount due or
to become due in respect of the foregoing, and (d) any obligations or
Liabilities under the Parent Benefit Plans, including the Parent Pension Plan.


5.2Indemnity by Hamilton Beach Holding. Following the Spin-Off, Hamilton Beach
Holding will indemnify and hold Parent, its Subsidiaries and each of their
respective officers, directors, employees, agents and representatives and each
of the successors and assigns of any of the foregoing (“Parent Indemnified
Parties”) harmless from and against, and will promptly defend such parties from
and reimburse such parties for, any and all Damages which such parties may
directly or indirectly at any time suffer or incur or become subject to, as a
result of or in connection with (a) any breach by Hamilton Beach Holding of any
representation or warranty in this Agreement, (b) the failure by Hamilton Beach
Holding to perform any covenant to be formed by it or its Subsidiaries under
this Agreement in whole or in part after the Spin-Off Date, (c) the conduct of
any business of Hamilton Beach Holding or its Subsidiaries prior to, on or after
the Spin-Off, including any indemnity or Liability thereof or any amount due or
to become due in respect of the foregoing, and (d) any obligations or
Liabilities under HBH Benefit Plans, including the HBB Pension Plan.


5.3Insurance Coverage. The indemnification to which any Party is entitled
hereunder will be net of all insurance proceeds actually received, if any, by
the indemnified Party with respect to the losses for which indemnification is
provided in Section 5.1 or Section 5.2.




8





--------------------------------------------------------------------------------





5.4Right of Party to Indemnification. Each Party entitled to indemnification
hereunder will be entitled to indemnification for losses sustained in accordance
with the provisions of this Article V regardless of any Law or public policy
that would limit or impair the right of the Party to recover indemnification
under the circumstances.


5.5Indemnification Procedures. Any Party seeking indemnification under this
Article V for a third party claim (the “Indemnified Party”) must notify the
Party from whom such indemnity is sought (the “Indemnifying Party”) in writing
of any claim, demand, action or proceeding for which indemnification will be
sought; provided, however, that the failure to so notify will not adversely
impact the Indemnified Party’s right to indemnification hereunder except and
solely to the extent that such failure to notify actually prejudices, or
prevents the Indemnifying Party’s ability to defend such claim, demand, action
or proceeding. The Indemnifying Party will have the right at its expense to
assume the defense thereof using counsel reasonably acceptable to the
Indemnified Party. The Indemnified Party will have the right (i) to participate,
at its own expense, with respect to any claim, demand, action or proceeding that
is being diligently defended by the Indemnifying Party and (ii) to assume the
defense of any claim, demand, action or proceeding at the cost and expense of
the Indemnifying Party if the Indemnifying Party fails or ceases to diligently
defend the same. In connection with any such claim, demand, action or proceeding
the Parties will cooperate with each other and provide each other with access to
relevant books and records in their possession. If a firm written offer is made
to the Indemnifying Party to settle any such claim, demand, action or proceeding
solely in exchange for monetary sums to be paid by the Indemnifying Party (and
such settlement contains a complete release of the Indemnified Party and its
Subsidiaries and their respective directors, officers and employees) and the
Indemnifying Party proposes to accept such settlement and the Indemnified Party
refuses to consent to such settlement, then (A) the Indemnifying Party will be
excused from, and the Indemnified Party will be solely responsible for, all
further defense of such claim, demand, action or proceeding, (B) the maximum
liability of the Indemnifying Party relating to such claim, demand, action or
proceeding will be the amount of the proposed settlement if the amount
thereafter recovered from the Indemnified Party on such claim, demand, action or
proceeding is greater than the amount of the proposed settlement, and (C) the
Indemnified Party will pay all attorneys’ fees and legal costs and expenses
incurred after rejection of such settlement by the Indemnified Party; provided,
however, that if the amount thereafter recovered by the third party from the
Indemnified Party is less than the amount of the proposed settlement, the
Indemnified Party will be reimbursed by the Indemnifying Party for such
attorneys’ fees and legal costs and expenses up to a maximum amount equal to the
difference between the amount recovered by the third party and the amount of the
proposed settlement.


VI.
CONDITIONS



6.1Conditions to the Spin-Off. The obligations of the Parties to effect the
Spin-Off are subject to the fulfillment (or waiver by Parent pursuant to Section
6.2) on or prior to the Spin-Off Date (provided that certain of such conditions
will occur substantially contemporaneously with the Spin-Off) if Parent shall
have determined on or prior to the Termination Date that the following
conditions have been satisfied (or, if applicable, waived pursuant to Section
6.2):


(a)the Parent Board shall have determined, in its sole discretion, to effect the
Spin-Off;


(b)the receipt by Parent of a written opinion, dated as of the Record Date and
confirmation as of the Spin-Off Date, from McDermott, Will & Emery LLP, tax
counsel to Parent, satisfactory to Parent, to the effect that the Spin-Off will
qualify as a tax-free spin-off under Section 355 and related provisions of the
Code. In rendering the foregoing opinion, counsel will be permitted to rely upon
and assume the accuracy of certificates executed by officers of Parent and
Hamilton Beach Holding containing customary representations and covenants to
enable such firm to deliver the legal opinion;


(c)Parent shall have determined that all actions or filings necessary or
appropriate under applicable securities laws in connection with the Spin-Off
shall have been taken or made, and, where applicable, have become effective or
been accepted by the applicable Governmental Authority;


(d)the Hamilton Beach Holding Class A Common Stock to be distributed to Parent
stockholders in the Spin-Off shall have been accepted for listing on the NYSE or
another national securities exchange acceptable to Parent in its discretion,
subject to official notice of distribution;


(e)the Transition Services Agreement, Tax Allocation Agreement, Transfer
Restriction Agreement and Stockholders’ Agreement shall have been duly executed
and delivered by the parties thereto; and


(f)no order, injunction, decree or regulation issued by any court or agency of
competent jurisdiction or other legal restraint or prohibition preventing
consummation of the Spin-Off or any of the transactions related thereto, shall
be in effect, and no other event have occurred or failed to occur, including the
initiation or threat of litigation, that Parent shall have determined is adverse
to Parent or Hamilton Beach Holding.


9





--------------------------------------------------------------------------------





6.2Waiver of Conditions. The conditions set forth in Section 6.1 (excluding the
condition set forth in Section 6.1(b)) may be waived in the sole discretion of
the Board of Directors of Parent. The conditions set forth in Section 6.1
(excluding the condition set forth in Section 6.1(b)) are for the sole benefit
of Parent and will not give rise to or create any duty on the part of Parent or
the Board of Directors of Parent to waive or not waive any such conditions.


VII.
TERMINATION



7.1Termination. This Agreement may be terminated by Parent, in its sole
discretion, by action of the Parent Board in its discretion at any time prior to
the earlier of the Record Date or June 30, 2018 (the “Termination Date”) and
notice to Hamilton Beach Holding.


7.2Effect of Termination. If this Agreement is terminated as provided in Section
7.1, then this Agreement will forthwith become void and there will be no
Liability on the part of any Party to any other Party or any other Person in
respect hereof regardless of the circumstances; provided, however, that in the
event that Parent terminates this Agreement prior to the Record Date, Parent
will bear the Hamilton Beach Holding Spin-Off Costs.


VIII.
MISCELLANEOUS



8.1Survival. The representations, warranties and covenants of the Parties
contained in this Agreement or made pursuant to this Agreement will continue
from and after the Spin-Off Date.


8.2Amendment. This Agreement may be amended, modified or supplemented only by
the written agreement of the Parties.


8.3Waiver of Compliance. Except as otherwise provided in this Agreement, the
failure by any Person to comply with any obligation, covenant, agreement or
condition under this Agreement may be waived by the Person entitled to the
benefit thereof only by a written instrument signed by the Person granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition will not operate as a waiver of: or
estoppel with respect to, any subsequent or other failure. The failure of any
Person to enforce at any time any of the provisions of this Agreement will in no
way be construed to be a waiver of any such provision, nor in any way to affect
the validity of this Agreement or any part thereof or the right of any Person
thereafter to enforce each and every such provision. No waiver of any breach of
such provisions will be held to be a waiver of any other or subsequent breach.


8.4Notices. All notices required or permitted pursuant to this Agreement must be
in writing and will be deemed to be properly given when actually received by the
Person entitled to receive the notice at the address stated below, or at such
other address as a Party may provide by notice to the other:


If to Parent:
NACCO Industries, Inc.
5875 Landerbrook Drive, Suite 220
Cleveland, Ohio 44124-4017
Attention: John D. Neumann
Facsimile: 972.387.1031
If to Hamilton Beach Holding:
Hamilton Beach Brands Holding Company
4421 Waterfront Dr.
Glen Allen, VA 23060
Attention: Dana B. Sykes
Facsimile: 804.527.7218


8.5    Third-Party Beneficiaries. Except as otherwise expressly provided in this
Agreement, nothing in this Agreement, expressed or implied, is intended to
confer on any Person other than the Parties or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.


8.6    Successors and Assigns. This Agreement will be binding upon and will
inure to the benefit of the signatories hereto and their respective successors
and permitted assigns. None of the Parties may assign this Agreement, or any of
their


10





--------------------------------------------------------------------------------





rights or liabilities hereunder, without the prior written consent of the other
Parties hereto, and any attempt to make any such assignment without such consent
will be null and void. Any such assignment will not relieve the Party making the
assignment from any liability under this Agreement.


8.7    Severability. The illegality or partial illegality of any or all of this
Agreement or any provision hereof, will not affect the validity of the remainder
of this Agreement, or any provision hereof, and the illegality or partial
illegality of this Agreement will not affect the validity of this Agreement in
any jurisdiction in which such determination of illegality or partial illegality
has not been made, except in either case to the extent such illegality or
partial illegality causes this Agreement to no longer contain all of the
material provisions reasonably expected by the Parties to be contained therein.


8.8    Governing Law. This Agreement will be governed by and construed in
accordance with the internal Laws of the State of Delaware applicable to
contracts made and wholly performed within such state, without regard to any
applicable conflict of laws principles.


8.9    Submission to Jurisdiction; Waivers. Each Party irrevocably agrees that
any legal action or proceeding with respect to this Agreement, the Spin-Off, any
provision hereof, the breach, performance, validity or invalidity hereof or for
recognition and enforcement of any judgment in respect hereof brought by another
Party or its successors or permitted assigns may only be brought and determined
in any federal or state court located in the State of Delaware, and each Party
hereby irrevocably submits with regard to any such action or proceeding for
itself and in respect to its property, generally and unconditionally, to the
exclusive jurisdiction of the aforesaid courts. Each Party hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement, the
Spin-Off, any provision hereof or the breach, performance, enforcement, validity
or invalidity hereof, (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
lawfully serve process, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by applicable Laws, that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum, (ii)
the venue of such suit, action or proceeding is improper and (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.


8.10    Counterparts. This Agreement may be executed in two or more
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that each Party need not
sign the same counterpart. This Agreement, to the extent signed and delivered by
means of a facsimile or other electronic transmission, will be treated in all
respects as an original agreement and will be considered to have the same
binding legal effect as if it were a signed original.


8.11    Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement), constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter of this Agreement.


8.12    Determinations by Parent or Hamilton Beach Holding. Any determination
required or permitted hereby to be made or taken by Parent or Hamilton Beach
Holding may be made or taken by it in its sole discretion and without
consideration to the other or the other’s interests. The Parties hereby
expressly agree that this Agreement is to be interpreted without giving effect
to prior practice or any alleged oral representations or assurances.


8.13    Exclusivity of Tax Allocation Agreement and Transition Services
Agreement. The Parties agree that the Tax Allocation Agreement will be the
exclusive agreement among the Parties with respect to Tax matters and the
Transition Services Agreement will be the exclusive agreement among the Parties
with respect to matters pertaining to transition services.


[SIGNATURES ON FOLLOWING PAGE]


11





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to
be signed by its duly authorized officer as of the date first above written.
NACCO INDUSTRIES, INC.
By:    /s/ J.C. Butler, Jr.        
Name:    J.C. Butler, Jr.
Title:
President and Chief Executive Officer

HAMILTON BEACH BRANDS HOLDING COMPANY
By:    /s/ Gregory H. Trepp        
Name:    Gregory H. Trepp
Title:
President and Chief Executive Officer



12





--------------------------------------------------------------------------------







Schedule 1
1. Corporate Services Commercial Account Agreement, dated October 5, 2012,
between NACCO Industries, Inc. and American Express Travel Related Services
Company, Inc.
2. Master Services Agreement between NAVEX Global, Inc. and NACCO Industries,
Inc. entered into on July 15, 2014, and Order Form 072510 dated as of July 14,
2014.
3. Sales Order Form, effective September 8, 2017, between Concur Technologies,
Inc. and NACCO Industries, Inc.
4. Two (2) Letter Agreements, dated January 20, 2017, between Crowe Horwath LLP
and NACCO Industries, Inc.
5. Various Agreements between The Vanguard, Inc. or its affiliates and NACCO
Industries, Inc.
6. Order Form, dated November 21, 2016, between Thomson Reuters Inc. and NACCO
Industries, Inc.
7. Order Form, dated March 22, 2016, between Thomson Reuters Inc. and NACCO
Industries, Inc.
8. Short Form Agreement, dated February 17, 2017, between Korn Ferry Hay Group
and NACCO Industries, Inc.














13





--------------------------------------------------------------------------------








Exhibit A




STOCKHOLDERS’ AGREEMENT
dated as of
September 29, 2017








--------------------------------------------------------------------------------






1.
Definitions
1
2.
Permitted Transfers
3
3.
Transfers for Which First Refusal Procedure is Required
3
4.
First Refusal Procedures
4
5.
Representations and Warranties
6
6.
Changes in Shares of Class B Common Stock
6
7.
Compliance Provisions
7
8.
Amendment and Termination
7
9.
Further Assurances
8
10.
Miscellaneous
8
11.
Power of Attorney
8
12.
Voting of Class B Common Stock
9







--------------------------------------------------------------------------------






STOCKHOLDERS’ AGREEMENT
This STOCKHOLDERS’ AGREEMENT (this “Agreement”) dated as of September 29, 2017
by and among the signatories hereto (“Participating Stockholders,” as described
in Section 1.14 hereof), Hamilton Beach Brands Holding Company, a Delaware
corporation (the “Corporation”), and the Depository (as described in Section
1.10 hereof).
W I T N E S S E T H
WHEREAS, the Participating Stockholders own of record or beneficially shares of
Class B Common Stock, par value $0.01 per share (“Class B Common Stock”), of the
Corporation; and
WHEREAS, the Participating Stockholders desire to subject the transfer of all of
the shares of Class B Common Stock now owned or hereafter acquired by them to
certain mutually agreeable limitations.
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration had and received, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.Definitions.


1.1    The term “Administrator” shall mean the Corporation, as administrator
under this Agreement, shall include any other corporation or other entity to
which this Agreement may be assigned, by operation of law or otherwise, in
connection with any merger, reorganization, consolidation or other corporate
transaction having an effect similar to the foregoing.


1.2    The term “Agreement” shall have the meaning set forth in the introductory
paragraph above.


1.3    The term “Amendment” shall mean the Amendment to Stockholders’ Agreement
substantially in the form of Exhibit A hereto.


1.4    The term “business day” means any day other than Saturday, Sunday or a
day on which commercial banks are authorized or required to close in Cleveland,
Ohio, and shall consist of the time period from 12:01 a.m. through 12:00
midnight, Eastern Standard Time or Eastern Daylight Savings Time, whichever is
then in effect in Cleveland, Ohio. In computing any time period for purposes of
this Agreement, the date of the event which begins the running of such time
period shall be included, except that if such event occurs on other than a
business day such period shall begin to run on and shall include the first
business day thereafter.


1.5    The term “Charitable Organization” shall mean an organization to which
contributions are deductible for federal income, estate or gift tax purposes and
which is established by one or more Participating Stockholders.


1.6    The term “Class A Common Stock” shall mean Class A Common Stock, par
value $0.01 per share, of the Corporation.


1.7    The term “Class B Common Stock” shall have the meaning assigned to it in
the first WHEREAS clause of this Agreement.


1.8    The term “Corporation” shall have the meaning assigned to it in the
introductory paragraph of this Agreement.


1.9    The term “current trust interest” means the interest of any beneficiary
of a trust to whom income or principal is currently distributable either in the
discretion of the trustee or otherwise.


1.10    The term “Depository” shall mean the Administrator.


1.11    The term “Family Member” shall mean Clara Taplin Rankin, Frank E. Taplin
and Thomas E. Taplin, their spouses, their lineal descendants by blood or by
legal adoption prior to the age of 18, the spouses of such lineal descendants,
the lineal descendants of any such spouses and trusts exclusively for the
benefit of any such persons. In applying the term “exclusively” for purposes of
this Agreement, the interest of any Charitable Organization that is a
Participating Stockholder (or does not fail to become a Participating
Stockholder at the time provided in Section 1.14(c) hereof) or any contingent
trust interest having at the time of transfer an actuarial value (under
valuation tables then used for federal gift tax purposes for gifts


1





--------------------------------------------------------------------------------





between private individuals) of not more than five percent of the value of the
assets of the trust or an unexercised power of appointment shall be ignored.


1.12    The term “Offered Shares” shall have the meaning assigned to it in
Section 4.1(a) hereof.


1.13    The term “Offeror” shall have the meaning assigned to it in Section 4.1
hereof.


1.14    The term “Participating Stockholder” shall mean any Family Member,
Charitable Organization or Participating Stockholder Organization which has
executed a counterpart of this Agreement and delivered a copy thereof to all
other Participating Stockholders, any Family Member, Charitable Organization or
Participating Stockholder Organization, which hereafter executes and delivers an
Amendment, and is bound by the terms hereof. With regard to the definition of
“Participating Stockholder,” the following also shall apply:


(a)No Participating Stockholder who is a natural person shall be deemed to
forfeit the status of Participating Stockholder upon divorce, remarriage or
adoption.


(b)In order for a trust exclusively for the benefit of a Family Member or
Members to be considered a Participating Stockholder:


(i)the trustee and all adult beneficiaries of such trusts having a current trust
interest (as well as all Charitable Organization beneficiaries having a current
trust interest) shall sign this Agreement as Participating Stockholders;


(ii)the trustee and a parent or legal guardian, for trusts with minor
beneficiaries having a current trust interest, shall sign this Agreement on
behalf of any such minor beneficiaries; or


(iii)the trustee and legal guardian, if any, for trusts with incompetent
beneficiaries having a current trust interest, shall sign this Agreement on
behalf of any such incompetent beneficiaries.


(c)If, at any time, any trust shall have an adult beneficiary (and such
beneficiary is not incompetent) having a current trust interest or an
ascertainable Charitable Organization beneficiary having a current trust
interest and if such beneficiary shall fail or be unable to sign this Agreement
for a period of 30 calendar days following notification to such beneficiary of
the terms of this Agreement by the Depository and following signature of this
Agreement by the trustee, the trust shall thereupon cease to be a Participating
Stockholder and Section 3.2 of this Agreement shall then apply as if the shares
of Class B Common Stock held by the trust were then to be converted. The donor
of a trust that is revocable by the donor alone, during the lifetime of such
donor, shall be considered the only beneficiary thereof so long as such trust is
so revocable.


(d)In the case of Class B Common Stock held by a custodian under the Uniform
Transfers to Minors Act (or the practical equivalent thereof) for the benefit of
a minor Family Member, the custodian shall sign this Agreement on behalf of such
minor if such minor is to be considered a Participating Stockholder.


(e)In the case of Class B Common Stock held in the name of a minor Family
Member, a parent or legal guardian of such minor shall sign this Agreement on
behalf of such minor if such minor is to be considered a Participating
Stockholder.


(f)In the case of Class B Common Stock held in the name of an incompetent Family
Member, the legal guardian of such incompetent shall sign this Agreement on
behalf of such incompetent if such incompetent is to be considered a
Participating Stockholder.


(g)When a minor described in Section 1.14(d) or (e) reaches the age of majority,
or an incompetent described in Section 1.14(f) is no longer impaired by such
disability and has reached the age of majority, such Family Member shall execute
and deliver an Amendment which has been executed and delivered by the
Participating Stockholders (or their attorney-in-fact), the Corporation and the
Depository. If such Family Member shall fail or be unable to sign such Amendment
for a period of 30 calendar days following notification to such Family Member of
the terms of this Agreement by the Depository, such Family Member shall
thereupon cease to be a Participating Stockholder and Section 3.2 of this
Agreement shall then apply as if the shares of Class B Common Stock were then to
be converted.


1.15    The term “Participating Stockholder Organization” shall mean (a) any
corporation as to which all of the outstanding capital stock is owned by
Participating Stockholders; (b) any partnership all of the partners of which are
Participating Stockholders; and (c) any limited liability company as to which
all of the members are Participating Stockholders.


2





--------------------------------------------------------------------------------





Notwithstanding the first sentence of this Section 1.15, a corporation,
partnership or limited liability company may not be a Participating Stockholder
Organization unless its certificate of incorporation, partnership agreement, or
other organizational and governance documents provide that only Participating
Stockholders may acquire or retain any capital stock, partnership interest or
other ownership interest of such entity or of any survivor of a merger or
consolidation of such entity.


1.16    The term “Permitted Transferee” shall have the meaning set forth in
paragraph 4 of the Restated Certificate.


1.17    The term “personal representative” means the executor, administrator or
other personal representative of the estate of a deceased Participating
Stockholder.


1.18    The term “Purchaser” shall have the meaning assigned to it in Section
4.3 hereof.


1.19    The term “Restated Certificate” shall mean the Amended and Restated
Certificate of Incorporation of the Corporation, as amended to the date of this
Agreement.


1.20    The term “spouse” includes a widow or a widower.


2.Permitted Transfers.


2.1    Any Participating Stockholder may at any time sell, assign, give,
exchange or otherwise transfer shares of Class B Common Stock or any interest
therein to any Family Member who is a Participating Stockholder or becomes a new
Participating Stockholder by, simultaneously with such transfer, signing and
delivering an Amendment which has been signed and delivered by the Participating
Stockholders (or their attorney-in-fact), the Corporation and the Depository.
Any Participating Stockholder may at any time sell, assign, give, exchange or
otherwise transfer shares of Class B Common Stock or any interest therein to a
Participating Stockholder Organization that is a Participating Stockholder or
becomes a new Participating Stockholder by, simultaneously with such transfer,
signing and delivering an Amendment which has been signed and delivered by the
Participating Stockholders (or their attorney-in-fact). Any Participating
Stockholder may at any time give shares of Class B Common Stock or any interest
therein to a Charitable Organization that is a Participating Stockholder or
becomes a new Participating Stockholder by, simultaneously with such gift,
signing and delivering an Amendment. Any shares of Class B Common Stock so
transferred shall remain subject to this Agreement in the hands of the
transferee. The Participating Stockholder transferring shares of Class B Common
Stock pursuant to this Section 2.1 shall provide written notice to the
Depository of the transfer at least five business days in advance of the
transfer, which notice shall include any instructions regarding the transfer of
such shares. Upon request of the Depository, the Participating Stockholder and
the transferee shall provide affidavits or such other proof as the Depository
may request to confirm that the transfer is permitted by this Section 2.1.


2.2    Any Participating Stockholder may pledge shares of Class B Common Stock
as security for a loan if the pledgee (being competent to do so) agrees in
writing to be bound by this Agreement and to receive such shares of Class B
Common Stock subject to this Agreement and otherwise subject to the Restated
Certificate and, in the event of default on such loan and levy upon the
collateral, to offer such shares of Class B Common Stock to the Participating
Stockholders other than the pledgor in accordance with the procedures specified
in Section 4 hereof, and to convert into shares of Class A Common Stock in
accordance with the Restated Certificate any shares of Class B Common Stock not
purchased by such Participating Stockholders.


3.Transfers for Which First Refusal Procedure is Required.


3.1    Any Participating Stockholder who desires to sell, assign, give, exchange
or otherwise transfer any shares of Class B Common Stock (or the shares of Class
A Common Stock into which they are convertible) or any interest therein
otherwise than as provided in Section 2 hereof shall first offer to sell or
exchange such shares of Class B Common Stock to or with the other Participating
Stockholders and the Corporation. Such offer shall be made, and may be accepted,
in accordance with the procedures specified in Section 4 hereof. During a period
of 30 business days following the last to expire of the rights of the other
Participating Stockholders and the Corporation, the Offeror shall have the
right, in accordance with the Restated Certificate, to convert any such Offered
Shares into shares of Class A Common Stock and may transfer such shares of Class
A Common Stock or any interest herein free of the limitations provided for
herein, but only to the person (except for sales of shares of Class A Common
Stock to be made on a national securities exchange or pursuant to an automated
quotation system of national securities dealers) to whom such transfer was
originally proposed to be made and only on terms (except for price in the case
of a gift and sales to be made on a national securities exchange or pursuant to
an automated quotation system of national securities dealers) no more favorable
to such person than those upon which the Offered Shares were offered to the
other


3





--------------------------------------------------------------------------------





Participating Stockholders. If such transfer or conversion is not accomplished
within such 30-day period, all of the provisions of this Agreement shall again
be in effect with respect to such shares of Class B Common Stock.


3.2    Any Participating Stockholder who desires to convert shares of Class B
Common Stock to Class A Common Stock (except as permitted by Section 3.1 or 3.3
hereof) in accordance with the Restated Certificate shall first offer to sell or
exchange such shares of Class B Common Stock to or with the other Participating
Stockholders and the Corporation in accordance with the procedures specified in
Section 4 hereof. During a period of 30 business days following the last to
expire of the rights of the other Participating Stockholders and the
Corporation, the Offeror desiring to convert Offered Shares may do so, but only
to the extent that such Offered Shares were not accepted by any other
Participating Stockholder or the Corporation, and the shares of Class A Common
Stock into which such Offered Shares are converted thereafter shall be free from
all of the limitations provided for herein.


3.3    Upon the death of a Participating Stockholder, any shares of Class B
Common Stock then owned by such Participating Stockholder may be transferred in
accordance with Section 2.1 hereof to any other Participating Stockholder by the
personal representative of the estate of such deceased Participating Stockholder
(or by the trustee of any trust or by any other person by reason of the death of
such deceased Participating Stockholder). To the extent that any such personal
representative, trustee or other person is required or desires to transfer any
shares of Class B Common Stock (or the shares of Class A Common Stock into which
they are convertible) owned by a deceased Participating Stockholder, or any
interest therein, otherwise than as permitted by Section 2.1 hereof, or is
required or desires to convert such shares otherwise than as permitted by this
Section 3, such personal representative, trustee or other person shall offer to
sell or exchange such shares of Class B Common Stock to or with the other
Participating Stockholders and the Corporation in accordance with the procedures
specified in Section 4 hereof. Upon completion of the procedures specified in
Section 4 hereof, those Offered Shares not purchased by any other Participating
Stockholder or the Corporation shall, in accordance with the Restated
Certificate, be converted into shares of Class A Common Stock, and thereafter
such shares of Class A Common Stock may be transferred to the designated
recipient thereof (except for sales to be made on a national securities exchange
or pursuant to an automated quotation system of national securities dealers),
free of all of the limitations provided for herein. Each of the Participating
Stockholders who is a natural person shall cause all appropriate testamentary
documents providing for implementation of the foregoing procedures upon such
Participating Stockholder’s death to be in effect at all times after the date
hereof. Each of the Participating Stockholders hereby agrees that the terms and
provisions of this Agreement shall govern the transfer of all shares of Class B
Common Stock now or hereafter owned by such Participating Stockholder,
notwithstanding the terms or provisions of any existing revocable or future
estate planning document to the contrary.


4.First Refusal Procedures.


4.1    A Participating Stockholder, the personal representative of the estate of
a deceased Participating Stockholder or the trustee of any trust agreement of
which a deceased Participating Stockholder is donor (or any other person in
possession of shares of Class B Common Stock which are to pass by reason of the
death of a Participating Stockholder), in each case which proposes to transfer
or convert shares of Class B Common Stock otherwise than as provided in Section
2 hereof, or a pledgee who is required by Section 2.2 hereof to offer shares of
Class B Common Stock to other Participating Stockholders and the Corporation
(collectively, an “Offeror”), shall send to the Depository a written notice
(which shall be irrevocable), dated the date on which it is sent, containing the
following information:


(a)The number of shares of Class B Common Stock proposed to be transferred
(before conversion) or converted (the “Offered Shares”);


(b)Whether the Offeror proposes to transfer under Section 3.1 or 3.3 hereof or
to convert under Section 3.2 or 3.3 hereof the Offered Shares;


(c)If the Offeror proposes to transfer the Offered Shares under Section 3.1 or
3.3 hereof, the name and address of each proposed transferee and the price per
share, if any, payable to the Offeror upon such transfer; and


(d)The date on which the Offeror desires to carry out the proposed transfer or
conversion of the Offered Shares, which shall be consistent with the procedures
provided for in this Agreement (such date may be not less than 25 nor more than
55 business days after the date of such notice).


If the Offeror proposes to sell Offered Shares under Section 3.1 or 3.3 hereof,
such notice shall be accompanied by written evidence that any price per share
payable to the Offeror as specified in such notice is being offered for the
Offered Shares in good faith by the proposed transferee. Upon receipt of such
notice, the Depository forthwith shall send it to each of the other
Participating Stockholders and the Corporation.


4





--------------------------------------------------------------------------------





4.2    Upon delivery of the notice pursuant to the last sentence of Section 4.1
hereof, the other Participating Stockholders shall have the right and option to
acquire the Offered Shares, or any of them, for the consideration specified in
Section 4.3 hereof. Each of such other Participating Stockholders may exercise
such right, at any time before the expiration of seven business days after such
written notice and accompanying evidence (if applicable) have been sent to such
other Participating Stockholders and the Corporation, in proportion to the
respective holdings of shares of Class B Common Stock of such other
Participating Stockholder compared to the aggregate holdings of shares of Class
B Common Stock of all such other Participating Stockholders. The right to
acquire Offered Shares may be exercised by a Participating Stockholder by
sending a written notice (which shall be irrevocable) to the Depository, dated
the date that it is sent and sent at any time prior to the expiration of the
aforesaid seven-day period, specifying the number of Offered Shares such
Participating Stockholder is acquiring and the consideration such Participating
Stockholder will deliver in accordance with Section 4.3 hereof.


If any such Participating Stockholder fails to exercise such Participating
Stockholder’s right to acquire the Offered Shares to its full extent, then such
right may be exercised by the other such Participating Stockholders (to the
extent that it has not been exercised by such Participating Stockholder) at any
time before the expiration of five business days after written notice has been
sent by the Depository to such other Participating Stockholders of such failure,
in whatever proportion they may agree upon and, if they cannot agree, in
proportion to the respective holdings of each compared to the aggregate holdings
of all of them. If any of such other Participating Stockholders fail to exercise
their rights to acquire any Offered Shares to their full extent, then such
rights may be exercised by the Corporation (to the extent of any Offered Shares
remaining) at any time before the expiration of three business days after
written notice has been sent by the Depository to the Corporation of such
failure. The right of Participating Stockholders or the Corporation to acquire
additional Offered Shares as to which any Participating Stockholder has failed
to exercise his or her right to acquire may be exercised by sending a written
notice (which shall be irrevocable) to the Depository, dated the date that it is
sent and sent at any time prior to the expiration of the aforesaid five-day
period or three-day period, as the case may be, specifying the number of Offered
Shares to be acquired and the consideration to be delivered in accordance with
Section 4.3 hereof.
In applying the term “holdings” in this Section 4.2 in the case of shares of
Class B Common Stock owned by a trust, the trust shall be considered to own the
holding; except that, if the trustee fails to any extent to exercise a right to
acquire Offered Shares, beneficiaries of the trust who are Participating
Stockholders owning more than 50 percent of either the then current income or
the remainder interest in the trust and desiring to exercise such right shall be
considered to own the holding only in such proportions as such beneficiaries
shall agree upon.
4.3    Shares of Class B Common Stock acquired by a Participating Stockholder or
the Corporation in accordance with Section 4.2 (individually, a “Purchaser”)
hereof may be paid for, at the election of such Purchaser, in cash, shares of
Class A Common Stock or a combination of such consideration as follows:


(a)To the extent that such Purchaser elects that the price be paid in shares of
Class A Common Stock, the number of shares of Class A Common Stock that shall be
delivered in exchange shall be equal to the number of shares of Class B Common
Stock to be exchanged; and


(b)To the extent that such Purchaser elects that the price shall be paid in
cash, the cash price for shares of Class B Common Stock shall be equal to the
average of the last sale price of the shares of Class A Common Stock as reported
on the New York Stock Exchange (or on the principal national securities exchange
or automated quotation system of national securities dealers on which the shares
of Class A Common Stock may then be traded) on the 5 trading days preceding the
date of the Offeror’s notice sent pursuant to Section 4.1 hereof: as reported in
The Wall Street Journal (or, if such periodical is not then published, the most
comparable periodical then being published) or such higher price as may have
been specified in such notice.


4.4    The sale or exchange contemplated by these procedures shall be closed (a
“Closing”) at the principal corporate trust office of the Depository on the date
which is not later than 25 business days after the date of the notice given
pursuant to Section 4.1 hereof.


4.5    At any Closing hereunder:


(a)Against delivery of the Offered Shares to be purchased from the Offeror, each
Purchaser shall make payment to the Offeror by certified or bank check payable
to the Offeror or wire transfer to an account designated by the Offeror of that
portion of the aggregate price for the Offered Shares being paid in cash by such
Purchaser and shall deliver, in payment of that portion of the aggregate
purchase price for the Offered Shares being paid in shares of Class A Common
Stock by such Purchaser, a duly executed certificate or certificates
representing such shares, together with stock powers endorsed in blank relating
to such certificates and a written representation by such Purchaser that the
Offeror will receive good and


5





--------------------------------------------------------------------------------





marketable title to such shares, free of all adverse claims, liens, encumbrances
and security interests other than such of the foregoing as have been created by
or through such Offeror, and


(b)The Offeror shall deliver to each Purchaser of the Offered Shares being
purchased by such Purchaser a duly executed certificate or certificates
representing such Offered Shares, together with stock powers endorsed in blank
relating to such certificates and a written representation by such Offeror that
such Purchaser will receive good and marketable title to such shares, free of
all adverse claims, liens, encumbrances and security interests, other than such
of the foregoing as have been created by the Restated Certificate by or through
such Purchaser.


If, following the record date for determining the stockholders entitled to vote
at a meeting of the Corporation’s stockholders, but before the date of such
meeting, either a Purchaser taking delivery of Offered Shares or an Offeror
taking delivery of shares of Class A Common Stock requests, the party delivering
such shares shall also deliver an irrevocable proxy, duly executed by such
party, authorizing such persons as the Purchaser or the Offeror, as the case may
be, shall designate to act as his or her lawful agents, attorneys and proxies,
with full power of substitution, to vote in such manner as each such agent,
attorney and proxy or his or her substitute shall in his or her sole discretion
deem proper. If, following the record date for determining the stockholders
entitled to consent in writing to an action of the Corporation without a
meeting, but before the latest effective date for written consents with regard
to such action, the Purchaser taking delivery of Offered Shares or the Offeror
taking delivery of shares of Class A Common Stock requests, the party delivering
such shares shall also deliver a power of attorney, duly executed by such party,
authorizing such persons as the Purchaser or the Offeror, as the case may be,
shall designate to act as his or her lawful attorneys or attorneys-in-fact, with
full power to consent in writing in such manner as each such attorney or
attorney-in- fact shall in his or her sole discretion deem proper.
5.Representations and Warranties.


Each Participating Stockholder, for such Participating Stockholder only and not
for any other Participating Stockholder, represents and warrants to the other
Participating Stockholders and the Corporation as follows:
(a)Such Participating Stockholder is the record and beneficial owner of the
shares of Class B Common Stock identified below such Participating Stockholder’s
name on the signature pages hereto (except as otherwise described thereon), and
except as otherwise described thereon such Participating Stockholder does not
own of record or beneficially or have any interest in any other shares of Class
B Common Stock or any options to purchase or rights to subscribe for or
otherwise acquire any other shares of Class B Common Stock other than pursuant
to this Agreement;


(b)Such Participating Stockholder has the right, power and authority to execute
and deliver this Agreement and to perform such Participating Stockholder’s
obligations hereunder; if this Agreement is being executed by a trustee on
behalf of a trust, such trustee has full right, power and authority to enter
into this Agreement on behalf of the trust and to bind the trust and its
beneficiaries to the terms hereof; if this Agreement is being executed on behalf
of a Participating Stockholder Organization, the person executing this Agreement
is a duly authorized representative of such Participating Stock Organization
with full right, power and authority to enter into this Agreement on behalf of
such Participating Stock Organization and to bind such Participating Stock
Organization to the terms hereof; the execution, delivery and performance of
this Agreement by such Participating Stockholder will not constitute a violation
of, conflict with or result in a default under (i) any contract, understanding
or arrangement to which such Participating Stockholder is a party or by which
such Participating Stockholder is bound or require the consent of any other
person or any party pursuant thereto; (ii) any judgment, decree or order
applicable to such Participating Stockholder, or (iii) any law, rule or
regulation of any governmental body;


(c)This Agreement constitutes a legal, valid and binding agreement on the part
of such Participating Stockholder; the shares of Class B Common Stock owned of
record and beneficially by such Participating Stockholder are fully paid and
non-assessable; and


(d)The shares of Class B Common Stock owned beneficially and of record by such
Participating Stockholder are now held by such Participating Stockholder, free
and clear of all adverse claims, liens, encumbrances and security interests
(except as created by this Agreement and the Restated Certificate).


6.Changes in Shares of Class B Common Stock.
In the event of any change in the terms of the shares of Class B Common Stock,
or any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Corporation, or any merger,
reorganization, consolidation or other corporate transaction having an effect
similar to the foregoing, the provisions of this Agreement shall continue to
apply to the shares of Class B Common Stock or any securities of any corporation
issued in lieu


6





--------------------------------------------------------------------------------





thereof or with respect thereto subject, however, to such equitable adjustment,
if any, as may be necessary to reflect any change in the relative rights and
privileges of the shares of Class A Common Stock and Class B Common Stock.
7.Compliance Provisions.


7.1    All certificates representing the shares of Class B Common Stock owned of
record or beneficially by the Participating Stockholders issued after the date
of this Agreement shall be marked conspicuously on the face or the back thereof
with a legend to the following effect:


The shares of Class B Common Stock, par value $0.01 per share, of Hamilton Beach
Brands Holding Company, a Delaware corporation (the “Corporation”), represented
by this Certificate are subject to a Stockholders’ Agreement dated as of
September 29, 2017 by and among the Corporation, the Participating Stockholders
(as defined therein) and the Depository (as defined therein). Pursuant to such
Agreement, such shares may not be sold, assigned, given, exchanged or otherwise
transferred or converted into shares of Class A Common Stock, par value $0.01
per share, of the Corporation (except for transfers to certain persons specified
in such Agreement) except upon compliance with certain procedures, including,
without limitation, offer of such shares to certain other stockholders of the
Corporation and the Corporation and, in certain situations, conversion into
shares of Class A Common Stock of the Corporation. The Corporation will mail to
the holder hereof a copy of such agreement without charge within five days after
receipt of a written request therefor.
For all uncertificated shares of Class B Common Stock owned of record or
beneficially by the Participating Stockholders issued after the date of this
Agreement, within a reasonable time after the issuance or transfer of such
uncertificated shares of Class B Common Stock, the Corporation shall send to the
registered owner thereof (a) a written notice containing the information
included in the foregoing legend or (b) a statement that the Corporation will
furnish without charge to each Participating Stockholder who so requests the
powers, designations, preferences and relative participating, optional or other
special rights of Class B Common Stock and the qualifications, limitations or
restrictions of such preferences and/ or rights. Each Participating Stockholder,
forthwith upon becoming the record or beneficial owner of any other shares of
Class B Common Stock, and each other Family Member, Charitable Organization or
Participating Stockholder Organization, forthwith upon becoming a new
Participating Stockholder by executing and delivering an Amendment and becoming
the record or beneficial owner of any shares of Class B Common Stock shall, to
the extent legally able to do so, cause all certificates, if such shares are
represented by certificates, representing the same to be delivered to the
Depository for the application of such legend. The Depository shall return each
such certificate to its Participating Stockholder owner by registered mail,
return receipt requested, following the application of such legend. All of the
certificates, if such shares are represented by certificates, representing all
shares of Class B Common Stock now or hereafter owned (of record or
beneficially) by any of the Participating Stockholders shall continue to bear a
restrictive legend until such shares of Class B Common Stock are converted into
shares of Class A Common Stock as permitted by Section 3 hereof or, if earlier,
the termination of this Agreement in accordance with the terms hereof. Any
Participating Stockholder may cause possession of such certificates to be given
to or retained by any pledgee to be held as security in accordance with Section
2.2 hereof upon delivery to the Depository of the written agreement of the
pledgee referred to in such Section.
7.2    The further rights and duties of the Depository shall be governed by the
terms and conditions contained in Exhibit B attached hereto.


8.Amendment and Termination.


This Agreement may be amended or terminated only by a written instrument
referring specifically to this Agreement and executed and delivered by
Participating Stockholders owning 66 2/3 percent of the shares of Class B Common
Stock subject to this Agreement, provided, however, that (a) notwithstanding the
foregoing, a Family Member, Charitable Organization or Participating Stockholder
Organization may execute and deliver the Amendment in accordance with Section 2
hereof for the purpose of becoming a Participating Stockholder, (b) only those
Participating Stockholders, or their attorney-in-fact, executing and delivering
an amendment extending the term of this Agreement or amending the restrictions
on transfer of shares of Class B Common Stock contained herein shall be bound by
such amendment, and (c) no amendment of the rights and obligations of the
Depository set forth herein or in Exhibit B hereto shall be binding upon the
Depository without its prior written agreement. This Agreement, moreover, shall
terminate in any event 21 years after the death of the last to die of the lineal
descendants of Clara T. Rankin living on the date of this Agreement.


7





--------------------------------------------------------------------------------





9.Further Assurances.


9.1    Each party hereto shall perform such further acts and execute such
further documents as may reasonably be required to carry out the provisions of
this Agreement, including instruments necessary or desirable to complete the
transfer, sale and assignment of any Offered Shares. Each Participating
Stockholder agrees that at all times during the term of this Agreement all
shares of Class B Common Stock owned beneficially and of record by such
Participating Stockholder shall be held free and clear of all adverse claims,
liens, encumbrances and security interests (except as created by this Agreement
and the Restated Certificate and except as permitted by Section 2.2 hereof).


9.2    Each Participating Stockholder shall defend, indemnify and hold harmless
each of the other Participating Stockholders from and against any and all
claims, damages, demands, causes of action, suits, judgments, debts,
liabilities, costs and expenses (including but not limited to court costs and
attorneys’ fees) resulting from (a) any failure by such Participating
Stockholder to carry out, perform, satisfy, discharge any of its covenants,
agreements, undertakings, obligations or liabilities under this Agreement, and
(b) any breach of a warranty or representation made by such Participating
Stockholder hereunder.


10.Miscellaneous.


10.1    Notwithstanding any provisions hereof to the contrary, shares of Class B
Common Stock may be offered to the Corporation solely for cash at any time it
may offer to purchase the same, free of the limitations provided for in this
Agreement.


10.2    All notices and other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered in hand or 72 hours after being deposited in a United States Post
Office, postage prepaid, registered or certified mail, and addressed to the
addressee at the address set forth below such addressee’s signature on the
signature pages hereto, or to such other address as such addressee may specify
to the Depository.


10.3    This Agreement shall inure to the benefit of and be binding upon the
Participating Stockholders, any pledgee who agrees to be bound hereby pursuant
to Section 2.2 hereof and their respective successors, heirs, personal
representatives, legatees and assigns, provided, however, that no Participating
Stockholder or the Corporation may assign any of their rights hereunder. All
references herein to the Corporation and the Depository shall include any other
corporation or other entity to which this Agreement may be assigned, by
operation of law or otherwise, in connection with any merger, reorganization,
consolidation or other corporate transaction having an effect similar to the
foregoing, and all references herein to the Restated Certificate shall refer to
the charter of any such other corporation, however denominated.


10.4    If any term or provision of this Agreement shall be found unenforceable
by any court of competent jurisdiction to any extent, such holding shall not
invalidate or render unenforceable such term or provision to any greater extent
or render unenforceable or invalidate any other term or provision hereof.


10.5    This Agreement may be executed in multiple counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument, without production of the others.


10.6    This Agreement shall be construed in accordance with the internal
substantive laws of the State of Delaware, provided, however, that the rights
and duties of the Depository contained in Exhibit B attached hereto shall be
construed in accordance with the internal substantive laws of the State of Ohio.


10.7    The parties hereto agree that the shares of Class B Common Stock subject
to this Agreement are unique and that legal remedies for breach of this
Agreement will be inadequate and that this Agreement may be enforced by
injunctive or other equitable relief in addition to any other remedies which the
parties hereto otherwise may have.


10.8    Notwithstanding any other term or provision of this Agreement to the
contrary, this Agreement shall not be effective until it has been executed and
delivered by Alfred M. Rankin, Jr.


11.Power of Attorney.


Each of the undersigned Participating Stockholders hereby constitutes and
appoints Alfred M. Rankin, Jr., Eric Orsic, Thomas J. Murphy, Dana B. Sykes,
Kimberly J. Pustulka, Derek R. Redmond and each of them, as the true and lawful
attorney or attorneys-in- fact, with full power of substitution and
resubstitution, for the undersigned and in the name, place and stead of the
undersigned, in any and all capacities to:


8





--------------------------------------------------------------------------------





(a)execute any and all statements under Section 13 or Section 16 of the
Securities Exchange Act of 1934 of beneficial ownership of shares of Class B
Common Stock subject to this Agreement, including all statements on Schedule 13D
and all amendments thereto, all joint filing agreements pursuant to Rule
13d-l(k) under such Exchange Act in connection with such statements, all initial
statements of beneficial ownership on Form 3 and any and all other documents to
be filed with the Securities and Exchange Commission, and to file the same, with
all exhibits thereto, and all other documents in connection therewith, with the
Securities and Exchange Commission; and


(b)execute and deliver any and all Amendments whereby a Family Member,
Charitable Organization or Participating Stockholder Organization becomes a
Participating Stockholder or any other amendment to this Agreement in accordance
with Section 8 of this Agreement, other than those amendments that (i) extend
the term of this Agreement or (ii) amend Section 2, 3, 4 or 8 hereof: thereby
granting to said attorney or attorneys-in-fact, and each of them, full power and
authority to do so and to perform each and every act and thing requisite and
necessary to be done in and about the premises, as fully to all intents and
purposes as the undersigned might or could do in person, hereby ratifying and
confirming all that said attorney or attorneys-in-fact or any of them, or their
substitutes or resubstitutes, may lawfully do or cause to be done by virtue of
this Section 11. The grant of this power of attorney shall not be affected by
any disability of such undersigned individual Participating Stockholder. If
applicable law requires additional or substituted language or formalities
(including witnesses or acknowledgments) in order to validate the power of
attorney intended to be granted by this Section 11, each Participating
Stockholder agrees to execute and deliver such additional instruments and to
take such further acts as may be necessary to validate such power of attorney.


12.Voting of Class B Common Stock.
Notwithstanding any other term or provision in this Agreement to the contrary,
nothing in this Agreement shall obligate any Participating Stockholder to cast
votes with respect to the shares of Class B Common Stock now or hereafter owned
by such Participating Stockholder in any manner, to vote for or against, or to
abstain from voting with respect to, any matter submitted to a vote of the
stockholders of the Corporation or to express or withhold consent to any action
of the Corporation in writing without a meeting, and nothing in this Agreement
shall be deemed to authorize any Participating Stockholder to act by proxy for
any other Participating Stockholder.




9





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Clara L.T. Rankin






Name:                     
Clara L.T. Rankin


Address:    4421 Waterfront Drive                


Glen Allen, VA 23060                










10





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.
Alfred M. Rankin, Jr.;


Rankin Associates I, L.P. (f/k/a CTR Family Associates, L.P.) and Rankin
Associates IV, L.P.
By: Alfred M. Rankin, Jr., as General Partner


Rankin Management, Inc.
By: Alfred M. Rankin, Jr., as President


Rankin Associates II, L.P.; Rankin Associates V, L.P.; and Rankin Associates VI,
L.P.
By: Rankin Management, Inc., as General Partner
Alfred M. Rankin, Jr., as President


The Trust created under the Agreement, dated July 20, 2000, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Clara T.
Rankin, for the benefit of Clara T. Rankin;
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Alfred M. Rankin, Jr., as trustee,
and Alfred M. Rankin, Jr., for the benefit of Alfred M. Rankin, Jr.;
The Trust created under the Agreement, dated September 28, 2000, between Alfred
M. Rankin, Jr., as trustee, and Bruce T. Rankin, for the benefit of Bruce T.
Rankin;
BTR 2012 GST for Helen R. Butler;
BTR 2012 GST for Clara R. Williams;
2012 Helen R. Butler GST Trust; and
2012 Clara R. Williams GST Trust
By: Alfred M. Rankin, Jr. as Trustee


The Trust created under the Agreement, dated January 11, 1965, as supplemented,
amended, and restated, between PNC Bank, as Co-Trustee, and Alfred M. Rankin,
Jr., as Co-Trustee, for the benefit of the grandchildren; and


11





--------------------------------------------------------------------------------







The Trust created under the Agreement, dated December 28, 1976, between PNC Bank
as Co-Trustee, and Clara L.T. Rankin for the benefit of grandchildren; Alfred M.
Rankin, Jr., Co-Trustee


By: Alfred M. Rankin, Jr., as Co-Trustee


Alfred M. Rankin Jr.-Roth IRA-Brokerage
Account  #*****
By: Alfred M. Rankin, Jr.








Name:                 
Alfred M. Rankin, Jr.


Address:    4421 Waterfront Drive                


Glen Allen, VA 23060                










12





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Victoire G. Rankin; and


The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Victoire G. Rankin, as trustee, and
Victoire G. Rankin, for the benefit of Victoire G. Rankin


By: Victoire G. Rankin, as Trustee






Name:                     
Victoire G. Rankin


Address:    4421 Waterfront Drive                


Glen Allen, VA 23060                










13





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Helen Rankin Butler (f/k/a Helen P. Rankin);


The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Helen P. (Rankin) Butler, as trustee, and Helen P.
(Rankin) Butler for the benefit of Helen P. (Rankin) Butler; and


2012 Helen R. Butler Trust


By: Helen Rankin Butler (f/k/a Helen P. Rankin), as Trustee




Name:                     
Helen Rankin Butler


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124                










14





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Clara T. Rankin Williams (f/k/a Clara T. Rankin);


The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Clara T. (Rankin) Williams, as trustee, and Clara
T. (Rankin) Williams for the benefit of Clara T. (Rankin) Williams; and


2012 Clara R. Williams Trust


By: Clara R. Williams, Trustee


Margo Jamison Victoire Williams (by Clara Rankin Williams as Custodian)
By: Clara Rankin Williams, Custodian


AMR Associates, LP
By:    2012 Clara R. Williams Trust U/A/D June 22, 2012
General Partner, Clara R. Williams Trustee






Name:                 
Clara T. Rankin Williams


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124                










15





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Thomas T. Rankin;


The Trust created under the Agreement, dated December 29, 1967, as supplemented,
amended and restated, between Thomas T. Rankin, as trustee, and Thomas T.
Rankin, creating a trust for the benefit of Thomas T. Rankin;


BTR 2012 GST for James T. Rankin;


BTR 2012 GST for Matthew M. Rankin;


BTR 2012 GST for Thomas P. Rankin






By: Thomas T. Rankin, Trustee






Name:                     
Thomas T. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124


16





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Matthew M. Rankin;


The Trust created under the Agreement, dated December 20, 1993, for the benefit
of Matthew M. Rankin;


Trust created by the Agreement, dated May 10, 2007, between Mathew M. Rankin, as
Grantor, and Mathew M. Rankin and James T. Rankin, as co-trustees, for the
benefit of Mary Marshall Rankin; and


Trust created by Agreement, dated May 10, 2007, between Mathew M. Rankin, as
trustee, and James T. Rankin, creating a trust for the benefit of William
Alexander Rankin


By: Matthew M. Rankin, as Trustee


Mary Marshall Rankin (by Matthew M. Rankin, as Custodian); and


William Alexander Rankin (by Matthew M. Rankin, as Custodian)


By: Matthew M. Rankin, as Custodian






Name:                 
Matthew M. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124




17





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


James T. Rankin;


Trust created by the Agreement, dated May 10, 2007,
between Mathew M. Rankin, as Grantor, and Mathew
M. Rankin and James T. Rankin, as co-trustees, for
the benefit of Mary Marshall Rankin; and


Trust created by Agreement, dated May 10, 2007,
between Matthew M. Rankin, as trustee, and James T.
Rankin, creating a trust for the benefit of William
Alexander Rankin


By: James T. Rankin, as Co-Trustee


Margaret Pollard Rankin (by James T. Rankin, as custodian);


James T. Rankin, Jr. (by James T. Rankin, as custodian)


By: James T. Rankin, as Custodian


Trust created by the Agreement, dated August 20, 2009 between James T. Rankin,
as Trustee, and James T. Rankin, creating a trust for the benefit of James T.
Rankin;


Vested Trust for James T. Rankin, Jr. U/A/D December 4, 2015; and


Vested Trust for Margaret Pollard Rankin U/A/D December 4, 2015


By: James T. Rankin, Trustee




Name:                         
James T. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124




18





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Claiborne R. Rankin;


The Trust created under the Agreement, dated June 22, 1971, as supplemented,
amended and restated, between Claiborne R. Rankin, as trustee, and Claiborne R.
Rankin, creating a trust for the benefit of Claiborne R. Rankin;


BTR 2012 GST for Chloe R. Seelbach;


BTR 2012 GST for Claiborne R. Rankin, Jr.;


BTR 2012 GST for Julia R. Kuipers






By: Claiborne R. Rankin, as Trustee




Name:                     
Claiborne R. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124




19





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Chloe O. Rankin;


Trust created under the Agreement, dated June 1, 1995, between Chloe O. Rankin,
as Trustee, and Chloe O. Rankin, for the benefit of Chloe O. Rankin; and


2012 Chloe O. Rankin Trust


By: Chloe O. Rankin, as Trustee






Name:                         
Chloe O. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124    








20





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Chloe R. Seelbach (f/k/a Chloe E. Rankin);


Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Taplin Elizabeth Seelbach;


Trust created by the Agreement dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Isabelle Scott Seelbach;


Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Thomas Wilson Seelbach; and


Trust created by the Agreement, dated April 10, 2009, between Chloe R. Seelbach,
as trustee, creating a trust for the benefit of Chloe R. Seelbach;


By: Chloe R. Seelbach, as Trustee


Isabelle Seelbach (by Chloe R. Seelbach, as Custodian); and


Thomas Wilson Seelbach (by Chloe R. Seelbach, as Custodian)


By: Chloe R. Seelbach, as Custodian




Name:                     
Chloe R. Seelbach


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124




21





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Claiborne R. Rankin, Jr.;


The Claiborne R. Rankin, Jr. Revocable Trust dated August 25, 2000; and


Claiborne R. Rankin Trust for Children of Claiborne R. Rankin, Jr. dtd
08/26/2016 FBO Claiborne Read Rankin III


By: Claiborne R. Rankin, Jr., as Trustee


Claiborne Read Rankin III (by Claiborne R. Rankin, Jr., as Custodian)


By: Claiborne R. Rankin, Jr., as Custodian




Name:                     
Claiborne R. Rankin, Jr.


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124






22





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Roger F. Rankin;


The Trust created under the Agreement, dated September 11, 1973, as
supplemented, amended and restated, between Roger F. Rankin, as trustee, and
Roger F. Rankin, creating a trust for the benefit of Roger F. Rankin;


BTR 2012 GST for Anne F. Rankin;


BTR 2012 GST for Elisabeth M. Rankin;


2016 Anne F. Rankin Trust;


2016 Elisabeth M. Rankin Trust






By: Roger F. Rankin, as Trustee




Name:                     
Roger F. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124






23





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Bruce T. Rankin






Name:                     
Bruce T. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124




24





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Martha S. Kelly






Name:                     
Martha S. Kelly


Address:    4421 Waterfront Drive                


Glen Allen, VA 23060                










25





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Susan Sichel






Name:                     
Susan Sichel


Address:    4421 Waterfront Drive                


Glen Allen, VA 23060                










26





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Jennifer T. Jerome




Name:                     
Jennifer T. Jerome


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124




27





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Caroline T. Ruschell;


Ngaio T. Lowry Trust, dated February 26, 1998, Caroline T. Ruschell, Trustee;
and


Caroline T. Ruschell Trust Agreement dated December 8, 2005, Caroline T.
Ruschell as Trustee


By: Caroline T. Ruschell, as Trustee






Name:                     
Caroline T. Ruschell


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124


28





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


David F. Taplin; and


National City Bank as agent under the Agreement, dated July 16, 1969, with
Margaret E. Taplin


By: David F. Taplin, as Co-Trustee






Name:                 
David F. Taplin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124




29





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Beatrice B. Taplin;


Marital Trust created by the Agreement, dated January 21, 1966, as supplemented,
amended and restated, between PNC Bank and Beatrice Taplin, as Trustees, and
Thomas E. Taplin, for the benefit of Beatrice B. Taplin;


Taplin Annuity Trust #1 of Beatrice B. Taplin dated June 18, 2011;


The Beatrice B. Taplin Trust/Custody dtd December 12, 2001, Beatrice B. Taplin,
as Trustee, for the benefit of Beatrice B. Taplin;


Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 and as amended,
Beatrice Taplin, Trustee; and


Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 amended, per IRC
1015(A) Dual Basis Sub-Account, Beatrice Taplin, Trustee


By: Beatrice B. Taplin, as Trustee






Name:                     
Beatrice B. Taplin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124


30





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Theodore D. Taplin; and


The Trust created under the Agreement, dated October 15, 1975, between National
City Bank, as trustee, and Theodore D. Taplin, for the benefit of Theodore D.
Taplin


By: Theodore D. Taplin, as Trustee






Name:                     
Theodore D. Taplin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124






31





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Britton T. Taplin; and


The Trust created under the Agreement, dated December 30, 1977, as supplemented,
amended and restated, between National City Bank, as trustee, and Britton T.
Taplin for the benefit of Britton T. Taplin


By: Britton T. Taplin, as Trustee






Name:                     
Britton T. Taplin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124






32





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Frank F. Taplin; and


The Trust created under the Agreement, dated July 24, 1998, as amended, between
Frank F. Taplin, as trustee, and Frank F. Taplin, for the benefit of Frank F.
Taplin


By: Frank F. Taplin, as Trustee






Name:                     
Frank F. Taplin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124


33





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Corbin Rankin; and


2012 Corbin K. Rankin Trust
By: Corbin K. Rankin, as Trustee






Name:                     
Corbin K. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124




34





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Alison A. Rankin;


Alison A. Rankin, as trustee fbo A. Farnham Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor;


Alison A. Rankin, as trustee fbo Elisabeth M. Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor;


Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of A. Farnham Rankin;


Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of Elisabeth M. Rankin;


Alison A. Rankin as Trustee of the Alison A. Rankin Revocable Trust, dated
September 11, 2000;


2012 Alison A. Rankin Trust; and


The Anne F. Rankin Trust dated August 15, 2012


By: Alison A. Rankin, as Trustee






Name:                     
Alison A. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124


35





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


John C. Butler, Jr.;


Trust created by the Agreement, dated June 17, 1999, between John C. Butler,
Jr., as trustee, and John C. Butler, Jr., creating a trust for the benefit of
John C. Butler, Jr.;


Clara Rankin Butler 2002 Trust, dated November 5, 2002; and


Griffin Bedwell Butler 2002 Trust, dated November 5, 2002


By: John C. Butler, Jr., as Trustee


Griffin B. Butler (by John C. Butler, Jr., as Custodian)


By: John C. Butler, Jr., as Custodian


John C. Butler, Jr.-Roth IRA-Brokerage Account #*****


By: John C. Butler, Jr.






Name:                     
John C. Butler, Jr.


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124




36





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Clara Rankin Butler






Name:                     
Clara Rankin Butler


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124






37





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


David B.H. Williams;


Margo Jamison Victoire Williams 2004 Trust created by the Agreement, dated
December 10, 2004, between David B.H. Williams, as trustee, and Clara Rankin
Williams, creating a trust for the benefit of Margo Jamison Victoire Williams;


Helen Charles Williams 2004 Trust created by the Agreement, dated December 10,
2004, between David B.H. Williams, as trustee, and Clara Rankin Williams,
creating a trust for the benefit of Helen Charles Williams; and


The David B.H. Williams Trust, David B.H. Trustee u/a/d October 14, 2009


By: David B.H. Williams, as Trustee


Helen Charles Williams (by David B.H. Williams as Custodian)


By: David B.H. Williams, as Custodian






Name:                     
David B.H. Williams


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124






38





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Scott Seelbach; and


Taplin Elizabeth Seelbach (by Scott Seelbach as Custodian)


By: Scott Seelbach, as Custodian






Name:                         
Scott Seelbach


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124






39





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Elizabeth B. Rankin






Name:                 
Elizabeth B. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124






40





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Julia L. Rankin Kuipers;


Trust created by the Agreement, dated December 21, 2004, for the benefit of
Julia L. Rankin;


Claiborne R. Rankin Trust for children of Julia R. Kuipers dated December 27,
2013 under Custody Agreement dated December 27, 2013 fbo Evelyn R. Kuipers; and


Claiborne R. Rankin Trust for Children of Julia R. Kuipers dtd 12/27/2013 FBO
Matilda Alan Kuipers


By: Julia L. Rankin Kuipers, as Trustee


Evelyn R. Kuipers (by Julia R. Kuipers, as Custodian); and


Matilda Alan Kuipers (by Julia R. Kuipers, as Custodian)


By: Julia L. Rankin Kuipers, as Custodian






Name:             
Julia L. Rankin Kuipers


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124






41





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Thomas Parker Rankin; and


Thomas P.K. Rankin, Trustee of the trust created by agreement, dated February 2,
2011, as supplemented, amended and restated, between Thomas P.K. Rankin, as
trustee, and Thomas P.K. Rankin, creating a trust for the benefit of Thomas P.K.
Rankin


By: Thomas P.K. Rankin, as Trustee






Name:                 
Thomas Parker Rankin


Address:    4421 Waterfront Drive                


Glen Allen, VA 23060                










42





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Lynne Turman Rankin






Name:                 
Lynne Turman Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124






43





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


Jacob A. Kuipers






Name:                     
Jacob A. Kuipers


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124






44





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.




Elisabeth M. Rankin






Name:                 
Elisabeth M. Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124






45





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


A. Farnham Rankin






Name:                     
A. Farnham Rankin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124




46





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


DiAhn Taplin






Name:                     
DiAhn Taplin


Address:    5875 Landerbrook Drive                


Mayfield Heights, OH 44124






47





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


HAMILTON BEACH BRANDS HOLDING COMPANY




By:    __________________            
Gregory H. Trepp
President and Chief Executive Officer






48





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Participating Stockholder, the Corporation and the
Depository have executed this Agreement or caused this Agreement to be executed
in their respective names, all as of the date and year first above written.


HAMILTON BEACH BRANDS HOLDING COMPANY, as Depository




By:    __________________                
Gregory H. Trepp
President and Chief Executive Officer














49





--------------------------------------------------------------------------------







Annex A
PARTICIPATING STOCKHOLDERS
1.    Clara L. T. Rankin
2.    Alfred M. Rankin, Jr.
3.    Victoire G. Rankin
4.    Helen Rankin Butler (f/k/a Helen P. Rankin)
5.    Clara T. Rankin Williams (f/k/a Clara T. Rankin)
6.    Thomas T. Rankin
7.    Matthew M. Rankin
8.    James T. Rankin
9.    Claiborne R. Rankin
10.    Chloe O. Rankin
11.    Chloe R. Seelbach (f/k/a Chloe E. Rankin)
12.    Claiborne R. Rankin, Jr.
13.    Roger F. Rankin
14.    Bruce T. Rankin
15.    Martha S. Kelly
16.    Susan Sichel
17.    Jennifer T. Jerome
18.    Caroline T. Ruschell
19.    David F. Taplin
20.    Beatrice B. Taplin
21.    Theodore D. Taplin
22.    Britton T. Taplin
23.    Frank F. Taplin
24.    Rankin Management, Inc.
25.    Rankin Associates I, L.P. (f/k/a CTR Family Associates, L.P.)
26.
The Trust created under the Agreement, dated December 28, 1976, between National
City Bank, as trustee, and Clara L.T. Rankin, for the benefit of grandchildren

27.
The Trust created under the Agreement, dated July 20, 2000, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Clara T.
Rankin, for the benefit of Clara T. Rankin

28.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Alfred M. Rankin, Jr., as trustee,
and Alfred M. Rankin, Jr., for the benefit of Alfred M. Rankin, Jr.

29.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Victoire G. Rankin, as trustee, and
Victoire G. Rankin, for the benefit of Victoire G. Rankin



50





--------------------------------------------------------------------------------





30.
The Trust created under the Agreement, dated December 29, 1967, as supplemented,
amended and restated, between Thomas T. Rankin, as trustee, and Thomas T.
Rankin, creating a trust for the benefit of Thomas T. Rankin

31.
The Trust created under the Agreement, dated June 22, 1971, as supplemented,
amended and restated, between Claiborne R. Rankin, as trustee, and Claiborne R.
Rankin, creating a trust for the benefit of Claiborne R. Rankin

32.
The Trust created under the Agreement, dated September 11, 1973, as
supplemented, amended and restated, between Roger F. Rankin, as trustee, and
Roger F. Rankin, creating a trust for the benefit of Roger F. Rankin

33.
The Trust created under the Agreement, dated September 28, 2000, between Alfred
M. Rankin, Jr., as trustee, and Bruce T. Rankin, for the benefit of Bruce T.
Rankin

34.
The Trust created under the Agreement, dated October 15, 1975, between National
City Bank, as trustee, and Theodore D. Taplin, for the benefit of Theodore D.
Taplin

35.
The Trust created under the Agreement, dated December 30, 1977, as supplemented,
amended and restated, between National City Bank, as trustee, and Britton T.
Taplin for the benefit of Britton T. Taplin

36.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Clara T. (Rankin) Williams, as trustee, and Clara
T. (Rankin) Williams for the benefit of Clara T. (Rankin) Williams

37.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Helen P. (Rankin) Butler, as trustee, and Helen P.
(Rankin) Butler for the benefit of Helen P. (Rankin) Butler

38.
Corbin Rankin

39.
Alison A. Rankin

40.
National City Bank as agent under the Agreement, dated July 16, 1969, with
Margaret E. Taplin

41.
Alison A. Rankin, as trustee fbo A. Farnham Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

42.
Alison A. Rankin, as trustee fbo Elisabeth M. Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

43.
Rankin Associates II, L.P.

44.
John C. Butler, Jr.

45.
Clara Rankin Butler

46.
The Trust created under the Agreement, dated July 24, 1998, as amended, between
Frank F. Taplin, as trustee, and Frank F. Taplin, for the benefit of Frank F.
Taplin

47.
David B. H. Williams

48.
Griffin B. Butler (by John C. Butler, Jr. as Custodian)

49.
The Claiborne R. Rankin, Jr. Revocable Trust dated August 25, 2000

50.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of A. Farnham Rankin

51.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of Elisabeth M. Rankin

52.
Alison A. Rankin as Trustee of the Alison A. Rankin Revocable Trust, dated
September 11, 2000

53.
The Trust created under the Agreement, dated December 20, 1993 for the benefit
of Matthew M. Rankin

54.
Scott Seelbach

55.
Margo Jamison Victoire Williams (by Clara Rankin Williams as Custodian)

56.
Trust created under the Agreement, dated June 1, 1995, between Chloe O. Rankin,
as Trustee, and Chloe O. Rankin, for the benefit of Chloe O. Rankin



51





--------------------------------------------------------------------------------





57.
Trust created by the Agreement, dated June 17, 1999, between John C. Butler,
Jr., as trustee, and John C. Butler, Jr., creating a trust for the benefit of
John C. Butler, Jr.

58.
Clara Rankin Butler 2002 Trust, dated November 5, 2002

59.
Griffin Bedwell Butler 2002 Trust, dated November 5, 2002

60.
Elizabeth B. Rankin

61.
Margo Jamison Victoire Williams 2004 Trust created by the Agreement, dated
December 10, 2004, between David B.H. Williams, as trustee, and Clara Rankin
Williams, creating a trust for the benefit of Margo Jamison Victoire Williams

62.
Helen Charles Williams 2004 Trust created by the Agreement, dated December 10,
2004, between David B.H. Williams, as trustee, and Clara Rankin Williams,
creating a trust for the benefit of Helen Charles Williams

63.
Helen Charles Williams (by David B.H. Williams as Custodian)

64.
Julia L. Rankin Kuipers

65.
Trust created by the Agreement, dated December 21, 2004 for the benefit of Julia
L. Rankin

66.
Thomas Parker Rankin

67.
Taplin Elizabeth Seelbach (by Scott Seelbach as Custodian)

68.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Taplin Elizabeth Seelbach

69.
Rankin Associates IV, L.P.

70.
Marital Trust created by the Agreement, dated January 21, 1966, as supplemented,
amended and restated, between PNC Bank and Beatrice Taplin, as Trustees, and
Thomas E. Taplin, for the benefit of Beatrice B. Taplin

71.
Trust created by the Agreement, dated May 10, 2007, between Mathew M. Rankin, as
Grantor, and Mathew M. Rankin and James T. Rankin, as co-trustees, for the
benefit of Mary Marshall Rankin

72.
Trust created by Agreement, dated May 10, 2007, between Mathew M. Rankin, as
trustee, and James T. Rankin, creating a trust for the benefit of William
Alexander Rankin

73.
Trust created by the Agreement dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Isabelle Scott Seelbach

74.
Lynne Turman Rankin

75.
Jacob A. Kuipers

76.
2012 Chloe O. Rankin Trust

77.
2012 Corbin K. Rankin Trust

78.
2012 Alison A. Rankin Trust

79.
2012 Helen R. Butler Trust

80.
2012 Clara R. Williams Trust

81.
The David B.H. Williams Trust, David B.H. Trustee u/a/d October 14, 2009

82.
Mary Marshall Rankin (by Matthew M. Rankin, as Custodian)

83.
William Alexander Rankin (by Matthew M. Rankin, as Custodian)

84.
Margaret Pollard Rankin (by James T. Rankin, as Custodian)

85.
Trust created by the Agreement, dated April 10, 2009, between Chloe R. Seelbach,
as trustee, creating a trust for the benefit of Chloe R. Seelbach



52





--------------------------------------------------------------------------------





86.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Thomas Wilson Seelbach

87.
Isabelle Seelbach (by Chloe R. Seelbach, as Custodian)

88.
Elisabeth M. Rankin

89.
A. Farnham Rankin

90.
Taplin Annuity Trust #1 of Beatrice B. Taplin dated June 18, 2011

91.
The Beatrice B. Taplin Trust/Custody dtd December 12, 2001, Beatrice B. Taplin,
as Trustee, for the benefit of Beatrice B. Taplin

92.
Ngaio T. Lowry Trust, dated February 26, 1998, Caroline T. Ruschell, Trustee

93.
Caroline T. Ruschell Trust Agreement dated December 8, 2005, Caroline T.
Ruschell as Trustee

94.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 and as amended,
Beatrice Taplin, Trustee

95.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 amended, per IRC
1015(A) Dual Basis Sub-Account, Beatrice Taplin, Trustee

96.
Alfred M. Rankin Jr.-Roth IRA- Brokerage Account #*****

97.
John C. Butler, Jr.-Roth IRA- Brokerage Account #*****

98.
DiAhn Taplin

99.
BTR 2012 GST for Helen R. Butler

100.
BTR 2012 GST for Clara R. Williams

101.
BTR 2012 GST for James T. Rankin

102.
BTR 2012 GST for Matthew M. Rankin

103.
BTR 2012 GST for Thomas P. Rankin

104.
BTR 2012 GST for Chloe R. Seelbach

105.
BTR 2012 GST for Claiborne R. Rankin, Jr.

106.
BTR 2012 GST for Julia R. Kuipers

107.
BTR 2012 GST for Anne F. Rankin

108.
BTR 2012 GST for Elisabeth M. Rankin

109.
The Anne F. Rankin Trust dated August 15, 2012

110.
Trust created by the Agreement, dated August 20, 2009 between James T. Rankin,
as Trustee, and James T. Rankin, creating a trust for the benefit of James T.
Rankin

111.
Thomas P.K. Rankin, Trustee of the trust created by agreement, dated February 2,
2011, as supplemented, amended and restated, between Thomas P.K. Rankin, as
trustee, and Thomas P.K. Rankin, creating a trust for the benefit of Thomas P.K.
Rankin

112.
Claiborne R. Rankin Trust for children of Julia R. Kuipers dated December 27,
2013 under Custody Agreement dated December 27, 2013 fbo Evelyn R. Kuipers

113.
2016 Anne F. Rankin Trust

114.
2016 Elisabeth M. Rankin Trust

115.
AMR Associates, LP

116.
Claiborne R. Rankin Trust for Children of Claiborne R. Rankin, Jr. dtd
08/26/2016 FBO Claiborne Read Rankin III



53





--------------------------------------------------------------------------------





117.
Claiborne R. Rankin Trust for Children of Julia R. Kuipers dtd 12/27/2013 FBO
Matilda Alan Kuipers

118.
Claiborne Read Rankin III (by Claiborne R. Rankin, Jr., as Custodian)

119.
Matilda Alan Kuipers (by Julia R. Kuipers, as Custodian)

120.
Vested Trust for James T. Rankin, Jr. U/A/D December 4, 2015

121.
Vested Trust for Margaret Pollard Rankin U/A/D December 4, 2015

122.    Evelyn R. Kuipers (by Julia R. Kuipers, as Custodian)
123.    James T. Rankin, Jr. (by James T. Rankin, as Custodian)
124.    Thomas Wilson Seelbach (by Chloe R. Seelbach, as Custodian)
125.
The Trust created under the Agreement, dated January 11, 1965, as supplemented,
amended, and restated, between PNC Bank, as Co-Trustee, and Alfred M. Rankin,
Jr., as Co-Trustee, for the benefit of the grandchildren

126.
Rankin Associates V, L.P.

127.
Rankin Associates VI, L.P.





































54





--------------------------------------------------------------------------------






EXHIBIT A
AMENDMENT TO STOCKHOLDERS’ AGREEMENT
This AMENDMENT TO STOCKHOLDERS’ AGREEMENT, dated as of _________, 20__ (this
“Amendment”), by and among the Depository, Hamilton Beach Brands Holding
Company, a Delaware corporation (the “Corporation”), the new Participating
Stockholder identified on the signature pages hereto (the “New Participating
Stockholder”) and the Participating Stockholders under the Stockholders’
Agreement, dated as of September 29, 2017, as amended (the “Stockholders’
Agreement”), by and among the Depository, the Corporation and the Participating
Stockholders. Capitalized terms defined in the Stockholders’ Agreement are used
herein as so defined.
This Amendment sets forth the terms and conditions on which the New
Participating Stockholder will join in and become a party to the Stockholders’
Agreement.
Pursuant to Section 8 of the Stockholders’ Agreement, prior to the acquisition
of Class B Common Stock by a Permitted Transferee, the Stockholders’ Agreement
may be amended to add a Permitted Transferee as a Participating Stockholder by a
writing signed by the Signatories, the Corporation and such Permitted
Transferee.
In consideration of the mutual promises hereinafter set forth and other good and
valuable consideration had and received, the parties hereto agree as follows:
1.Representations and Warranties. The New Participating Stockholder represents
and warrants to the other Participating Stockholders and the Corporation as
follows:


(a)The New Participating Stockholder is the beneficial owner of, or
simultaneously with the execution hereof will acquire and be deemed to be the
beneficial owner of, the shares of Class B Common Stock identified below such
New Participating Stockholder’s name on the signature pages hereto (except as
otherwise described thereon), and except as otherwise described thereon such New
Participating Stockholder does not own of record or beneficially or have any
interest in any other shares of Class B Common Stock or any options to purchase
or rights to subscribe or otherwise acquire any other shares of Class B Common
Stock other than pursuant to the Stockholders’ Agreement;


(b)The New Participating Stockholder has the right, power and authority to
execute and deliver this Amendment and to perform such New Participating
Stockholder’s obligations hereunder and under the Stockholders’ Agreement; if
this Amendment is being executed by a trustee on behalf of a trust, such trustee
has full right, power and authority to enter into this Amendment on behalf of
the trust and to bind the trust and its beneficiaries to the terms hereof; if
this Amendment is being executed on behalf of a Participating Stockholder
Organization, the person executing this Amendment is a duly authorized
representative of such Participating Stockholder Organization with full right,
power and authority to execute and deliver this Amendment on behalf of such
Participating Stockholder Organization and to bind such Participating
Stockholder Organization to the terms hereof; the execution, delivery and
performance of this Amendment by such New Participating Stockholder will not
constitute a violation of, conflict with or result in a default under (i) any
contract, understanding or arrangement to which such New Participating
Stockholder is a party or by which such New Participating Stockholder is bound
or require the consent of any other person or any party pursuant thereto; (ii)
any organizational, charter or other governance documents (including, without
limitation, any partnership agreement, certificate of incorporation, or bylaws)
of the New Participating Stockholder, (iii) any judgment, decree or order
applicable to such New Participating Stockholder; or (iv) any law, rule or
regulation of any governmental body;


(c)This Amendment and the Stockholders’ Agreement constitute legal, valid and
binding agreements on the part of such New Participating Stockholder; the shares
of Class B Common Stock owned beneficially by such New Participating Stockholder
are fully paid and nonassessable; and


(d)The shares of Class B Common Stock owned beneficially by the New
Participating Stockholder are now held by the New Participating Stockholder,
free and clear of all adverse claims, liens, encumbrances and security interests
(except as created by the Stockholders’ Agreement and any Amendments thereto,
including this Amendment, and the Restated Certificate).


2.Address for Notices. The address for all notices to each New Participating
Stockholder provided pursuant to the Stockholders’ Agreement shall be the
address set forth below such New Participating Stockholder’s name on the
signature pages hereto, or to such other address as such New Participating
Stockholder may specify to the Depository.


A-1





--------------------------------------------------------------------------------





3.Agreement to be Bound by Stockholders’ Agreement. The New Participating
Stockholder agrees to be bound by all of the terms and provisions of the
Stockholders’ Agreement applicable to Participating Stockholders.


4.Beneficiaries. The New Participating Stockholder acknowledges that the
Corporation and each Participating Stockholder is a beneficiary of this
Amendment.


5.Amendment of Stockholders’ Agreement. The Stockholders’ Agreement is hereby
amended to add the New Participating Stockholder as a Participating Stockholder.


6.Signature of Amendment by Trusts, Minors and Incompetents.


(a)In order for a trust exclusively (as defined in Section 1.11 of the
Stockholders’ Agreement) for the benefit of a Family Member or Members to be
considered a Participating Stockholder:


(i)the trustee and all adult beneficiaries of such trusts having a current trust
interest (as well as all Charitable Organization beneficiaries having a current
trust interest) shall have previously signed the Stockholders’ Agreement or
shall sign this Amendment as a Participating Stockholder;


(ii)the trustee and a parent or legal guardian, for trusts with minor
beneficiaries having a current trust interest, shall sign this Amendment on
behalf of any such minor beneficiaries; or


(iii)the trustee and legal guardian, if any, for trusts with incompetent
beneficiaries having a current trust interest, shall sign this Amendment on
behalf of any such incompetent beneficiaries.


(b)If, at any time, any trust shall have an adult beneficiary (and such
beneficiary is not incompetent) having a current trust interest or an
ascertainable Charitable Organization beneficiary having a current trust
interest and if such beneficiary has not previously signed the Stockholders’
Agreement, then if such beneficiary shall fail or be unable to sign this
Amendment for a period of 30 calendar days following notification to such
beneficiary of the terms of this Amendment and the Stockholders’ Agreement by
the Depository and following signature of this Amendment by the trustee, the
trust shall thereupon cease to be a Participating Stockholder and Section 3.2 of
the Stockholders’ Agreement shall then apply as if the shares of Class B Common
Stock held by the trust were then to be converted. The donor of a trust that is
revocable by the donor alone, during the lifetime of such donor, shall be
considered the only beneficiary thereof so long as such trust is so revocable.


(c)In the case of Class B Common Stock held by a custodian under the Uniform
Transfers to Minors Act (or the practical equivalent thereof) for the benefit of
a minor Family Member, the custodian shall sign this Amendment on behalf of such
minor if such minor is to be considered a Participating Stockholder.


(d)In the case of Class B Common Stock held in the name of a minor Family
Member, a parent or legal guardian of such minor shall sign this Amendment on
behalf of such minor if such minor is to be considered a Participating
Stockholder.


(e)In the case of Class B Common Stock held in the name of an incompetent Family
Member, the legal guardian of such incompetent shall sign this Amendment on
behalf of such incompetent if such incompetent is to be considered a
Participating Stockholder.


(f)When a minor described in Section 6(c) or(d) reaches the age of majority, or
an incompetent described in Section 6(e) is no longer impaired by such
disability and has reached the age of majority, such Family Member shall execute
and deliver an Amendment which has been executed and delivered by the
Participating Stockholders (or their attorney-in-fact), the Corporation and the
Depository. If such Family Member shall fail or be unable to sign such Amendment
for a period of 30 calendar days following notification to such Family Member of
the terms of the Stockholders’ Agreement by the Depository, such Family Member
shall thereupon cease to be a Participating Stockholder and Section 3.2 of the
Stockholders’ Agreement shall then apply as if the shares of Class B Common
Stock were then to be converted.


7.Power of Attorney. The undersigned New Participating Stockholder hereby
constitutes and appoints Alfred M. Rankin, Jr., Eric Orsic, Thomas J. Murphy,
Dana B. Sykes, Kimberly J. Pustulka, Derek R. Redmond and each of them, as the
true and lawful attorney or attorneys-in-fact, with full power of substitution
and resubstitution, for the undersigned and in the name, place and stead of the
undersigned, in any and all capacities to:




A-2





--------------------------------------------------------------------------------





(a)execute any and all statements under Section 13 or Section 16 of the
Securities Exchange Act of 1934 of beneficial ownership of shares of Class B
Common Stock subject to the Stockholders’ Agreement as amended by this
Amendment, including all statements on Schedule 13D and all amendments thereto,
all joint filing agreements pursuant to Rule 13d-l(k) under such Exchange Act in
connection with such statements, all initial statements of beneficial ownership
on Form 3 and any and all other documents to be filed with the Securities and
Exchange Commission, and to file the same, with all exhibits thereto, and all
other documents in connection therewith, with the Securities and Exchange
Commission, and


(b)execute and deliver any and all Amendments whereby a Family Member,
Charitable Organization or Participating Stockholder Organization becomes a
Participating Stockholder or any other amendment to the Stockholders’ Agreement
in accordance with Section 8 of the Stockholders’ Agreement, other than those
amendments that (i) extend the term of the Stockholders’ Agreement or(ii) amend
Section 2, 3, 4 or 8 of the Stockholders’ Agreement, thereby granting to said
attorney or attorneys-in-fact, and each of them, full power and authority to do
so and to perform each and every act and thing requisite and necessary to be
done in and about the premises, as fully to all intents and purposes as the
undersigned might or could do in person, hereby ratifying and confirming all
that said attorney or attorneys-in-fact or any of them, or their substitutes or
resubstitutes, may lawfully do or cause to be done by virtue of this Section 7.
The grant of this power of attorney shall not be affected by any disability of
such undersigned New Participating Stockholder. If applicable law requires
additional or substituted language or formalities (including witnesses or
acknowledgments) in order to validate the power of attorney intended to be
granted by this Section 7, each New Participating Stockholder agrees to execute
and deliver such additional instruments and to take such further acts as may be
necessary to validate such power of attorney.


8.Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument, without production of the others.


IN WITNESS WHEREOF, the New Participating Stockholder, the Participating
Stockholders, the Corporation and the Depository have executed this Amendment or
caused this Amendment to be executed in their respective names, all as of the
date and year first above written.
    
(a new Participating Stockholder)
Address:        
        
Number of Shares of
Class B Common Stock
 
Certificate No.





A-3





--------------------------------------------------------------------------------







, as Depository
By:     


A-4





--------------------------------------------------------------------------------







HAMILTON BEACH BRANDS HOLDING COMPANY
By:     




A-5





--------------------------------------------------------------------------------







THE PARTICIPATING STOCKHOLDERS listed in Annex A attached hereto and
incorporated herein by this reference
By:     






A-6





--------------------------------------------------------------------------------





Annex A
PARTICIPATING STOCKHOLDERS
1.    Clara L. T. Rankin
2.    Alfred M. Rankin, Jr.
3.    Victoire G. Rankin
4.    Helen Rankin Butler (f/k/a Helen P. Rankin)
5.    Clara T. Rankin Williams (f/k/a Clara T. Rankin)
6.    Thomas T. Rankin
7.    Matthew M. Rankin
8.    James T. Rankin
9.    Claiborne R. Rankin
10.    Chloe O. Rankin
11.    Chloe R. Seelbach (f/k/a Chloe E. Rankin)
12.    Claiborne R. Rankin, Jr.
13.    Roger F. Rankin
14.    Bruce T. Rankin
15.    Martha S. Kelly
16.    Susan Sichel
17.    Jennifer T. Jerome
18.    Caroline T. Ruschell
19.    David F. Taplin
20.    Beatrice B. Taplin
21.    Theodore D. Taplin
22.    Britton T. Taplin
23.    Frank F. Taplin
24.    Rankin Management, Inc.
25.    Rankin Associates I, L.P. (f/k/a CTR Family Associates, L.P.)
26.
The Trust created under the Agreement, dated December 28, 1976, between National
City Bank, as trustee, and Clara L.T. Rankin, for the benefit of grandchildren

27.
The Trust created under the Agreement, dated July 20, 2000, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Clara T.
Rankin, for the benefit of Clara T. Rankin

28.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Alfred M. Rankin, Jr., as trustee,
and Alfred M. Rankin, Jr., for the benefit of Alfred M. Rankin, Jr.

29.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Victoire G. Rankin, as trustee, and
Victoire G. Rankin, for the benefit of Victoire G. Rankin

30.
The Trust created under the Agreement, dated December 29, 1967, as supplemented,
amended and restated, between Thomas T. Rankin, as trustee, and Thomas T.
Rankin, creating a trust for the benefit of Thomas T. Rankin



A-7





--------------------------------------------------------------------------------





31.
The Trust created under the Agreement, dated June 22, 1971, as supplemented,
amended and restated, between Claiborne R. Rankin, as trustee, and Claiborne R.
Rankin, creating a trust for the benefit of Claiborne R. Rankin

32.
The Trust created under the Agreement, dated September 11, 1973, as
supplemented, amended and restated, between Roger F. Rankin, as trustee, and
Roger F. Rankin, creating a trust for the benefit of Roger F. Rankin

33.
The Trust created under the Agreement, dated September 28, 2000, between Alfred
M. Rankin, Jr., as trustee, and Bruce T. Rankin, for the benefit of Bruce T.
Rankin

34.
The Trust created under the Agreement, dated October 15, 1975, between National
City Bank, as trustee, and Theodore D. Taplin, for the benefit of Theodore D.
Taplin

35.
The Trust created under the Agreement, dated December 30, 1977, as supplemented,
amended and restated, between National City Bank, as trustee, and Britton T.
Taplin for the benefit of Britton T. Taplin

36.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Clara T. (Rankin) Williams, as trustee, and Clara
T. (Rankin) Williams for the benefit of Clara T. (Rankin) Williams

37.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Helen P. (Rankin) Butler, as trustee, and Helen P.
(Rankin) Butler for the benefit of Helen P. (Rankin) Butler

38.
Corbin Rankin

39.
Alison A. Rankin

40.
National City Bank as agent under the Agreement, dated July 16, 1969, with
Margaret E. Taplin

41.
Alison A. Rankin, as trustee fbo A. Farnham Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

42.
Alison A. Rankin, as trustee fbo Elisabeth M. Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

43.
Rankin Associates II, L.P.

44.
John C. Butler, Jr.

45.
Clara Rankin Butler

46.
The Trust created under the Agreement, dated July 24, 1998, as amended, between
Frank F. Taplin, as trustee, and Frank F. Taplin, for the benefit of Frank F.
Taplin

47.
David B. H. Williams

48.
Griffin B. Butler (by John C. Butler, Jr. as Custodian)

49.
The Claiborne R. Rankin, Jr. Revocable Trust dated August 25, 2000

50.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of A. Farnham Rankin

51.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of Elisabeth M. Rankin

52.
Alison A. Rankin as Trustee of the Alison A. Rankin Revocable Trust, dated
September 11, 2000

53.
The Trust created under the Agreement, dated December 20, 1993 for the benefit
of Matthew M. Rankin

54.
Scott Seelbach

55.
Margo Jamison Victoire Williams (by Clara Rankin Williams as Custodian)

56.
Trust created under the Agreement, dated June 1, 1995, between Chloe O. Rankin,
as Trustee, and Chloe O. Rankin, for the benefit of Chloe O. Rankin

57.
Trust created by the Agreement, dated June 17, 1999, between John C. Butler,
Jr., as trustee, and John C. Butler, Jr., creating a trust for the benefit of
John C. Butler, Jr.



A-8





--------------------------------------------------------------------------------





58.
Clara Rankin Butler 2002 Trust, dated November 5, 2002

59.
Griffin Bedwell Butler 2002 Trust, dated November 5, 2002

60.
Elizabeth B. Rankin

61.
Margo Jamison Victoire Williams 2004 Trust created by the Agreement, dated
December 10, 2004, between David B.H. Williams, as trustee, and Clara Rankin
Williams, creating a trust for the benefit of Margo Jamison Victoire Williams

62.
Helen Charles Williams 2004 Trust created by the Agreement, dated December 10,
2004, between David B.H. Williams, as trustee, and Clara Rankin Williams,
creating a trust for the benefit of Helen Charles Williams

63.
Helen Charles Williams (by David B.H. Williams as Custodian)

64.
Julia L. Rankin Kuipers

65.
Trust created by the Agreement, dated December 21, 2004 for the benefit of Julia
L. Rankin

66.
Thomas Parker Rankin

67.
Taplin Elizabeth Seelbach (by Scott Seelbach as Custodian)

68.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Taplin Elizabeth Seelbach

69.
Rankin Associates IV, L.P.

70.
Marital Trust created by the Agreement, dated January 21, 1966, as supplemented,
amended and restated, between PNC Bank and Beatrice Taplin, as Trustees, and
Thomas E. Taplin, for the benefit of Beatrice B. Taplin

71.
Trust created by the Agreement, dated May 10, 2007, between Mathew M. Rankin, as
Grantor, and Mathew M. Rankin and James T. Rankin, as co-trustees, for the
benefit of Mary Marshall Rankin

72.
Trust created by Agreement, dated May 10, 2007, between Mathew M. Rankin, as
trustee, and James T. Rankin, creating a trust for the benefit of William
Alexander Rankin

73.
Trust created by the Agreement dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Isabelle Scott Seelbach

74.
Lynne Turman Rankin

75.
Jacob A. Kuipers

76.
2012 Chloe O. Rankin Trust

77.
2012 Corbin K. Rankin Trust

78.
2012 Alison A. Rankin Trust

79.
2012 Helen R. Butler Trust

80.
2012 Clara R. Williams Trust

81.
The David B.H. Williams Trust, David B.H. Trustee u/a/d October 14, 2009

82.
Mary Marshall Rankin (by Matthew M. Rankin, as Custodian)

83.
William Alexander Rankin (by Matthew M. Rankin, as Custodian)

84.
Margaret Pollard Rankin (by James T. Rankin, as Custodian)

85.
Trust created by the Agreement, dated April 10, 2009, between Chloe R. Seelbach,
as trustee, creating a trust for the benefit of Chloe R. Seelbach

86.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Thomas Wilson Seelbach



A-9





--------------------------------------------------------------------------------





87.
Isabelle Seelbach (by Chloe R. Seelbach, as Custodian)

88.
Elisabeth M. Rankin

89.
A. Farnham Rankin

90.
Taplin Annuity Trust #1 of Beatrice B. Taplin dated June 18, 2011

91.
The Beatrice B. Taplin Trust/Custody dtd December 12, 2001, Beatrice B. Taplin,
as Trustee, for the benefit of Beatrice B. Taplin

92.
Ngaio T. Lowry Trust, dated February 26, 1998, Caroline T. Ruschell, Trustee

93.
Caroline T. Ruschell Trust Agreement dated December 8, 2005, Caroline T.
Ruschell as Trustee

94.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 and as amended,
Beatrice Taplin, Trustee

95.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 amended, per IRC
1015(A) Dual Basis Sub-Account, Beatrice Taplin, Trustee

96.
Alfred M. Rankin Jr.-Roth IRA- Brokerage Account #*****

97.
John C. Butler, Jr.-Roth IRA- Brokerage Account #*****

98.
DiAhn Taplin

99.
BTR 2012 GST for Helen R. Butler

100.
BTR 2012 GST for Clara R. Williams

101.
BTR 2012 GST for James T. Rankin

102.
BTR 2012 GST for Matthew M. Rankin

103.
BTR 2012 GST for Thomas P. Rankin

104.
BTR 2012 GST for Chloe R. Seelbach

105.
BTR 2012 GST for Claiborne R. Rankin, Jr.

106.
BTR 2012 GST for Julia R. Kuipers

107.
BTR 2012 GST for Anne F. Rankin

108.
BTR 2012 GST for Elisabeth M. Rankin

109.
The Anne F. Rankin Trust dated August 15, 2012

110.
Trust created by the Agreement, dated August 20, 2009 between James T. Rankin,
as Trustee, and James T. Rankin, creating a trust for the benefit of James T.
Rankin

111.
Thomas P.K. Rankin, Trustee of the trust created by agreement, dated February 2,
2011, as supplemented, amended and restated, between Thomas P.K. Rankin, as
trustee, and Thomas P.K. Rankin, creating a trust for the benefit of Thomas P.K.
Rankin

112.
Claiborne R. Rankin Trust for children of Julia R. Kuipers dated December 27,
2013 under Custody Agreement dated December 27, 2013 fbo Evelyn R. Kuipers

113.
2016 Anne F. Rankin Trust

114.
2016 Elisabeth M. Rankin Trust

115.
AMR Associates, LP

116.
Claiborne R. Rankin Trust for Children of Claiborne R. Rankin, Jr. dtd
08/26/2016 FBO Claiborne Read Rankin III

117.
Claiborne R. Rankin Trust for Children of Julia R. Kuipers dtd 12/27/2013 FBO
Matilda Alan Kuipers

118.
Claiborne Read Rankin III (by Claiborne R. Rankin, Jr., as Custodian)



A-10





--------------------------------------------------------------------------------





119.
Matilda Alan Kuipers (by Julia R. Kuipers, as Custodian)

120.
Vested Trust for James T. Rankin, Jr. U/A/D December 4, 2015

121.
Vested Trust for Margaret Pollard Rankin U/A/D December 4, 2015

122.    Evelyn R. Kuipers (by Julia R. Kuipers, as Custodian)
123.    James T. Rankin, Jr. (by James T. Rankin, as Custodian)
124.    Thomas Wilson Seelbach (by Chloe R. Seelbach, as Custodian)
125.
The Trust created under the Agreement, dated January 11, 1965, as supplemented,
amended, and restated, between PNC Bank, as Co-Trustee, and Alfred M. Rankin,
Jr., as Co-Trustee, for the benefit of the grandchildren

126.
Rankin Associates V, L.P.

127.
Rankin Associates VI, L.P.





A-11





--------------------------------------------------------------------------------






EXHIBIT B
TERMS AND CONDITIONS
Section 1.The Depository shall mark the appropriate legend on the face or the
back of each certificate representing shares of Class B Common Stock
(“Certificate”) delivered hereunder in accordance with Section 7.1 of the
Stockholders’ Agreement, dated September 29, 2017 (the “Stockholders’
Agreement”), by and among the Corporation, the Participating Stockholders and
the Depository.


Section 2.(a)    In the event that the Depository receives written notification,
pursuant to the terms of the Stockholders’ Agreement, which states that shares
of Class B Common Stock are to be converted or are to be transferred otherwise
than as provided under Section 2.1 of the Stockholders’ Agreement, then the
Depository shall take such action as is required by the Stockholders’ Agreement
and otherwise is in accordance with written instructions executed by the parties
to the Stockholders’ Agreement who are transferring, converting or acquiring the
shares of Class B Common Stock represented by such Certificates.


(b)In the event that such written notification states that shares of Class B
Common Stock are to be transferred by a Participating Stockholder as provided
under Section 2.1 of the Stockholders’ Agreement, then the Depository shall take
such action as is required by the Stockholders’ Agreement and otherwise is in
accordance with the written instructions of the Participating Stockholder making
such transfer and may, as a condition to taking any such action, require the
furnishing of affidavits, or other proof as it deems necessary to establish that
such transfer is permitted by such Section 2.1.


Section 3.Duties and Adverse Claims. The duties and obligations of the
Depository shall be determined solely by the express provisions of the
Stockholders’ Agreement, including this Exhibit B. In the event of any
disagreement or the presentation of any adverse claim or demand in connection
with rights and duties of the Depository, the Depository shall, at its option,
be entitled to refuse to comply with any such claims or demands during the
continuance of such disagreements and in so doing, the Depository shall not
become liable to any party to the Stockholders’ Agreement or to any other person
due to its failure to comply with such adverse claim or demand, the Depository
shall be entitled to continue, without liability, to refrain and refuse to act:


(a)until authorized to act by a court order from a court having jurisdiction
over the parties and the property, after which time the Depository shall be
entitled to act in conformity with such adjudication; or


(b)until all differences shall have been adjusted by agreement and the
Depository shall have been notified thereof and shall have been directed in
writing, signed jointly or in counterpart by all persons making adverse claims
or demands, at which time the Depository shall be protected in acting in
compliance therewith.


Section 4.The Depository’s Liability Limited. The Depository shall not be liable
to anyone whatsoever by reason of any error of judgment or for any act done or
step taken or omitted by it in good faith or for any mistake of fact or law or
for anything which it may do or refrain from doing in connection herewith unless
caused by or arising out of its own gross negligence or willful misconduct. The
parties to the Stockholders’ Agreement represent to the Depository that they
have and shall continue to solicit the advice of their respective counsel
regarding compliance with all applicable state and federal securities laws in
connection with the transactions contemplated by the Stockholders’ Agreement and
that they will act in accordance with such advice. The Depository shall have no
responsibility to ensure compliance with any such securities laws, and such
responsibility rests solely with the parties to the Stockholders’ Agreement.


Section 5.Reliance by the Depository on Documents, Etc. The Depository shall be
entitled to rely and shall be protected in acting in reliance upon any
instructions or directions furnished to it in writing pursuant to any provisions
of the Stockholders’ Agreement and shall be entitled to treat as genuine, and as
the document it purports to be, any letter, paper or other document furnished to
it and believed by it to be genuine and to have been signed and presented by the
proper party or parties.


Section 6.Indemnification and Legal Counsel for the Depository. The parties to
the Stockholders’ Agreement hereby agree to indemnify the Depository and save it
harmless from and against all losses, damages, costs, charges, payments,
liabilities and expenses, including the costs of litigation, investigation and
reasonable legal fees incurred by the Depository and arising directly or
indirectly out of its role as Depository pursuant to the Stockholders’
Agreement, including such losses, damages, costs, charges, payments, and suits
made or asserted, whether groundless or otherwise, against the Depository unless
the same arise out of the willful misconduct or gross negligence of the
Depository. The parties to the Stockholders’ Agreement agree that the Depository
does not assume any responsibility for the failure of any of the parties to make
payments or perform


B-1





--------------------------------------------------------------------------------





the conditions of the Stockholders’ Agreement, nor shall the Depository be
responsible for the collection of any monies provided to be paid to it. The
Depository may consult with counsel of its own choice (including inside counsel
for the Depository) and shall have full and complete authorization and
protection for any action taken or suffered by it hereunder in good faith and in
accordance with the opinion of such counsel. The provisions of this Section 6
shall survive termination of the arrangement contemplated hereby.


Section 7.Compensation. The parties to the Stockholders’ Agreement agree to pay
the Depository reasonable compensation for the services to be rendered hereunder
and will pay or reimburse the Depository upon request for all expenses,
disbursements and advances, including reasonable attorneys’ fees, incurred or
made by it in connection with carrying out its duties hereunder.


Section 8.Registration and Dismissal. The Depository shall have the right to
resign, and Participating Stockholders owning 66 2/3 percent of the shares of
Class B Common Stock subject to the Stockholders’ Agreement shall have the right
to dismiss the Depository, in each case upon giving thirty (30) days written
notice by mailing said written notice thereof to the proper party or parties;
provided, however, that no such resignation or dismissal shall become effective
until a successor has been duly appointed to act as Depository by amendment to
the Stockholders’ Agreement and such successor has agreed so to act.


Section 9.Defined Terms. Capitalized terms defined in the Stockholders’
Agreement and not otherwise defined herein are used herein as so defined in the
Stockholders’ Agreement.




B-2





--------------------------------------------------------------------------------








Exhibit B


















TAX ALLOCATION AGREEMENT
BY AND BETWEEN
NACCO INDUSTRIES, INC.
AND
HAMILTON BEACH BRANDS HOLDING COMPANY
Dated September 29, 2017    
 






--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page


ARTICLE 1
DEFINITIONS.............................................................................................................................1

1.1
General..................................................................................................................................................1

ARTICLE 2
PREPARATION, FILING AND PAYMENT OF TAXES AND REFUNDS SHOWN ON TAX
RETURNS...........................................................................................................................6

2.1
Responsibility of Parties to Prepare and File Pre-Closing Income Tax Returns and
Straddle Period Income Tax
Returns...............................................................................................................................6

2.2
Tax Return
Procedures...........................................................................................................................6

2.3
Post-Closing Income Tax Returns and Non-Income Tax
Returns.........................................................7

2.4
Timing of Payments to Taxing
Authority..............................................................................................7

2.5
Expenses................................................................................................................................................7

2.6
Coordination with
Article 4...................................................................................................................8

ARTICLE 3
PAYMENT OF TAXES AND
INDEMNIFICATION................................................................8

3.1
Payment and Indemnification by
Parent................................................................................................8

3.2
Payment and Indemnification by Hamilton Beach
Holding..................................................................8

3.3
Timing of Tax
Payments........................................................................................................................8

3.4
Characterization of and Adjustments to
Payments................................................................................8

3.5
Utilization of Tax
Attributes..................................................................................................................8

ARTICLE 4
REFUNDS, CARRYBACKS, AMENDMENTS AND TAX ATTRIBUTES...........................9

4.1
Refunds..................................................................................................................................................9

4.2
Carrybacks.............................................................................................................................................9

4.3
Amended Tax
Returns.........................................................................................................................10

4.4
Tax
Attributes.......................................................................................................................................11

ARTICLE 5
TAX
PROCEEDINGS................................................................................................................11

5.1
Notification of Tax
Proceedings..........................................................................................................11

5.2
Tax Proceeding
Procedures.................................................................................................................11

5.3
Tax Proceeding
Cooperation...............................................................................................................12

5.4
Correlative
Adjustments......................................................................................................................12

ARTICLE 6
TAX-FREE STATUS OF THE
TRANSACTIONS.................................................................12

6.1
Representations and
Warranties...........................................................................................................12

6.2
Limits on Proposed Acquisition Transactions and Other Transactions During
Restriction
Period    ...............................................................................................................................................13

6.3
Tax Counsel Advance Conflict
Waiver................................................................................................14

6.4
Section 336(e)
Election.......................................................................................................................14

ARTICLE 7
COOPERATION........................................................................................................................14

7.1
General
Cooperation............................................................................................................................14

7.2
Retention of
Records...........................................................................................................................15





--------------------------------------------------------------------------------





ARTICLE 8
MISCELLANEOUS..................................................................................................................15

8.1
Dispute
Resolution..............................................................................................................................15

8.2
Tax Sharing
Agreements......................................................................................................................15

8.3
Interest on Late
Payments...................................................................................................................15

8.4
Survival of
Covenants.........................................................................................................................15

8.5
Termination.........................................................................................................................................16

8.6
Severability..........................................................................................................................................16

8.7
Entire Agreement;
Exclusivity.............................................................................................................16

8.8
Successors and
Assigns.......................................................................................................................16

8.9
Third-Party
Beneficiaries....................................................................................................................16

8.10
Specific
Performance..........................................................................................................................16

8.11
Amendment.........................................................................................................................................16

8.12
Rules of
Construction..........................................................................................................................16

8.13
Counterparts........................................................................................................................................17

8.14
Coordination with the Separation
Agreement    .....................................................................................17

8.15
Effective
Date......................................................................................................................................17

8.16
Governing
Law....................................................................................................................................17

8.17
Force
Majeure.....................................................................................................................................
17

8.18
Notices.................................................................................................................................................17

8.19
No
Circumvention...............................................................................................................................17

8.20    No Duplication; No Double
Recovery................................................................................................17








--------------------------------------------------------------------------------






TAX ALLOCATION AGREEMENT


THIS TAX ALLOCATION AGREEMENT (this “Agreement”), dated as of September 29,
2017, is by and between NACCO Industries, Inc. (“Parent”), a Delaware
corporation, and Hamilton Beach Brands Holding Company (“Hamilton Beach
Holding”), a Delaware corporation. Each of Parent and Hamilton Beach Holding is
sometimes referred to herein as a “Party” and, collectively, as the “Parties.”
WHEREAS, Parent, through its various subsidiaries, is engaged in the NACoal
Business and the HBB Business;
WHEREAS, the board of directors of Parent has determined that it is in the best
interests of Parent and its shareholders to separate and operate the HBB
Business as a separate publicly traded company;
WHEREAS, Parent intends to distribute to holders of Parent Common Stock all of
the outstanding shares of Hamilton Beach Holding Common Stock by means of a
distribution on the basis of one share of Hamilton Beach Holding Class A Common
Stock and one share of Hamilton Beach Holding Class B Common Stock for every one
share of Parent Class A Common Stock or Parent Class B Common Stock (the
“Distribution”), and the board of directors of Parent has approved such
Distribution;
WHEREAS, for U.S. federal income tax purposes the Distribution is intended to
qualify as tax free under Section 355 of the Code;
WHEREAS, Parent anticipates receiving an opinion of McDermott Will & Emery LLP
to the effect that the Distribution will qualify as tax free under Section 355
of the Code;
WHEREAS, prior to consummation of the Distribution, Parent will be the common
parent corporation of an affiliated group of corporations within the meaning of
Section 1504 of the Code that includes Hamilton Beach Holding; and
WHEREAS, the Parties wish to (a) provide for the payment of Tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes, and (b) set forth certain covenants and indemnities relating to the
preservation of the tax free status of the Distribution.
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:


ARTICLE 1


DEFINITIONS


1.1    General. As used in this Agreement, the following terms shall have the
following meanings:
“Accounting Firm” has the meaning set forth in Section 8.1(b) of this Agreement.
“Acting Party” has the meaning set forth in Section 6.2(b).
“Adjustment” means any change in the Tax liability of a taxpayer, determined
issue-by-issue or transaction-by-transaction, as the case may be.
“Aggregate Carryback Amount” has the meaning set forth in Section 4.2(c).
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Benefited Party” has the meaning set forth in Section 4.1(c) of this Agreement.
“Carryback Amount” has the meaning set forth in Section 4.2(c).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Counsel” means McDermott Will & Emery LLP.
“Disqualifying Action” means a Parent Disqualifying Action or a Hamilton Beach
Holding Disqualifying Action.
“Distribution” has the meaning set forth in the preamble to this Agreement.
“Distribution Date” means the date on which the Distribution occurs.
“Distribution Taxes” means any Taxes imposed on or by reason of the Distribution
(including Transfer Taxes), other than any such Taxes caused by a Disqualifying
Action. For the avoidance of doubt, Distribution Taxes include Taxes by reason
of deferred intercompany transactions triggered by the Distribution.


1





--------------------------------------------------------------------------------





“Due Date” means (i) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (ii) with respect to a payment of Taxes, the date on which
such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to Tax.
“Extraordinary Transaction” means any action that is not in the Ordinary Course
of Business, but shall not include any action described in the Separation
Agreement or that is undertaken pursuant to the Distribution.
“Family Member” has the meaning set forth in the Transfer Restriction Agreement
by and among the Parties and the members of the Rankin and Taplin families,
dated ___, 2017.
“Fifty-Percent or Greater Interest” has the meaning ascribed to such term by
Section 355(d)(4) of the Code.
“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (i) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed; (ii) a final settlement with the IRS, a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the Laws of other jurisdictions, which resolves the entire Tax
liability for any taxable period; (iii) any allowance of a refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such refund or credit may be recovered by the jurisdiction imposing
the Tax; or (iv) any other final resolution, including by reason of the
expiration of the applicable statute of limitations or the execution of a
pre-filing agreement with the IRS or other Taxing Authority.
“First Party’s Tax Attribute” has the meaning set forth in Section 3.5(a).
“Hamilton Beach Holding” has the meaning set forth in the preamble to this
Agreement.
“Hamilton Beach Holding Allocable Portion” means, with respect to a Mixed
Business Income Tax Return (including, for the avoidance of doubt, an amended
Mixed Business Income Tax Return) filed after the Distribution Date for either a
Pre-Closing Period or Straddle Period or with respect to which an Adjustment is
made after the Distribution Date, the amount of Taxes due and payable
attributable to Hamilton Beach Holding or any Hamilton Beach Holding Entity,
calculated on a “with and without basis” consistent with Past Practice.
“Hamilton Beach Holding Class A Common Stock” has the meaning set forth in the
Separation Agreement.
“Hamilton Beach Holding Class B Common Stock” has the meaning set forth in the
Separation Agreement.
“Hamilton Beach Holding Class B Common Stock Conversion” means the conversion by
a holder (other than a Family Member) of Hamilton Beach Holding Class B Common
Stock to Hamilton Beach Holding Class A Common Stock.
“Hamilton Beach Holding Common Stock” means the Hamilton Beach Holding Class A
Common Stock and the Hamilton Beach Holding Class B Common Stock.
“Hamilton Beach Holding Disqualifying Action” means (i) any action (or the
failure to take any action) within its control by Hamilton Beach Holding or any
Hamilton Beach Holding Entity (including entering into any agreement,
understanding or arrangement or any negotiations with respect to any transaction
or series of transactions), or (ii) any event (or series of events) involving
the capital stock of Hamilton Beach Holding, excluding any Hamilton Beach
Holding Class B Common Stock Conversion, any assets of Hamilton Beach Holding or
any assets of any Hamilton Beach Holding Entity that, in each case, negates the
Tax-Free Status of the Distribution in whole or in part, regardless of whether
such action (or failure to take action), or event (or series of events) (x) is
covered by a Post-Distribution Ruling from the IRS or an Unqualified Tax
Opinion, or (y) occurs during or after the Restriction Period; provided,
however, the term “Hamilton Beach Holding Disqualifying Action” shall not
include any action described in the Separation Agreement or that is undertaken
pursuant to the Distribution.
“Hamilton Beach Holding Entity” means any Subsidiary of Hamilton Beach Holding
immediately after the effective time of the Distribution.
“Hamilton Beach Holding Group” means, individually or collectively, as the case
may be, Hamilton Beach Holding and any and all Hamilton Beach Holding Entities.
“Hamilton Beach Holding Indemnified Parties” has the meaning set forth in the
Separation Agreement.
“Hamilton Beach Holding Percentage” means the percentage determined by dividing
(i) the average total value of the Hamilton Beach Holding Common Stock for the
five business days following the Distribution Date, computed for each day by
averaging the intraday high and intraday low trading price of the Hamilton Beach
Holding Class A Common Stock and multiplying such amount by the total number of
shares of Hamilton Beach Holding Common Stock outstanding on such day, by (ii)
the sum of (x) the amount determined in clause (i) and (y) the average total
value of the Parent Common Stock for the five business days following the
Distribution Date, computed for each day by averaging the intraday high and
intraday low trading


2





--------------------------------------------------------------------------------





price of the Parent Class A Common Stock and multiplying such amount by the
total number of shares of Parent Common Stock outstanding on such day.
“Hamilton Beach Holding Taxes” means, without duplication, (i) any Taxes imposed
on Parent (or any of its Subsidiaries) or Hamilton Beach Holding (or any of its
Subsidiaries) attributable to a Hamilton Beach Holding Disqualifying Action,
(ii) the Hamilton Beach Holding Percentage of any Taxes imposed on Parent (or
any of its Subsidiaries) or Hamilton Beach Holding (or any of its Subsidiaries)
attributable to both a Hamilton Beach Holding Disqualifying Action and a Parent
Disqualifying Action, (iii) the Hamilton Beach Holding Percentage of any
Distribution Taxes imposed on Parent (or any of its Subsidiaries (iv) the
Hamilton Beach Holding Allocable Portion of any Mixed Business Income Taxes in
respect of a Mixed Business Income Tax Return governed by Section 2.2(a), (v)
any Taxes in respect of any Single Business Tax Return required to be filed by
Hamilton Beach Holding or any Hamilton Beach Holding Entity pursuant to Section
2.2(b)(ii), and (vi) any Taxes in respect of any Post-Closing Tax Return or
Non-Income Tax Return required to be filed by Hamilton Beach Holding or any
Hamilton Beach Holding Entity pursuant to Section 2.3, in each case including
any Taxes resulting from an Adjustment. For the avoidance of doubt, Hamilton
Beach Holding Taxes shall not include any Taxes solely attributable to a Parent
Disqualifying Action.
“HBB Business” means the business or businesses conducted before the
Distribution by Hamilton Beach Holding and its subsidiaries (including, for the
avoidance of doubt, the business operated by the Kitchen Collection, LLC).
“Income Tax Return” means any Tax Return relating to Income Taxes.
“Income Taxes” means any Taxes based upon, measured by, or calculated with
respect to: (A) net income or profits or net receipts (including, but not
limited to, any capital gains, minimum Tax or any Tax on items of Tax
preference, but not including sales, use, real or personal property, or transfer
or similar Taxes) or (B) multiple bases (including corporate franchise, doing
business and occupation Taxes) if one or more bases upon which such Tax may be
based, measured by, or calculated with respect to, is described in clause (A).
“Indemnifying Party” means the Party from which the other Party is entitled to
seek indemnification pursuant to the provisions of Article 3.
“Indemnified Party” means the Party which is entitled to seek indemnification
from the other Party pursuant to the provisions of Article 3.
“Information” has the meaning set forth in Section 7.1(a).
“Information Request” has the meaning set forth in Section 7.1(a).
“IRS” means the U.S. Internal Revenue Service or any successor thereto,
including, but not limited to, its agents, representatives, and attorneys.
“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, treaty, law, ordinance, regulation, rule,
code, administrative pronouncement, order, requirement or rule of law (including
common law).
“LIBOR” means the London InterBank Offered Rate as published in the Wall Street
Journal.
“Mixed Business Income Taxes” means any U.S. federal, state or local, or foreign
Income Taxes attributable to any Mixed Business Income Tax Return.
“Mixed Business Income Tax Return” means any Income Tax Return including any
consolidated, combined or unitary Income Tax Return, that relates to at least
one asset or activity that is part of the NACoal Business, on the one hand, and
at least one asset or activity that is part of the HBB Business, on the other
hand.
“NACoal Business” means the business or businesses conducted by North American
Coal Corporation before the Distribution.
“Non-Acting Party” has the meaning set forth in Section 6.2(b).
“Non-Income Tax Return” means any Tax Return relating to Taxes other than Income
Taxes.
“Opinion” means the opinion of Counsel with respect to certain Tax aspects of
the Distribution.
“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal day-to-day operations of
such Person.
“Parent” has the meaning set forth in the preamble to this Agreement.
“Parent Class A Common Stock” has the meaning set forth in the Separation
Agreement.


3





--------------------------------------------------------------------------------





“Parent Class B Common Stock” has the meaning set forth in the Separation
Agreement.
“Parent Common Stock” means the Parent Class A Common Stock and the Parent Class
B Common Stock.
“Parent Disqualifying Action” means (i) any action (or the failure to take any
action) within its control by Parent or any Parent Entity (including entering
into any agreement, understanding or arrangement or any negotiations with
respect to any transaction or series of transactions), or (ii) any event (or
series of events) involving the capital stock of Parent, any assets of Parent or
any assets of any Parent Entity that, in each case, negates the Tax-Free Status
of the Distribution in whole or in part, regardless of whether such action (or
failure to take action) or event (or series of events) (x) is covered by a
Post-Distribution Ruling from the IRS or an Unqualified Tax Opinion, or (y)
occurs during or after the Restriction Period; provided, however, the term
“Parent Disqualifying Action” shall not include any action described in the
Separation Agreement or that is undertaken pursuant to the Distribution.
“Parent Entity” means any Subsidiary of Parent immediately after the
Distribution Date.
“Parent Group” means, individually or collectively, as the case may be, Parent
and any and all Parent Entities.
“Parent Indemnified Parties” has the meaning set forth in the Separation
Agreement.
“Parent Taxes” means any Taxes of Parent or any Subsidiary or former Subsidiary
of Parent for any Pre-Closing Period, Post-Closing Period, and, with respect to
a Straddle Period, the portion of such period ending on the Distribution Date
(determined in accordance with Section 2.2(a)), in each case including any Taxes
resulting from an Adjustment and in each case other than Hamilton Beach Holding
Taxes.
“Party” has the meaning set forth in the preamble to this Agreement.
“Past Practice” has the meaning set forth in Section 2.2(a).
“Person” has the meaning set forth in the Separation Agreement.
“Post-Closing Income Tax Returns” means, collectively, all Income Tax Returns
required to be filed by a Party or any of its Subsidiaries for a Post-Closing
Period.
“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Distribution Date.
“Post-Distribution Ruling” means a favorable private letter ruling from the IRS,
or a ruling from another appropriate Taxing Authority.
“Pre-Closing Income Tax Returns” means, collectively, all Income Tax Returns
required to be filed by a Party or any of its Subsidiaries for a Pre-Closing
Period.
“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the Distribution Date.
“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding, arrangement, or substantial negotiations
within the meaning of Section 355(e) of the Code and Treasury
Regulation Section 1.355-7, or any other regulations promulgated thereunder, to
enter into a transaction or series of transactions), whether such transaction is
supported by the applicable Party’s management or shareholders, is a hostile
acquisition, or otherwise, as a result of which such Party would merge or
consolidate with any other Person or as a result of which one or more Persons
would (directly or indirectly) acquire, or have the right to acquire, from such
Party and/or one or more holders of outstanding shares of such Party’s capital
stock, as the case may be, a number of shares of such Party’s capital stock that
would, when combined with any other changes in ownership of such Party’s capital
stock pertinent for purposes of Section 355(e) of the Code, comprise (A) 35% or
more of the value of all outstanding shares of stock of such Party as of the
date of such transaction, or in the case of a series of transactions, the date
of the last transaction of such series, or (B) (i) with respect to Parent, 35%
or more of the total combined voting power of all outstanding shares of voting
stock of Parent as of the date of such transaction, or in the case of a series
of transactions, the date of the last transaction of such series, or (ii) with
respect to Hamilton Beach Holding, 5% or more of the total combined voting power
of all outstanding shares of voting stock of Hamilton Beach Holding as of the
date of such transaction, or in the case of a series of transactions, the date
of the last transaction of such series; provided, however, that any increase in
voting power of the Hamilton Beach Holding Common Stock held by the Family
Members resulting from any Hamilton Beach Holding Class B Common Stock
Conversion shall not be considered, or taken into account, when determining the
percentage referred to in this clause (B)(ii) of the Proposed Acquisition
Transaction definition; provided, further, that if Hamilton Beach Holding shall
have received, prior to entering into any such transaction or series of
transactions, a Post-Distribution Ruling or Unqualified Tax Opinion, in each
case in a form and substance satisfactory to Parent, that confirms that the
increase in voting power by holders of Hamilton Beach Holding Class B Common
Stock by reason of any Hamilton Beach Holding Class B Common Stock Conversion is
not considered an acquisition of voting power as part of a plan or series of
related transactions for purposes of Section 355(e) of the Code, then the
percentage reflected in this clause (B)(ii) of the Proposed Acquisition
Transaction definition shall be 35% instead of 5%;


4





--------------------------------------------------------------------------------





provided, further, that (x) in determining whether a ruling or opinion is
satisfactory, Parent shall exercise its discretion, in good faith, solely to
preserve the Tax-Free Status of the Distribution and may consider, among other
factors, the appropriateness of any underlying assumptions or representations
used as a basis for the ruling or opinion, and its views on the substantive
merits of such ruling or opinion, (y) Hamilton Beach Holding shall provide a
copy of such Post-Distribution Ruling or the Unqualified Tax Opinion to Parent
as soon as practicable prior to entering into any transaction referred to in
this Proposed Acquisition Transaction definition for which such
Post-Distribution Ruling or the Unqualified Tax Opinion is required, and
(z) Hamilton Beach Holding shall bear all costs and expenses of securing any
such Post-Distribution Ruling or Unqualified Tax Opinion and shall reimburse
Parent for all reasonable out-of-pocket costs and expenses that Parent may incur
in good faith in seeking to obtain or evaluate any such Post-Distribution Ruling
or Unqualified Tax Opinion. Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include (A) the adoption by a Party of a
shareholder rights plan or (B) issuances by a Party that satisfy Safe Harbor
VIII (relating to acquisitions in connection with a person’s performance of
services) or Safe Harbor IX (relating to acquisitions by a retirement plan of an
employer) of Treasury Regulation Section 1.355-7(d).  For purposes of
determining whether a transaction constitutes an indirect acquisition, any
recapitalization resulting in a shift of voting power or any redemption of
shares of stock shall be treated as an indirect acquisition of shares of stock
by the non-exchanging shareholders.  This definition and the application thereof
is intended to monitor compliance with Section 355(e) of the Code and shall be
interpreted accordingly.  Any clarification of, or change in, the statute or
regulations promulgated under Section 355(e) of the Code shall be incorporated
in this definition and its interpretation.
“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes, provided, however, that for purposes of this Agreement, the amount of any
Refund required to be paid to another Party shall be reduced by the net amount
of any Income Taxes imposed on, related to, or attributable to, the receipt or
accrual of such Refund determined based on the assumptions set forth in Section
3.4.
“Restriction Period” means the period beginning at the effective time of the
Distribution and ending on the two-year anniversary of the day after the
Distribution Date.
“Section 336(e) Election” has the meaning set forth in Section 6.4.
“Section 6.2(c) Acquisition Transaction” means any transaction or series of
transactions that is not a Proposed Acquisition Transaction but would be a
Proposed Acquisition Transaction if, in the definition of Proposed Acquisition
Transaction, references to “35%” were replaced with “25%” and references to “5%”
were replaced with “0%”.
“Separation Agreement” means the Separation Agreement by and between the Parties
dated as of September 29, 2017.
“Single Business Tax Return” means any Tax Return including any consolidated,
combined or unitary Tax Return, that includes assets or activities relating only
to the NACoal Business, on the one hand, or the HBB Business, on the other (but
not both), whether or not the Person charged by Law to file such Tax Return is
engaged in the business to which the Tax Return relates.
“Straddle Period” means any taxable period that begins on or before and ends
after the Distribution Date.
“Straddle Period Income Tax Returns” mean, collectively, all Income Tax Returns
required to be filed by a Party or any of its Subsidiaries for a Straddle
Period.
“Subsidiary” has the meaning set forth in the Separation Agreement.
“Tax” (or “Taxes”) means (i) all taxes, charges, fees, duties, levies, imposts,
or other similar assessments, imposed by any U.S. federal, state or local or
foreign governmental authority, including, but not limited to, income, gross
receipts, excise, property, sales, use, license, capital stock, transfer,
franchise, payroll, withholding, social security, value added, goods and
services, consumption, and other taxes, (ii) any interest, penalties or
additions attributable thereto and (iii) all liabilities in respect of any items
described in clauses (i) or (ii) payable by reason of assumption, transferee or
successor liability, operation of Law or Treasury Regulation Section 1.1502-6(a)
(or any predecessor or successor thereof or any analogous or similar provision
under Law).
“Tax Attribute” means a net operating loss, net capital loss, tax credit,
earnings and profits, overall foreign loss, separate limitation loss, previously
taxed income, or any item of income, gain, loss, deduction, credit, recapture or
other item that may have the effect of increasing or decreasing any Income Tax
paid or payable.
“Tax-Free Status of the Distribution” means the tax-free treatment accorded to
the Distribution as set forth in the Opinion.
“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).


5





--------------------------------------------------------------------------------





“Tax Materials” has the meaning set forth in Section 6.1(a)(i).
“Tax Matter” has the meaning set forth in Section 7.1(a)(i).
“Tax Package” means all relevant Tax-related information relating to the
operations of the NACoal Business or the HBB Business, as applicable, that is
reasonably necessary to prepare and file the applicable Tax Return.
“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding,
or litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.
“Tax Representation Letter” means any letter containing certain representations
and covenants issued by Parent or any of its Subsidiaries to Counsel in
connection with the Opinion.
“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) required to
be supplied to, or filed with, a Taxing Authority in connection with the
payment, determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax and any amended Tax return or
claim for refund.
“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed on the Distribution.
“Treasury Regulations” means the final and temporary (but not proposed) Income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).
“Unqualified Tax Opinion” means a reasoned “will” opinion, without
qualifications, of a nationally recognized law firm to the effect that a
transaction will not affect the Tax-Free Status of the Distribution. For
purposes of this definition, an opinion is reasoned if it describes the reasons
for the conclusions and includes the facts, assumptions, and supporting legal
analysis.
“U.S.” means the United States of America.
ARTICLE 2
    
PREPARATION, FILING AND PAYMENT OF
TAXES AND REFUNDS SHOWN ON TAX RETURNS


2.1    Responsibility of Parties to Prepare and File Pre-Closing Income Tax
Returns and Straddle Period Income Tax Returns.
(a)Parent Income Tax Returns. Parent shall prepare and file (or cause a Parent
Entity to prepare and file) all Income Tax Returns set forth on Schedule 2.1(a),
and shall pay (or cause such Parent Entity to pay) all Taxes shown to be due and
payable on such Income Tax Returns.
(b)Hamilton Beach Holding Income Tax Returns. Hamilton Beach Holding shall
prepare and file (or cause a Hamilton Beach Holding Entity to prepare and file)
all Income Tax Returns set forth on Schedule 2.1(b), and shall pay (or cause
such Hamilton Beach Holding Entity to pay) all Taxes shown to be due and payable
on such Income Tax Returns.


2.2    Tax Return Procedures.


(a)Mixed Business Income Tax Returns.
(i)In connection with the preparation of any Mixed Business Income Tax Return
pursuant to Section 2.1, Hamilton Beach Holding will assist and cooperate with
Parent by preparing and providing to Parent pro forma Tax Returns for Hamilton
Beach Holding and any Hamilton Beach Holding Entity to be included in such Mixed
Business Income Tax Return at least sixty (60) days before the Due Date of such
Tax Return. Pro forma Tax Returns shall be prepared in accordance with Parent’s
past practices, accounting methods, elections and conventions (“Past Practice”),
unless otherwise required by Law or agreed to in writing by the Parties. At its
option and expense, Parent may engage an Accounting Firm of its choice to review
the pro forma Tax Return, supporting documentation, and statements submitted by
Hamilton Beach Holding and in connection therewith, shall determine whether such
Tax Return was prepared in accordance with Past Practice. Prior to engaging such
Accounting Firm, Parent shall provide the suggested scope for such accounting
review to Hamilton Beach Holding for review and discussion.
(ii)Parent shall prepare all Mixed Business Income Tax Returns consistent with
Past Practice, the Opinion, and the Tax Representation Letter unless otherwise
required by Law or agreed to in writing by Hamilton Beach


6





--------------------------------------------------------------------------------





Holding. In the event that there is no Past Practice for reporting a particular
item or matter, (x) Parent shall determine the reporting of such item or matter
provided that such determination is, in the reasonable opinion of Parent, at
least more likely than not to be sustained and provided further that, (y) in
respect to any item or matter excluded from (i), Parent and Hamilton Beach
Holding shall agree as to the reporting of such item.
(iii)In connection with any Mixed Business Income Tax Return pursuant to Section
2.1(a), no later than forty (40) days prior to the Due Date of each such Tax
Return, Parent shall make available or cause to be made available drafts of such
Tax Return (together with all related work papers) to Hamilton Beach Holding.
Hamilton Beach Holding shall have access to any and all data and information
necessary for the preparation of all such Mixed Business Income Tax Returns and
the Parties shall cooperate fully in the preparation and review of such Tax
Returns. Subject to the preceding sentence, no later than twenty (20) days after
receipt of such Mixed Business Income Tax Returns, Hamilton Beach Holding shall
have a right to object to such Mixed Business Income Tax Return (or items with
respect thereto) by written notice to Parent; such written notice shall contain
such disputed item (or items) and the basis for its objection. Hamilton Beach
Holding shall pay to Parent no later than five (5) days prior to the Due Date of
each such Tax Return the Hamilton Beach Holding Allocable Portion of Taxes shown
as due and payable on such Mixed Business Tax Return (net of any prepayment made
against such amount).
(iv)With respect to a Mixed Business Income Tax Return delivered by Parent to
Hamilton Beach Holding pursuant to Section 2.2(a)(iii), if Hamilton Beach
Holding does not object by proper written notice described in Section
2.2(a)(iii), such Mixed Business Income Tax Return shall be deemed to have been
accepted and agreed upon, and to be final and conclusive, for purposes of this
Section 2.2(a)(iv). If Hamilton Beach Holding does object by proper written
notice described in Section 2.2(a)(iii), Parent and Hamilton Beach Holding shall
act in good faith to resolve any such dispute as promptly as practicable;
provided, however, that, notwithstanding anything to the contrary contained
herein, if Parent and Hamilton Beach Holding have not resolved the disputed item
or items by the day five (5) days prior to the Due Date of such Mixed Business
Income Tax Return, such Tax Return shall be filed as prepared pursuant to this
Section 2.2(a) (revised to reflect all initially disputed items that Parent and
Hamilton Beach Holding have agreed upon prior to such date). In the event that a
Mixed Business Income Tax Return is filed that includes any disputed item for
which proper notice was given pursuant to Section 2.2(a)(iii) that was not
finally resolved and agreed upon, such disputed item (or items) shall be
resolved in accordance with Section 8.1 (interpreted without regard to the
requirement that the Accounting Firm render a determination no later than the
Due Date of the Tax Return at issue). In the event that the resolution of such
disputed item (or items) in accordance with Section 8.1 with respect to a Mixed
Business Income Tax Return is inconsistent with such Mixed Business Income Tax
Return as filed, Parent (with cooperation from Hamilton Beach Holding, if
necessary) shall, as promptly as practicable, amend such Tax Return to properly
reflect the final resolution of the disputed item (or items). In the event that
the amount of Taxes shown to be due and owing on a Mixed Business Income Tax
Return is adjusted as a result of a resolution pursuant to this Section
2.2(a)(iv), proper adjustment shall be made to the amounts previously paid or
required to be paid in a manner that reflects such resolution.
(b)Single Business Tax Returns.
(i)Parent shall prepare and file (or cause a Parent Entity to prepare and file)
any Single Business Tax Return for a Pre-Closing Period or a Straddle Period
required to be filed by Parent or a Parent Entity and shall pay, or cause such
Parent Entity to pay, all Taxes shown to be due and payable on such Tax Return.
For the avoidance of doubt, the Single Business Tax Returns subject to this
Section 2.2(b)(i) shall be set forth on Schedule 2.1(a).
(ii)Hamilton Beach Holding shall prepare and file (or cause a Hamilton Beach
Holding Entity to prepare and file) any Single Business Tax Return for a
Pre-Closing Period or a Straddle Period required to be filed by Hamilton Beach
Holding or a Hamilton Beach Holding Entity and shall pay, or cause such Hamilton
Beach Holding Entity to pay, all Taxes shown to be due and payable on such Tax
Return. For the avoidance of doubt, the Single Business Tax Returns subject to
this Section 2.2(b)(ii) shall be set forth on Schedule 2.1(b).
2.3    Post-Closing Income Tax Returns and Non-Income Tax Returns. The Party or
its Subsidiary responsible under applicable Law for filing a Post-Closing Income
Tax Return or a Non-Income Tax Return shall prepare and timely file or cause to
be prepared and timely filed that Tax Return (at that Party’s own cost and
expense) and shall pay all Taxes shown to be due and payable on such
Post-Closing Tax Return or Non-Income Tax Return.
2.4    Timing of Payments to Taxing Authority. All Taxes required to be paid or
caused to be paid by either Parent, a Parent Entity, Hamilton Beach Holding or a
Hamilton Beach Holding Entity, as the case may be, to an applicable Taxing
Authority, shall be paid on or before the Due Date for the payment of such
Taxes.
2.5    Expenses. Except as provided otherwise herein, each Party shall bear its
own expenses incurred in connection with this Article 2.


7





--------------------------------------------------------------------------------





2.6    Coordination with Article 4. This Article 2 shall not apply to any
amended Tax Returns, such amended Tax Returns being governed by Article 4.


ARTICLE 3
PAYMENT OF TAXES AND INDEMNIFICATION
3.1    Payment and Indemnification by Parent. Parent shall pay, and shall
indemnify and hold the Hamilton Beach Holding Indemnified Parties harmless from
and against, without duplication, (i) all Parent Taxes, (ii) all Taxes incurred
by Hamilton Beach Holding or any Hamilton Beach Holding Entity by reason of the
breach by Parent of any of its representations, warranties or covenants
hereunder, and (iii) any costs and expenses related to the foregoing (including
reasonable attorneys’ fees and expenses).
3.2    Payment and Indemnification by Hamilton Beach Holding. Hamilton Beach
Holding shall pay, and shall indemnify and hold the Parent Indemnified Parties
harmless from and against, without duplication, (i) all Hamilton Beach Holding
Taxes, (ii) all Taxes incurred by Parent or any Parent Entity by reason of the
breach by Hamilton Beach Holding of any of its representations, warranties or
covenants hereunder, and (iii) any costs and expenses related to the foregoing
(including reasonable attorneys’ fees and expenses).
3.3    Timing of Tax Payments. Unless otherwise provided in this Agreement, in
the event that an Indemnifying Party is required to make a payment to an
Indemnified Party pursuant to this Agreement, the Indemnified Party shall
deliver written notice of the payments to the Indemnifying Party, including
proof of payment to the Taxing Authority, in accordance with Section 8.18 on the
last day of the calendar quarter in which the obligation giving rise to the
indemnification payment must be satisfied, and the Indemnifying Party shall be
required to make payment to the Indemnified Party within ten (10) days after
notice of such payment is delivered to the Indemnifying Party.
3.4    Characterization of and Adjustments to Payments.
(a)For all Tax purposes, Parent and Hamilton Beach Holding agree to treat
(i) any payment required by this Agreement (other than payments of expenses,
interest pursuant to Section 8.3, and any item described in (ii) below) as a
payment of an assumed or retained liability, as the case may be, or as either a
contribution by Parent to Hamilton Beach Holding or a distribution by Hamilton
Beach Holding to Parent, as the case may be, occurring immediately prior to the
Distribution Date and (ii) any payment (x) of Taxes to or Refunds received from
a Taxing Authority which either gives rise to a tax deduction or taxable income,
or (y) of interest, as tax deductible, or includible in, taxable income, as the
case may be, to the Party entitled under this Agreement to retain such payment
or required under this Agreement to make such payment, in either case, except as
otherwise required by applicable Law.
(b)Any indemnity payment under this Article 3 or the Separation Agreement shall
be increased to take into account any inclusion in income of the Indemnified
Party arising from the receipt of such indemnity payment and shall be decreased
to take into account any reduction in income of the Indemnified Party arising
from the payment by the Indemnified Party of such indemnified liability. For
purposes hereof, any inclusion or reduction shall be determined (i) using the
highest applicable marginal U.S. federal corporate income tax rate in effect at
the time of the determination (and excluding any state income tax effect of such
inclusion or reduction) and (ii) assuming that the Indemnified Party will be
liable for Taxes at such rate, has sufficient taxable income to use any tax
deduction, and has no Tax Attributes at the time of the determination.
3.5    Utilization of Tax Attributes.
(a)For any Tax Return (other than a Tax Return subject to an Adjustment, which
is governed by Section 4.1(c)), to the extent a Tax Attribute of a Party
determined on a “with and without basis” or otherwise designated by the Parties
(the “First Party’s Tax Attribute”) is either (1) utilized to offset Taxes due
and payable by the second Party, or (2) refunded to the second Party, the second
Party shall pay to the first Party an amount equal to (1) the amount by which
the second Party’s Taxes were reduced through utilization of the First Party’s
Tax Attribute, or (2) the amount of any refund received by the second Party that
is attributable to the First Party’s Tax Attribute, respectively. All payments
pursuant to this Section 3.5 shall be calculated on an item-by-item basis, such
that both Parties may owe payments to the other Party with respect to different
items arising in the same year. For the avoidance of doubt, the Parties agree
that this Section 3.5 shall be interpreted such that neither Party should
benefit to the detriment of the other. Whether a Tax Attribute is a First
Party’s Tax Attribute for purposes of this Section 3.5(a) shall be determined
without regard to the allocation of such Tax Attribute (if any) under Section
4.4(a).
(b)To the extent that (1) a Party applies or causes to be applied any otherwise
refundable amount as a credit toward or a reduction in Taxes otherwise payable
(e.g., through an offset to estimated payments, extension payments, or payments
made with the filing of the return), or a Taxing Authority requires such
application in lieu of a Refund, and (2) such otherwise refundable amount, if
received as a Refund, would have been payable by such Party to the other Party
pursuant to


8





--------------------------------------------------------------------------------





this Section 3.5, then such Party shall pay such amount to the other Party no
later than ten (10) days after such otherwise refundable amount is applied to
reduce Taxes otherwise payable.
ARTICLE 4
REFUNDS, CARRYBACKS, AMENDMENTS AND TAX ATTRIBUTES
4.1    Refunds.
(a)Except as provided in Section 4.2, Parent shall be entitled to all Refunds of
Taxes for which Parent is or may be liable pursuant to Article 3, and Hamilton
Beach Holding shall be entitled to all Refunds of Taxes for which Hamilton Beach
Holding is or may be liable pursuant to Article 3. A Party receiving a Refund to
which the other Party is entitled pursuant to this Agreement shall pay the
amount to which such other Party is entitled within ten (10) days after the
receipt of the Refund.
(b)Notwithstanding Section 4.1(a), to the extent that a Party applies or causes
to be applied an overpayment of Taxes as a credit toward or a reduction in Taxes
otherwise payable (or a Taxing Authority requires such application in lieu of a
Refund) and such overpayment of Taxes, if received as a Refund, would have been
payable by such Party to the other Party pursuant to this Section 4.1, such
Party shall pay such amount to the other Party no later than the Due Date of the
Tax Return for which such overpayment is applied to reduce Taxes otherwise
payable.
(c)In the event of an Adjustment relating to Taxes for which one Party is or may
be liable pursuant to Article 3 which would have given rise to a Refund but for
an offset against the Taxes for which the other Party is or may be liable
pursuant to Article 3 (the “Benefited Party”), then the Benefited Party shall
pay to the other Party, within ten (10) days of the Final Determination of such
Adjustment, an amount equal to the lesser of (i) the amount of such hypothetical
Refund or (ii) the amount of such reduction in the Taxes of the Benefited Party,
in each case plus interest at the rate set forth in Section 6621(a)(1) of the
Code on such amount for the period from the filing date of the Tax Return that
would have given rise to such Refund to the payment date to the other Party;
provided, however, that the amount of such reduction in Taxes of the Benefited
Party shall take into account any reduction in Taxes resulting from any
utilization of any Tax Attribute created by application of the Refund, treated
as if all such utilization occurred in the year to which the Adjustment relates
whether such utilization occurs with respect to the tax year of the Adjustment
or another tax year; provided further, for purposes of this section 4.1(c),
“Refund” shall include any increase in Taxes resulting from a reduction in Tax
Attributes caused by the Adjustment, treated as if such increase occurred in the
year to which the Adjustment relates. All payments pursuant to this Section
4.1(c) shall be calculated on an item-by-item basis, such that both Parties may
be the Benefited Party with respect to different items arising in the same year.
For the avoidance of doubt, the Parties agree that this Section 4.1(c) shall be
interpreted such that neither Party should benefit to the detriment of the
other.
(d)To the extent that the amount of any Refund under this Section 4.1 is later
reduced by a Taxing Authority or as the result of a Tax Proceeding, such
reduction shall be allocated to the Party that was entitled to such Refund
pursuant to this Section 4.1 and an appropriate adjusting payment shall be made
by such Party to the other Party if the other Party originally paid the Refund
to such Party. For the avoidance of doubt, this Section 4.1(d) is intended to
make whole the other Party that was not entitled to the Refund.
4.2    Carrybacks.
(a)Each Party shall be permitted (but not required) to carry back (or to cause
its Subsidiaries to carry back) a loss, credit, or other Tax Attribute realized
in a Post-Closing Period or a Straddle Period to a Pre-Closing Period or a
Straddle Period; provided, however, that if such carryback would reasonably be
expected to adversely impact the other Party (including through an increase in
Taxes or a loss or reduction in the utilization of a loss, credit, or other Tax
Attribute regardless of whether or when such loss, credit, or other Tax
Attribute otherwise would have been used), such carryback shall not be permitted
without first obtaining the prior written consent of such other Party, which
consent shall not be unreasonably withheld or delayed.
(b)

(i)Subject to Sections 4.2(c) and 4.2(d), in the event that any member of the
Hamilton Beach Holding Group chooses to (or is required to under applicable
Law), and is permitted to under Section 4.2(a), carry back a loss, credit, or
other Tax Attribute, Parent shall cooperate with Hamilton Beach Holding and such
member in seeking from the appropriate Taxing Authority any Refund that
reasonably would result from a permitted carryback (including by filing an
amended Tax Return) at Hamilton Beach Holding’s cost and expense. Hamilton Beach
Holding (or such member) shall be entitled to any Refund realized by any member
of the Parent Group or Hamilton Beach Holding Group as a result of the carryback
reduced by the value of any additional Tax Attributes allocable to any member of
the Hamilton Beach Holding Group as a result of the carryback. For purposes of
the preceding sentence, the value of additional Tax Attributes shall be computed
by assuming that they can be immediately and fully utilized by the Hamilton
Beach Holding.


9





--------------------------------------------------------------------------------





(ii)Subject to Sections 4.2(c) and 4.2(d), in the event that any member of the
Parent Group chooses to (or is required to under applicable Law), and is
permitted to under Section 4.2(a), carry back a loss, credit, or other Tax
Attribute, Hamilton Beach Holding shall cooperate with Parent and such member in
seeking from the appropriate Taxing Authority any Refund that reasonably would
result from a permitted carryback (including by filing an amended Tax Return) at
Parent’s cost and expense. Parent shall be entitled to any Refund realized by
any member of the Hamilton Beach Holding Group or Parent Group as a result of
the carryback reduced by the value of any additional Tax Attributes allocable to
any member of the Parent Group as a result of the carryback. For purposes of the
preceding sentence, the value of additional Tax Attributes shall be computed by
assuming that they can be immediately and fully utilized by the Parent Group.
(c)Except as otherwise provided by applicable Law, if any loss, credit or other
Tax Attribute of both the NACoal Business and the HBB Business would be eligible
to be carried back or carried forward to the same Pre-Closing Period (had such
carryback been the only carryback to such taxable period) (such amount for each
of NACoal Business and the HBB Business separately referred to as the “Carryback
Amount,” and the sum of both amounts referred to as the “Aggregate Carryback
Amount”), any Refund resulting therefrom shall be allocated between Parent and
Hamilton Beach Holding proportionately based on the ratio of the NACoal Business
Carryback Amount to the Aggregate Carryback Amount and the HBB Business
Carryback Amount to the Aggregate Carryback Amount, respectively. Appropriate
adjustments to the allocation of any Refund under the preceding sentence shall
be made if the carryback results in any additional Tax Attributes being
allocated to the Parent Group or the Hamilton Beach Holding Group (for example,
under the regulations applicable to U.S. federal consolidated income tax
returns) to the extent necessary to cause the Parent Group, on the one hand, and
the Hamilton Beach Holding Group, on the other hand, to proportionately benefit
from such carryback.
(d)To the extent the amount of any Refund under this Section 4.2 is later
reduced by a Tax Authority or a Tax Proceeding, such reduction shall be
allocated to the Party to which such Refund was allocated pursuant to this
Section 4.2.
4.3    Amended Tax Returns.
(a)Mixed Business Income Tax Returns. Parent shall, in its sole discretion, be
permitted to amend or file, or to cause Hamilton Beach Holding or any Hamilton
Beach Holding Entity to amend or file (and Hamilton Beach Holding shall, if
Parent so chooses, amend or file or cause the applicable Hamilton Beach Holding
Entity to amend or file), any Mixed Business Income Tax Return for a Pre-Closing
Period or a Straddle Period; provided, however, that unless otherwise required
by a Final Determination, Parent shall not be permitted to so amend or file any
such Mixed Business Income Tax Return to the extent that any such amendment or
filing (i) would reasonably be expected to materially adversely impact Hamilton
Beach Holding (including through an increase in Taxes or a loss or reduction of
a Tax Attribute regardless of whether or when such Tax Attribute otherwise would
have been used), (ii) would be inconsistent with Past Practice, or (iii) would
be inconsistent with the Opinion or Tax Representation Letter, in each case
without the prior written consent of Hamilton Beach Holding, which consent shall
not be unreasonably withheld or delayed. If requested in writing by Hamilton
Beach Holding at least sixty (60) days prior to the expiration of the applicable
statute of limitations, Parent shall amend or file any Mixed Business Income Tax
Return for a Pre-Closing Period or a Straddle Period to reflect changes proposed
by Hamilton Beach Holding; provided, however, that Hamilton Beach Holding shall
reimburse Parent for all reasonable out-of-pocket costs and expenses incurred by
Parent in amending or filing such Mixed Business Income Tax Return; provided,
further, that unless otherwise required by a Final Determination, Parent shall
not be required to so amend or file any such Mixed Business Income Tax Return to
the extent that any such amendment or filing (i) would reasonably be expected to
materially adversely impact Parent (including through an increase in Taxes or a
loss or reduction of a Tax Attribute regardless of whether or when such Tax
Attribute otherwise would have been used), (ii) would be inconsistent with Past
Practice, or (iii) would be inconsistent with the Opinion or Tax Representation
Letter.
(b)Non-Income Tax Returns and Single Business Tax Returns.
(i)Parent. Parent shall, in its sole discretion, be permitted to amend or file
(or cause or permit to be amended) any Non-Income Tax Return or Single Business
Tax Return that was filed by Parent (or any Parent Entity) pursuant to Section
2.2(b)(i) or Section 2.3 for a Pre-Closing Period or Straddle Period; provided,
however, that if Parent wishes to amend or file any such Tax Return for which
Hamilton Beach Holding may be liable for Taxes pursuant to this Agreement, then,
unless otherwise required by Law or a Final Determination, Parent shall not be
permitted to so amend or file (or cause or permit to be amended or filed) any
such Non-Income Tax Return or Single Business Tax Return, as the case may be, to
the extent that any such amendment (i) would reasonably be expected to impact
Hamilton Beach Holding (through an increase in Taxes or a loss or reduction of a
Tax Attribute regardless of whether or when such Tax Attribute otherwise would
have been used), (ii) would be inconsistent with Past Practice, or (iii) would
be inconsistent with the Opinion or Tax Representation Letter, in each case
without the prior written consent of Hamilton Beach Holding, which consent shall
not be unreasonably withheld or delayed.


10





--------------------------------------------------------------------------------





(ii)Hamilton Beach Holding. Hamilton Beach Holding shall, in its sole
discretion, be permitted to amend or file (or cause or permit to be amended) any
Non-Income Tax Return or Single Business Tax Return that was filed by Hamilton
Beach Holding (or any Hamilton Beach Holding Entity) pursuant to Section
2.2(b)(ii) or Section 2.3 for a Pre-Closing Period or Straddle Period; provided,
however, that if Hamilton Beach Holding wishes to amend or file any such Tax
Return for which Parent may be liable for Taxes pursuant to this Agreement,
then, unless otherwise required by Law or a Final Determination, Hamilton Beach
Holding shall not be permitted to so amend or file (or cause or permit to be
amended or filed) any such Non-Income Tax Return or Single Business Tax Return,
as the case may be, to the extent that any such amendment (i) would reasonably
be expected to impact Parent (through an increase in Taxes or a loss or
reduction of a Tax Attribute regardless of whether or when such Tax Attribute
otherwise would have been used), (ii) would be inconsistent with Past Practice,
or (iii) would be inconsistent with the Opinion or Tax Representation Letter, in
each case without the prior written consent of Parent, which consent shall not
be unreasonably withheld or delayed.
(c)Post-Closing Income Tax Returns. A Party (or its Subsidiary) that files a
Post-Closing Income Tax Return pursuant to Section 2.3 shall be permitted to
amend such Post-Closing Income Tax Return without the consent of the other
Party.
4.4    Tax Attributes.
(a)Tax Attributes arising in a Pre-Closing Period shall be allocated to the
Parent Group and the Hamilton Beach Holding Group in accordance with the Code
and Treasury Regulations (and any applicable state, local and foreign Law).
Parent and Hamilton Beach Holding shall jointly determine the allocation of such
Tax Attributes arising in Pre-Closing Periods as soon as reasonably practicable
following the Distribution Date, and shall compute all Taxes for Post-Closing
Periods consistently with that determination unless otherwise required by a
Final Determination.
(b)Except as otherwise provided herein, to the extent that the amount of any Tax
Attribute is later reduced or increased by a Taxing Authority or as a result of
a Tax Proceeding, such reduction or increase shall be allocated to the Party to
which such Tax Attribute was allocated pursuant to Section 4.4(a).


ARTICLE 5
TAX PROCEEDINGS
5.1    Notification of Tax Proceedings. Within ten (10) days after an
Indemnified Party (or its Subsidiary) becomes aware of the commencement of a Tax
Proceeding that may give rise to Taxes for which an Indemnifying Party is
responsible pursuant to Article 3, such Indemnified Party shall provide notice
to the Indemnifying Party of such Tax Proceeding, and thereafter shall promptly
forward or make available to the Indemnifying Party copies of notices and
communications relating to such Tax Proceeding. The failure of the Indemnified
Party to provide notice to the Indemnifying Party of the commencement of any
such Tax Proceeding within such ten (10)-day period or promptly forward any
further notices or communications shall not relieve the Indemnifying Party of
any obligation which it may have to the Indemnified Party under this Agreement
except to the extent that the Indemnifying Party is actually prejudiced by such
failure.
5.2    Tax Proceeding Procedures. The Indemnifying Party, in its sole
discretion, and at its own expense, shall be entitled to control, administer,
contest, litigate, compromise and settle any Adjustment proposed, asserted or
assessed pursuant to any Tax Proceeding for which the Indemnifying Party is
responsible pursuant to Article 3 and any such actions taken by the Indemnifying
Party shall be made diligently and in good faith; provided that, the
Indemnifying Party shall keep the Indemnified Party informed in a timely manner
of all actions proposed to be taken by the Indemnifying Party and shall permit
the Indemnified Party to comment in advance on the Indemnifying Party’s oral or
written submissions with respect to such Tax Proceeding; provided further that,
if such Adjustment (or any actions proposed to be taken with respect thereto)
would reasonably be expected to give rise to Taxes in a Post-Closing Period of
the Indemnified Party in an amount of $100,000 or greater, determined on an
annual basis, then the Indemnifying Party shall (a) prepare all correspondence
or filings to be submitted to any Taxing Authority or judicial authority in a
manner consistent with the Tax Return, which is the subject of such Adjustment,
as filed and timely provide the Indemnified Party with copies of any such
correspondence or filings for the Indemnified Party’s prior review and comment,
(b) provide the Indemnified Party with written notice reasonably in advance of,
and the Indemnified Party shall have the right to attend and participate in, any
formally scheduled meetings with any Taxing Authority or hearings or proceedings
before any judicial authority with respect to such Adjustment, (c) not enter
into any settlement with any Taxing Authority with respect to such Adjustment
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld and (d) not contest such Adjustment before a
judicial authority unless (A) such Adjustment would reasonably be expected to
give rise to Taxes payable by the Indemnifying Party in an amount greater than
$100,000 or (B) the Indemnifying Party has received an opinion of a nationally
recognized law firm that it is more likely than not to prevail on the merits.


11





--------------------------------------------------------------------------------





5.3    Tax Proceeding Cooperation. The Parties shall act in good faith and use
their reasonable best efforts to cooperate fully with the other Party (and its
Subsidiaries) in connection with such Tax Proceeding and shall provide or cause
their Subsidiaries to provide such information to each other as may be necessary
or useful with respect to such Tax Proceeding in a timely manner, identify and
provide access to potential witnesses, and other persons with knowledge and
other information within their control and reasonably necessary to the
resolution of the Tax Proceeding. The Indemnified Party shall (and shall cause
its Subsidiaries to) execute and deliver to the Indemnifying Party any power of
attorney or other document reasonably requested by the Indemnifying Party in
connection with any Tax Proceeding described in Section 5.1. Any extension of
the statute of limitations for any Taxes or a Tax Return for any Pre-Closing
Period or a Straddle Period shall be made by the Indemnified Party at the
request of the Indemnifying Party.
5.4    Correlative Adjustments. If as a result of a Final Determination, a Party
(or its Subsidiary) becomes entitled to an increase of an item of deduction,
loss, or credit (or a reduction of an item of income or gain) that is included
in a Pre-Closing Period or the portion of a Straddle Period ending on the
Distribution Date, and another Party (or its Subsidiary) suffers a correlative
disallowance of an item of deduction, loss, or credit (or an increase of an item
of income or gain) that is included in a Pre-Closing Period or the portion of a
Straddle Period ending on the Distribution Date, the former Party shall pay any
amount it actually realizes as a result of the Tax benefit to the latter Party,
but only to the extent of the latter Party’s detriment. For purposes of this
Section 5.4, the computation of any Tax benefit, on the one hand, and Tax
detriment, on the other hand, shall be made taking into account any increase or
decrease in Tax Attributes allocable to the Parent Group and the Hamilton Beach
Holding Group as a result of the Final Determination described in this Section
5.4. For purposes of the preceding sentence, the value of additional Tax
Attributes shall be computed by assuming that they can be immediately and fully
utilized.


ARTICLE 6
TAX-FREE STATUS OF THE DISTRIBUTION
6.1    Representations and Warranties.
(a)Hamilton Beach Holding. Hamilton Beach Holding hereby represents and warrants
or covenants and agrees, as appropriate, that
(i)it has examined (A) the Opinion, (B) the Tax Representation Letter, and
(C) any other materials delivered or deliverable by Parent or Hamilton Beach
Holding in connection with the rendering by Counsel of the Opinion (all of the
foregoing, collectively, the “Tax Materials”),
(ii)the facts presented and the representations made therein, to the extent
descriptive of the Hamilton Beach Holding Group (including the business purposes
for the Distribution as described in the Opinion and the other Tax Materials to
the extent that they relate to the Hamilton Beach Holding Group and the plans,
proposals, intentions and policies of the Hamilton Beach Holding Group), are, or
will be from the time presented or made through and including the Distribution
Date and thereafter as relevant, true, correct and complete in all respects,
(iii)it knows of no fact (after due inquiry) that may negate the Tax-Free Status
of the Distribution, and
(iv)neither it, nor any of its Subsidiaries, has any plan or intent to take any
action that is inconsistent with any statements or representations made in the
Tax Materials.
(b)Parent. Parent hereby represents and warrants or covenants and agrees, as
appropriate, that
(i)it has examined the Tax Materials,
(ii)it has delivered complete and accurate copies of the Tax Materials to
Hamilton Beach Holding, and the facts presented and the representations made
therein, to the extent descriptive of the Parent Group (including the business
purposes for the Distribution as described in the Opinion, and the other Tax
Materials to the extent that they relate to the Parent Group and the plans,
proposals, intentions and policies of the Parent Group), are, or will be from
the time presented or made through and including the Distribution Date and
thereafter as relevant, true, correct and complete in all respects,
(iii)it knows of no fact (after due inquiry) that may negate the Tax-Free Status
of the Distribution, and
(iv)neither it, nor any of its Subsidiaries, has any plan or intent to take any
action that is inconsistent with any statements or representations made in the
Tax Materials.




12





--------------------------------------------------------------------------------





6.2    Limits on Proposed Acquisition Transactions and Other Transactions During
Restriction Period.
(a)During the Restriction Period, each of Parent and Hamilton Beach Holding:
(i)shall continue and cause to be continued the active conduct of the NaCoal
Business and the HBB Business (excluding for purposes of this Section 6.2, the
business conducted the Kitchen Collection, LLC) , in each case taking into
account Section 355(b)(3) of the Code and as conducted immediately prior to the
Distribution;
(ii)shall not voluntarily dissolve, liquidate, or partially liquidate (including
any action that is treated as a liquidation for federal Income Tax purposes);
(iii)shall not enter into any Proposed Acquisition Transaction or, approve any
Proposed Acquisition Transaction, or permit any Proposed Acquisition Transaction
to occur;
(iv)shall not redeem or otherwise repurchase (directly or through an Affiliate)
any stock, or rights to acquire stock, except to the extent such repurchases
satisfy Section 4.05(1)(b) of Revenue Procedure 96-30 as in effect prior to the
amendment of such Revenue Procedure by Revenue Procedure 2003-48 (substituting
15 percent for 20 percent in section 4.05(1)(b)(iv) of Rev. Proc. 96-30)
(provided, however, that the fact that any such redemption or repurchase
satisfies Section 4.05(1)(b) of Revenue Procedure 96-30 (substituting 15 percent
for 20 percent in section 4.05(1)(b)(iv) of Rev. Proc. 96-30) shall not prevent
such redemption or repurchase from being considered, or taken into account for
purposes of another transaction constituting, a Proposed Acquisition
Transaction, in which case clause (iii) shall apply);
(v)shall not amend its certificate of incorporation (or other organizational
documents), or take any other action or approve or permit the taking of any
action, whether through a stockholder vote or otherwise, affecting the relative
voting rights of the capital stock (including through the conversion of any
capital stock into another class of capital stock) unless such actions are
otherwise described in the Separation Agreement or are undertaken pursuant to
the Distribution;
(vi)shall not issue shares of a new class of nonvoting stock;
(vii)shall not merge or consolidate with any other Person; provided, however,
that if Parent or Hamilton Beach Holding acquires equity of another Person in a
transaction that is not otherwise described in clauses (i) through (vi), (viii),
or (ix) of this Section 6.2(a), then the merger or consolidation of such Person
with and into Parent or Hamilton Beach Holding (with Parent or Hamilton Beach
Holding surviving), as applicable, shall not constitute a merger or
consolidation described in this clause (vii);
(viii)shall not sell, transfer, or otherwise dispose of or agree to, sell,
transfer or otherwise dispose of (including in any transaction treated for U.S.
federal Income Tax purposes as a sale, transfer or disposition, and including
any sale, transfer or other disposition to any Subsidiary or otherwise) assets
(including, any shares of capital stock of a Subsidiary) that, in the aggregate,
constitute more than 35% of its consolidated gross or net assets.  The foregoing
sentence shall not apply to (A) sales, transfers, or dispositions of assets in
the Ordinary Course of Business, (B) any cash paid to acquire assets from an
unrelated Person in an arm’s-length transaction, (C) any assets transferred to a
Person that is disregarded as an entity separate from the transferor for U.S.
federal Income Tax purposes or (D) any mandatory or optional repayment (or
pre-payment) of any indebtedness of such company.  The percentages of
consolidated gross and net assets sold, transferred, or otherwise disposed of,
shall be based on the fair market value of the gross or net assets, as the case
may be, of Parent and Hamilton Beach Holding, as applicable, as of the
Distribution Date.  For purposes of this Section 6.2(a)(viii), a merger of
Parent or Hamilton Beach Holding with and into any Person shall constitute a
disposition of all of the assets of Parent or Hamilton Beach Holding,
respectively;
(ix)shall not take any other action or actions (including any action or
transaction that would be reasonably likely to be inconsistent with any
representation made in the Tax Materials) which in the aggregate (and taking
into account any other transactions described in this Section 6.2(a)) would be
reasonably likely to have the effect of causing or permitting one or more
Persons (whether or not acting in concert) to acquire directly or indirectly
stock representing a Fifty-Percent or Greater Interest in Parent or Hamilton
Beach Holding or otherwise jeopardize the Tax-Free Status of the Distribution.
(b)Notwithstanding the restrictions imposed by Section 6.2(a), during the
Restriction Period, Parent and Hamilton Beach Holding shall be permitted to take
such action or one or more actions set forth in the foregoing clauses (i)
through (ix), if, prior to taking any such actions, the Party taking the action
(the “Acting Party”) set forth in the foregoing clauses (i) through (ix) shall
(1) have received a Post-Distribution Ruling that confirms that such action or
actions will not affect the Tax-Free Status of the Distribution, taking into
account such actions and any other relevant transactions in the aggregate, in
form and substance satisfactory to the other Party (the “Non-Acting Party”), or
(2) have received an Unqualified Tax Opinion that confirms that such action or
actions will not affect the Tax-Free Status of the Distribution, or (3) the
Non-Acting Party shall have waived in writing the requirement to obtain such
ruling or opinion.  In determining whether a ruling or opinion is satisfactory,
the Non-Acting Party shall exercise its discretion, in good faith, solely to
preserve the Tax-Free Status of


13





--------------------------------------------------------------------------------





the Distribution and may consider, among other factors, the appropriateness of
any underlying assumptions or representations used as a basis for the ruling or
opinion and the Non-Acting Party’s views on the substantive merits of such
ruling or opinion.  The Acting Party shall provide a copy of the
Post-Distribution Ruling or the Unqualified Tax Opinion described in this
paragraph to the Non-Acting Party as soon as practicable prior to taking or
failing to take any action set forth in the foregoing clauses (i) through (ix). 
The Acting Party shall bear all costs and expenses of securing any such
Post-Distribution Ruling or Unqualified Tax Opinion and shall reimburse the
Non-Acting Party for all reasonable out-of-pocket costs and expenses that the
Non-Acting Party may incur in good faith in seeking to obtain or evaluate any
such Post-Distribution Ruling or Unqualified Tax Opinion.
(c)Certain Issuances of Capital Stock.  If a Party proposes to enter into any
Section 6.2(c) Acquisition Transaction or, to the extent such Party has the
right to prohibit any Section 6.2(c) Acquisition Transaction, proposes to permit
any Section 6.2(c) Acquisition Transaction to occur, in each case, during the
Restriction Period, such Party shall provide the other Party, no later than ten
(10) days following the signing of any written agreement with respect to any
such Section 6.2(c) Acquisition Transaction, with a written description of such
transaction (including the type and amount of such Party’s capital stock to be
issued in such transaction).
6.3    Tax Counsel Advance Conflict Waiver. Unless prohibited by Law or the
ethical rules applicable to attorneys, each of the Parties agrees to waive or to
cause its Affiliates to waive in advance any conflicts that must be waived in
order to permit McDermott Will & Emery LLP or Jones Day to (i) evaluate whether
a Party’s proposed action or actions constitute any of the actions described in
clauses (i) through (ix) in Section 6.2(a) or (ii) issue any Unqualified Tax
Opinion to be obtained by a Party pursuant to this Article 6.
6.4    Section 336(e) Election. Pursuant to Treasury Regulation Sections
1.336-2(h)(1)(i) and 1.336-2(j), Parent and Hamilton Beach Holding agree that
Parent shall make a timely protective election under Code Section 336(e) and the
Treasury Regulations issued thereunder for Hamilton Beach Holding and each
Subsidiary of Hamilton Beach Holding that is a domestic corporation for U.S.
federal Income Tax purposes with respect to the Distribution (a “Section 336(e)
Election”). To the extent, pursuant to a Final Determination, the Distribution
constitutes a “qualified stock disposition,” as defined in Treasury Regulation
Section 1.336-1(b)(6), the Parties shall not, and shall not permit any of their
respective Subsidiaries to, take any position for Tax purposes inconsistent with
the relevant Section 336(e) Election, except as may be required pursuant to a
Final Determination. If and to the extent that the Tax-Free Status of the
Distribution does not apply with respect to the Distribution, and any resulting
Taxes (including any Taxes attributable to the Section 336(e) Election) are
considered Parent Taxes then, to that extent, Parent will be entitled to
quarterly payments from Hamilton Beach Holding of the actual Tax savings arising
from the step-up in Tax basis resulting from the Section 336(e) Election,
determined using a “with and without” methodology (treating any deductions
attributable to the step-up in tax basis resulting from the Section 336(e)
Election as the last items claimed for any taxable year including after the
utilization of any available net operating loss carryforwards); provided,
however, that, if Taxes are imposed on Parent (or any of its Subsidiaries) or
Hamilton Beach Holding (or any of its Subsidiaries) that are attributable to
both a Hamilton Beach Holding Disqualifying Action and a Parent Disqualifying
Action, then Hamilton Beach Holding will pay to Parent each quarter the
percentage of the Tax savings equal to one hundred (100) minus the Hamilton
Beach Holding Percentage; and provided, further, however, that all payments made
to Parent under this Section 6.4 will be reduced by a reasonable charge for
administrative expenses and other reasonable out-of-pocket expenses of Hamilton
Beach Holding (and its Subsidiaries) that are necessary to secure the Tax
savings, including expenses paid or incurred in connection with  a Tax
Proceeding or to amend a Tax Return.


ARTICLE 7
COOPERATION
7.1    General Cooperation.
(a)The Parties shall each cooperate fully (and each shall cause its respective
Subsidiaries to cooperate fully) with all reasonable requests in writing
(“Information Request”) from another Party hereto, or from an agent,
representative or advisor to such Party, in connection with the preparation and
filing of Tax Returns (including the preparation of Tax Packages), claims for
Refunds, Tax Proceedings, and calculations of amounts required to be paid
pursuant to this Agreement, in each case, related or attributable to or arising
in connection with Taxes of any of the Parties or their respective Subsidiaries
covered by this Agreement and the establishment of any reserve required in
connection with any financial reporting (a “Tax Matter”). Such cooperation shall
include the provision of any information reasonably necessary or helpful in
connection with a Tax Matter (“Information”) and shall include, without
limitation, at each Party’s own cost:
(i)the provision of any Tax Returns of the Parties and their respective
Subsidiaries, books, records (including information regarding ownership and Tax
basis of property), documentation and other information relating to such Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Taxing Authorities;


14





--------------------------------------------------------------------------------





(ii)the execution of any document (including any power of attorney) in
connection with any Tax Proceedings of any of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or a Refund claim of any of the
Parties or their respective Subsidiaries;
(iii)the use of the Party’s reasonable best efforts to obtain any documentation
in connection with a Tax Matter; and
(iv)the use of the Party’s reasonable best efforts to obtain any Tax Returns
(including accompanying schedules, related work papers, and documents),
documents, books, records or other information in connection with the filing of
any Tax Returns of any of the Parties or their respective Subsidiaries.
Each Party shall make its employees, advisors, and facilities available, without
charge, on a reasonable and mutually convenient basis in connection with the
foregoing matters.
7.2    Retention of Records. Parent and Hamilton Beach Holding shall retain or
cause to be retained all Tax Returns, schedules and workpapers, and all material
records or other documents relating thereto in their possession, until sixty
(60) days after the expiration of the applicable statute of limitations
(including any waivers or extensions thereof) of the taxable periods to which
such Tax Returns and other documents relate or until the expiration of any
additional period that any Party reasonably requests, in writing, with respect
to specific material records or documents. A Party intending to destroy any
material records or documents shall provide the other Party with reasonable
advance notice and the opportunity to copy or take possession of such records
and documents. The Parties hereto will provide notice to each other in writing
of any waivers or extensions of the applicable statute of limitations that may
affect the period for which the foregoing records or other documents must be
retained.
ARTICLE 8
MISCELLANEOUS
8.1    Dispute Resolution.
(a)Except as otherwise provided herein, in the event of any dispute between the
Parties as to any matter covered by this Agreement, the dispute shall be
governed by the procedures set forth in Section 8.1(b) of this Agreement.
(b)With respect to any dispute governed by this Section 8.1(b), the Parties
shall appoint a nationally recognized independent public accounting firm (the
“Accounting Firm”) to resolve such dispute. In this regard, the Accounting Firm
shall make determinations with respect to the disputed items based solely on
representations made by Parent and Hamilton Beach Holding and their respective
representatives, and not by independent review, and shall function only as an
expert and not as an arbitrator and shall be required to make a determination in
favor of one Party only. The Parties shall require the Accounting Firm to
resolve all disputes no later than forty-five (45) days after the submission of
such dispute to the Accounting Firm, but in no event later than the Due Date for
the payment of Taxes or the filing of the applicable Tax Return, if applicable,
and agree that all decisions by the Accounting Firm with respect thereto shall
be final and conclusive and binding on the Parties. The Accounting Firm shall
resolve all disputes in a manner consistent with this Agreement and, to the
extent not inconsistent with this Agreement, in a manner consistent with the
Past Practices of Parent and its Subsidiaries, except as otherwise required by
applicable Law. The Parties shall require the Accounting Firm to render all
determinations in writing and to set forth, in reasonable detail, the basis for
such determination. The fees and expenses of the Accounting Firm shall be paid
by the non-prevailing Party. If the Parties do not agree on the selection of the
Accounting Firm after five (5) days of good faith negotiation, their respective
U.S. tax counsel or other advisors of recognized national standing will select a
mutually acceptable Accounting Firm within the following 10-day period.
8.2    Tax Sharing Agreements. All agreements that relate to Tax sharing or the
indemnification for Tax liabilities and other agreements related to Taxes,
written or unwritten, as between Parent or a Parent Entity, on the one hand, and
Hamilton Beach Holding or a Hamilton Beach Holding Entity, on the other (other
than this Agreement), shall be or shall have been terminated no later than the
effective time of the Distribution and, after the effective time of the
Distribution, none of Parent, a Parent Entity, Hamilton Beach Holding or a
Hamilton Beach Holding Entity shall have any further rights or obligations under
any such Tax sharing, indemnification or similar agreement.
8.3    Interest on Late Payments. With respect to any payment between the
Parties pursuant to this Agreement not made by the due date set forth in this
Agreement for such payment, the outstanding amount will accrue interest at a
rate per annum equal to the 1-month LIBOR plus 350 basis points.
8.4    Survival of Covenants. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Distribution Date and remain in full force and
effect in accordance with their applicable terms, provided, however, that the
representations and warranties and all indemnification for Taxes shall survive
until ninety (90) days following the expiration of the applicable statute of
limitations (taking into account all extensions thereof), if any, of the Tax
that gave rise to the indemnification, provided, further, that, in the event
that notice for


15





--------------------------------------------------------------------------------





indemnification has been given within the applicable survival period, such
indemnification shall survive until such time as such claim is finally resolved.
8.5    Termination. Notwithstanding any provision to the contrary, this
Agreement may be terminated at any time prior to the Distribution Date by and in
the sole discretion of Parent without the prior approval of any Person,
including Hamilton Beach Holding. In the event of such termination, this
Agreement shall become void and no Party, or any of its officers and directors
shall have any liability to any Person by reason of this Agreement. After the
Distribution Date, this Agreement may not be terminated except by an agreement
in writing signed by each of the Parties to this Agreement.
8.6    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner.
8.7    Entire Agreement; Exclusivity. Except as otherwise expressly provided in
this Agreement, this Agreement (including the Schedules thereto) constitutes the
entire agreement of the Parties hereto with respect to the subject matter of
this Agreement and supersedes all prior agreements and undertakings, both
written and oral, between or on behalf of the Parties hereto with respect to the
subject matter of this Agreement. Except as specifically set forth in the
Separation Agreement, all matters related to Taxes or Tax Returns of the Parties
and their respective Subsidiaries shall be governed exclusively by this
Agreement. In the event of a conflict between this Agreement and the Separation
Agreement with respect to such matters, this Agreement shall govern and control.
8.8    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their successors and permitted assigns; provided,
however, that the rights and obligations of either Party under this Agreement
shall not be assignable by such Party without the prior written consent of the
other Party. The successors and permitted assigns hereunder shall include any
permitted assignee as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise).
8.9    Third-Party Beneficiaries. Except as provided in Article 3 with respect
to the Hamilton Beach Holding Indemnified Parties and the Parent Indemnified
Parties, this Agreement is for the sole benefit of the Parties to this Agreement
and their (i) respective Subsidiaries and (ii) permitted successors and assigns,
and nothing in this Agreement, express or implied, is intended to or shall
confer upon any other Person any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.
8.10    Specific Performance. Subject to the provisions of Section 8.1, in the
event of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Party who is or is to be
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief (on an interim or permanent basis) of its rights under
this Agreement, in addition to any and all other rights and remedies at law or
in equity, and all such rights and remedies shall be cumulative. The Parties
agree that the remedies at law for any breach or threatened breach, including
monetary damages, may be inadequate compensation for any loss and that any
defense in any action for specific performance that a remedy at law would be
adequate is waived. Any requirements for the securing or posting of any bond
with such remedy are waived by the Parties to this Agreement.
8.11    Amendment. No provision of this Agreement may be amended or modified
except by a written instrument signed by the Parties to this Agreement. No
waiver by any Party of any provision of this Agreement shall be effective unless
explicitly set forth in writing and executed by the Party so waiving. The waiver
by any Party of a breach of any provision of this Agreement shall not operate or
be construed as a waiver of any other subsequent breach.
8.12    Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (i) words in the singular shall
be held to include the plural and vice versa and words of one gender shall be
held to include the other gender as the context requires; (ii) references to the
terms Article, Section, paragraph, clause, Exhibit and Schedule are references
to the Articles, Sections, paragraphs, clauses, exhibits and schedules of this
Agreement unless otherwise specified; (iii) the terms “hereof,” “herein,”
“hereby,” “hereto,” and derivative or similar words refer to this entire
Agreement, including the Schedules and Exhibits hereto; (iv) references to “$”
shall mean U.S. dollars; (v) the word “including” and words of similar import
when used in this Agreement shall mean “including without limitation,” unless
otherwise specified; (vi) the word “or” shall not be exclusive; (vii) references
to “written” or “in writing” include in electronic form; (viii) provisions shall
apply, when appropriate, to successive events and transactions; (ix) the table
of contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement; (x) Parent and Hamilton Beach Holding have each participated in the
negotiation and drafting of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or burdening either Party by virtue of


16





--------------------------------------------------------------------------------





the authorship of any of the provisions in this Agreement or any interim drafts
of this Agreement; and (xi) a reference to any Person includes such Person’s
successors and permitted assigns.
8.13    Counterparts. This Agreement may be executed in one or more counterparts
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
portable document format (PDF) shall be as effective as delivery of a manually
executed counterpart of any such Agreement. 
8.14    Coordination with the Separation Agreement. To the extent any covenants
or agreements between the Parties with respect to employee withholding Taxes are
set forth in the Separation Agreement, such Taxes shall be governed exclusively
by the Separation Agreement and not by this Agreement.
8.15    Effective Date. This Agreement shall become effective only upon the
occurrence of the Distribution.
8.16    Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the Laws of the State of Delaware irrespective of
the choice of Laws principles of the State of Delaware.
8.17    Force Majeure. No party hereto (or any Person acting on its behalf)
shall have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event, (i) notify the other Party of the nature
and extent of any such Force Majeure condition and (ii) use commercially
reasonable efforts to remove any such causes and resume performance under this
Agreement as soon as feasible.
8.18    Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile with receipt confirmed, by electronic
mail with receipt confirmed or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 8.18):
        
If to Parent, to:
NACCO Industries, Inc.
5875 Landerbrook Dr., Suite 200
Cleveland, OH 44124
Attention:    Jehanna Francis
        
EMail:    JFrancis@NACCOIND.com




if to Hamilton Beach Holding:
Hamilton Beach Brands Holding Company
4421 Waterfront Dr.
Glen Allen, VA 23060
Attention:    Jim Taylor
        
EMail:    jim.taylor@hamiltonbeach.com


8.19    No Circumvention. Each Party agrees not to directly or indirectly take
any actions, act in concert with any Person who takes any action, or cause or
allow any of its Subsidiaries to take any actions (including the failure to take
any reasonable action) such that the resulting effect is to materially undermine
the effectiveness of any of the provisions of this Agreement (including
adversely affecting the rights or ability of any Party to successfully pursue
indemnification or payment pursuant to the provisions of this Agreement).
8.20    No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer or impose upon any Party a duplicative right, entitlement,
obligation, or recovery with respect to any matter arising out of the same facts
and circumstances.
[The remainder of this page is intentionally left blank.]


17





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.


NACCO Industries, Inc.
 
Hamilton Beach Brands Holding Company
 
 
 
By:                                                          
 
By:                                                          
Name: J.C. Butler, Jr.
 
Name: Gregory H. Trepp
Title: President and Chief Executive Officer
 
Title: President and Chief Executive Officer





18





--------------------------------------------------------------------------------





Schedule 2.1(a) Parent Income Tax Returns
All Pre-Closing Period or Straddle Period U.S. federal Income Tax Returns of
Parent and its subsidiaries.
All U.S. state Income Tax Returns and non-U.S. Income Tax Returns required to be
filed by Parent or any Parent Entity.


19





--------------------------------------------------------------------------------





Schedule 2.1(b) Hamilton Beach Holding Income Tax Returns
All U.S. state Income Tax Returns and non-U.S. Income Tax Returns required to be
filed by Hamilton Beach Holding or any Hamilton Beach Holding Entity.




20





--------------------------------------------------------------------------------






Exhibit C
TRANSFER RESTRICTION AGREEMENT
This Transfer Restriction Agreement, dated as of September 29, 2017, (this
“Agreement”), is by and among NACCO Industries, Inc., a Delaware corporation
(“NACCO”), Hamilton Beach Brands Holding Company, a Delaware corporation
(“Hamilton Beach Holding”), each of the undersigned members of the Rankin and
Taplin families (each an “Undersigned Family Member” and, collectively, the
“Undersigned Family Members”), and Hamilton Beach Holding, in its capacity as
the Administrator.
WHEREAS, this Agreement is being entered into in connection with NACCO’s
spin-off of Hamilton Beach Holding to NACCO stockholders (the “Spin-Off”) as
more fully described in Hamilton Beach Holding’s Registration Statement on Form
S-1 filed with the Securities and Exchange Commission on August 21, 2017, as
amended;
WHEREAS, to effect the Spin-Off, NACCO will make a distribution of all of the
outstanding shares of Hamilton Beach Holding common stock to holders of NACCO
Class A Common Stock (“NACCO Class A Common Stock”) and NACCO Class B Common
Stock (“NACCO Class B Common Stock” and together with NACCO Class A Common
Stock, the “NACCO Common Stock”);
WHEREAS, each holder of NACCO Common Stock will receive one share of Hamilton
Beach Holding Class A common stock (“Hamilton Beach Holding Class A Common
Stock”) and one share of Hamilton Beach Holding Class B common stock (“Hamilton
Beach Holding Class B Common Stock” and together with the Hamilton Beach Holding
Class A Common Stock, the “Hamilton Beach Holding Common Stock”), for each share
of NACCO Common Stock held by such holder;
WHEREAS, as of the date hereof, the Family Members Beneficially Own an aggregate
of (i) 5,266,568 shares of NACCO Class A Common Stock and (ii) 1,570,148 shares
of NACCO Class B Common Stock, by the persons and in the amounts set forth on
Schedule 1 hereto;
WHEREAS, immediately following the Spin-Off, the Family Members will
Beneficially Own an aggregate of (i) 6,836,716 shares of Hamilton Beach Holding
Class A Common Stock and (ii) 6,836,716 shares of Hamilton Beach Holding Class B
Common Stock, by the persons and in the amounts set forth on Schedule 1 hereto;
WHEREAS, the Spin-Off is being undertaken pursuant to a single, integrated plan
and for federal income tax purposes it is intended that the Spin-Off will
qualify as tax-free under Section 355 of the Internal Revenue Code of 1986, as
amended (the “Code”), and the rules and regulations promulgated thereunder,
except to the extent that NACCO shareholders receive cash in lieu of fractional
shares of Hamilton Beach Holding Common Stock;
WHEREAS, the parties hereto desire to maintain favorable tax treatment for the
Spin-Off and to cause the Spin-Off to qualify as tax-free under Section 355 of
the Code; and
WHEREAS, this Agreement is being entered into, in part, in order to maintain
favorable tax treatment for the Spin-Off pursuant to Section 355 of the Code and
the rules and regulations promulgated thereunder (including, but not limited to,
Treasury Regulations Section 1.355-7).
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt of which are hereby acknowledged, each of the parties hereby agree as
follows:
1.
CERTAIN DEFINITIONS.



As used in this Agreement and the schedules hereto, the following terms have the
respective meanings set forth below.
“Acquire” means to purchase or otherwise acquire, or enter into any agreement
with respect to the purchase or acquisition of, any security that is treated as
an acquisition of Beneficial Ownership. For the avoidance of doubt, Acquire will
include any Constructive Acquisition that is treated as an acquisition of
Beneficial Ownership.


1





--------------------------------------------------------------------------------





“Acquisition” means a purchase or other acquisition, or entering into any
agreement with respect to the purchase or acquisition of any security that is
treated as an acquisition of Beneficial Ownership. For the avoidance of doubt an
Acquisition will include any Constructive Acquisition that is treated as an
acquisition of Beneficial Ownership.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, Controls, or is Controlled by, or is under common Control with, such
Person. For this purpose, “Control” (including, with its correlative meanings,
“Controlled by” and “under common Control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise, and with respect to a
natural Person, such Person’s immediate family members and any trust,
partnership, limited liability company or similar vehicle established and
maintained for the benefit of such Person. For purposes of this Agreement, (i)
no Family Member shall be deemed an Affiliate of any other Family Member, (ii)
none of NACCO or Hamilton Beach Holding shall be considered an Affiliate of any
Family Member, (iii) none of NACCO or any of its subsidiaries shall be deemed to
be an Affiliate of Hamilton Beach Holding and (iv) after completion of the
Spin-Off, none of Hamilton Beach Holding or any of its subsidiaries shall be
deemed to be an Affiliate of NACCO.
“Beneficial Owner” and “Beneficial Ownership” and words of similar import have
the meaning assigned to such terms for United States federal income tax
purposes. For the avoidance of doubt, Beneficial Ownership as of the date of
this Agreement is set forth on Schedule 1.
“Board of Directors” means the Board of Directors of NACCO or Hamilton Beach
Holding, as applicable.
“Charitable Transferee” means, with respect to any Family Member, any
organization to which Section 501 of the Code applies and which is Controlled,
directly or indirectly, solely by such Family Member and/or one or more Related
Parties with respect to such Family Member.
“Constructive Acquisition” means entering into or acquiring a derivative
contract with respect to a security, entering into or acquiring a futures or
forward contract or option to acquire a security or entering into any other
hedging or other derivative transaction that has the effect of assuming the
material economic benefits and risks of ownership.
“Constructive Disposition” means entering into or acquiring an offsetting
derivative contract with respect to a security, entering into or acquiring a
futures or forward contract or option to deliver a security or entering into any
other hedging or other derivative transaction that has the effect of materially
divesting the economic benefits and risks of ownership.
“Convertible Securities” means (x) any securities of a Person (other than any
class or series of common stock) or any subsidiary thereof that are convertible
into or exercisable or exchangeable for any shares of any class or series of
common stock, whether upon conversion, exercise, exchange, pursuant to
antidilution provisions of such securities or otherwise, (y) any securities of
any other Person that are convertible into or exercisable or exchangeable for,
securities of such Person or any other Person, whether upon conversion,
exercise, exchange, pursuant to antidilution provisions of such securities or
otherwise, and (z) any subscriptions, options, rights, warrants, calls,
convertible or exchangeable securities (or any similar securities) or agreements
or arrangements of any character to Acquire common stock, preferred stock or
other capital stock.
“Counsel” means McDermott Will & Emery LLP.
“Direct Relatives” means, with respect to any Person, the spouse, siblings
(whether by the whole or half blood) and lineal descendants and ancestors (which
shall include a Person adopted before the age of 18) of such Person; for the
avoidance of doubt, such term shall not include such Person’s in-laws, cousins,
sibling’s lineal descendents (e.g., nieces or nephews) or parent’s siblings
(i.e., uncles or aunts).
“Equity Security” means (i) any common stock, preferred stock or other capital
stock, (ii) any securities convertible into or exchangeable for common stock,
preferred stock or other capital stock or (iii) any subscriptions, options,
rights, warrants, calls, convertible or exchangeable securities (or any similar
securities) or agreements of any character to Acquire common stock, preferred
stock or other capital stock.
“Exempt Gift” means, with respect to any Family Member Shares, any transfer to
the extent that it is treated as a gift for U.S. federal income tax purposes:
(i)by an Undersigned Family Member to an Exempt Transferee; or
(ii)by an Exempt Transferee to a Subsequent Exempt Transferee of any Family
Member Shares (or any substitute therefor) received from an Undersigned Family
Member, but only if such transfer


2





--------------------------------------------------------------------------------





of such Family Member Shares would have qualified as an Exempt Gift under clause
(i) above if such transfer were directly from the Undersigned Family Member to
the Subsequent Exempt Transferee;
provided, however, that no transfer pursuant to clause (i) or (ii) shall be an
Exempt Gift unless each Person to whom any such transfer is made (unless such
Person is already a party and so bound) simultaneously therewith becomes a party
to this Agreement and agrees to be bound hereby with respect to such Family
Member Shares to the same extent as such Family Member.
“Exempt Transferee” means, with respect to an Undersigned Family Member, any
Related Party of such Undersigned Family Member.
“Exempt Voting Transfer” means, with respect to any Family Member Shares, any
Transfer:
(iii)by an Undersigned Family Member to an Exempt Transferee;
(iv)by an Exempt Transferee to a Subsequent Exempt Transferee of any Family
Member Shares (or any substitute therefor) received from an Undersigned Family
Member, but only if the Transfer of such Family Member Shares would have
qualified as an Exempt Voting Transfer under clause (i) above if the Transfer
were directly from the Undersigned Family Member to the Subsequent Exempt
Transferee; or
(v)that is a Permitted Pledge or Permitted Constructive Disposition;
provided, however, that no Transfer pursuant to clause (i) or (ii) shall be an
Exempt Voting Transfer unless each Person to whom any such Transfer is made
(unless such Person is already a party and so bound) simultaneously therewith
becomes a party to this Agreement and agrees to be bound hereby with respect to
such Family Member Shares to the same extent as such Family Member.
“Family Member” means (i) each Undersigned Family Member and (ii) each other
Person (including any Permitted Transferee) who is required to become or becomes
a party to this Agreement, in each case, for so long as such Person is the
Beneficial Owner of any Family Member Shares.
“Family Member Shares” means, with respect to any Family Member (including any
Permitted Transferee), any and all shares of NACCO Common Stock and Hamilton
Beach Holding Common Stock Beneficially Owned by such Family Member as of the
relevant determination date (including any shares of NACCO Common Stock and
Hamilton Beach Holding Common Stock Acquired by such Family Member following the
date hereof).
“IRS” means the U.S. Internal Revenue Service or any successor thereto,
including, but not limited to, its agents, representatives, and attorneys.
“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, treaty, law, ordinance, regulation, rule,
code, administrative pronouncement, order, requirement or rule of law (including
common law).
“Lock-Up Period” means the period beginning on the date of the Spin-Off and
ending on the day after the second (2nd) anniversary of the date thereof.
“Opinion” means the opinion of Counsel with respect to certain tax aspects of
the Spin-Off.
“Permitted Constructive Disposition” means, with respect to a security, a
Constructive Disposition that does not, and will not at any subsequent time,
result in a transfer of ownership of such security for federal income tax
purposes, so long as, in the case of an Equity Security, the Person effecting
such Constructive Disposition retains the sole right to vote such Equity
Security in accordance with this Agreement and otherwise complies with his, her
or its obligations hereunder, in all material respects.
“Permitted Pledge” means the pledge by any Family Member of Family Member
Shares, Equity Securities or any Convertible Securities of NACCO or Hamilton
Beach Holding Beneficially Owned by any Family Member to a bank or other
financial institution to secure indebtedness, which pledge and related
indebtedness is on customary terms and conditions and which (prior to any
default or foreclosure thereunder) does not (i) interfere with or limit such
Person’s rights or obligations hereunder to vote such Family Member Shares,
Equity Securities or Convertible Securities, (ii) constitute a proxy in favor of
a third party in respect of rights to vote such Family Member Shares, Equity
Securities or Convertible Securities, (iii) interfere with or limit such
Person’s or any Family Member’s ability to otherwise comply with his, her or its
obligations hereunder, in any material respect, or (iv) result in a transfer of
ownership of such securities for federal income tax purposes.


3





--------------------------------------------------------------------------------





“Permitted Transferee” means, with respect to any Family Member, any Person to
whom any of such Family Member’s Family Member Shares are Transferred, directly
or indirectly, in an Exempt Voting Transfer, in each case where such Person
becomes a party to this Agreement and a Family Member pursuant to any provision
of this Agreement, in each case, so long as such Person is, or becomes as a
result of such Transfer, the Beneficial Owner of any Family Member Shares.
“Person” means any individual, person, entity, general partnership, limited
partnership, limited liability partnership, limited liability company,
corporation, joint venture, trust, business trust, cooperative, association,
foreign trust or foreign business organization and the heirs, executors,
administrators, legal representatives, successors and assigns of the “Person”
when the context so permits.
“Qualified Trust” means, with respect to any Family Member, any trust with
respect to which such Family Member or a Related Party is the grantor.
“Related Party” means, with respect to any Family Member (including any
Permitted Transferee):
(vi)the Direct Relatives of such Family Member;
(vii)any Qualified Trust with respect to such Family Member;
(viii)a corporation, limited liability company, or other entity organized under
the laws of any state in the United States which is Controlled by, and all
equity, participation, beneficial or similar interests (and rights to Acquire
any thereof, contingently or otherwise) of which are Beneficially Owned solely
by, such Person or such Person and one or more Related Parties of such Person
referred to in this definition; or
(ix)any other Person who is related to such Family Member as described in
Section 355(d)(7)(A) of the Code.


“Representatives” means, as to any Person, that Person’s investment bankers,
financial advisors, attorneys, accountants, agents and other representatives.
Representatives of NACCO or Hamilton Beach Holding shall be deemed to not be
Representatives of any Family Member, unless also acting for or representing a
Family Member. Representatives of NACCO shall be deemed to not be
Representatives of Hamilton Beach Holding, unless also acting for or
representing Hamilton Beach Holding, and Representatives of Hamilton Beach
Holding shall be deemed to not be Representatives of NACCO, unless also acting
for or representing NACCO.
“Share Conversion” means the conversion of NACCO Class B Common Stock into NACCO
Class A Common Stock or the conversion of Hamilton Beach Holding Class B Common
Stock into Hamilton Beach Holding Class A Common Stock.
“Share Swap” means (i) with respect to NACCO, a transaction in which one Family
Member exchanges NACCO Class A Common Stock for NACCO Class B Common Stock held
by another Family Member, or (ii) with respect to Hamilton Beach Holding, a
transaction in which one Family Member exchanges Hamilton Beach Holding Class A
Common Stock for Hamilton Beach Holding Class B Common Stock held by another
Family Member.
“Subsequent Exempt Transferee” means, with respect to an Exempt Transferee, any
Related Party of such Exempt Transferee.
“Tax-Free Status of the Spin-Off” means the tax-free treatment accorded to the
Spin-Off as set forth in the Opinion.
“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
tax (including the IRS).
“Transfer” means, when used as a verb, to sell, transfer (including by operation
of law), give, pledge, encumber, assign or otherwise dispose of, or enter into
any agreement with respect to the sale, transfer, gift, pledge, encumbrance,
assignment or other disposition of, any security; and when used as a noun, a
sale, transfer (including by operation of law), gift, pledge, encumbrance,
assignment or other disposition of, or the entering into of any agreement with
respect to the sale transfer, gift, pledge, encumbrance, assignment or other
disposition of (including any Constructive Disposition of), any security.
“Unqualified Tax Opinion” means a reasoned “will” opinion, without
qualifications, of a nationally recognized law firm to the effect that a
transaction will not affect the Tax-Free Status of the Spin-Off. For purposes of
this definition, an opinion is reasoned if it describes the reasons for the
conclusions and includes the facts, assumptions, and supporting legal analysis.


4





--------------------------------------------------------------------------------





“Voting Shift” means the increase in voting power of the Hamilton Beach Holding
Common Stock held by the Family Members resulting from the Share Conversion of
Hamilton Beach Holding Common Stock by Hamilton Beach Holding shareholders other
than the Family Members.
2.
STANDSTILL; TRANSFER RESTRICTIONS.



(a)Standstill.


(i)During the Lock-Up Period each Family Member agrees that he, she or it shall
not and shall not agree to, and shall cause each of his, her or its Affiliates
not to, and not to agree to, in each case without the express written consent of
the Administrator, which consent shall not be unreasonably withheld, do any of
the following:


(A)effect any Acquisition of any Equity Securities of, or Convertible Securities
with respect to, NACCO or Hamilton Beach Holding or any of their respective
subsidiaries, or enter into any agreement, understanding, arrangement or
substantial negotiations (all within the meaning of Section 355(e) of the Code
and Treasury Regulations Section 1.355-7) concerning any of the foregoing;


(B)request that NACCO or Hamilton Beach Holding amend or waive any provision of
this paragraph, or make any public announcement with respect to the restrictions
of this paragraph, or take any action, in each case, which would reasonably be
expected to require NACCO or Hamilton Beach Holding to make a public
announcement regarding the possibility of a business combination or merger.


(ii)Section 2(a)(i) shall not apply to any Acquisition of Equity Securities of,
or Convertible Securities with respect to, NACCO or Hamilton Beach Holding by a
Family Member pursuant to an equity compensation plan of either NACCO or
Hamilton Beach Holding.


(b)Restrictions on Transfer.


(i)During the Lock-Up Period, each Family Member agrees that he, she or it shall
not and shall not agree to, and shall cause each of his, her or its Affiliates
not to, and not to agree to, in each case without the express written consent of
the Administrator, which consent shall not be unreasonably withheld, do any of
the following:


(A)directly or indirectly (x) deposit any Family Member Shares into a voting
trust or grant any proxies or enter into a voting agreement, power of attorney
or voting trust with respect to any Family Member Shares, (y) take any action
that would make any representation or warranty of the Family Members set forth
in this Agreement untrue or incorrect in any material respect or have the effect
of preventing or materially delaying the Family Members from performing any of
their obligations under this Agreement, or (z) agree (whether or not in writing)
to take any of the actions referred to in the foregoing clauses (x) or (y) of
this Section 2(b)(i)(A);


(B)directly or indirectly Transfer (including in any Constructive Disposition)
any Family Member Shares, or enter into any agreement, understanding,
arrangement or substantial negotiations (all within the meaning of Section
355(e) of the Code and Treasury Regulations Section 1.355-7) with respect to any
Transfer of Family Member Shares; and
(C)convert any Family Member Shares pursuant to a Share Conversion.


(c)Exception for Certain Acquisitions or Transfers


(i)Notwithstanding the restrictions imposed by subparagraph (a) and (b), during
the Lock-Up Period, a Family Member shall be permitted to take such action or
one or more actions set forth in the foregoing subparagraphs (a) and (b), if,
prior to taking any such actions, the Family Member taking the action set forth
in the foregoing subparagraphs (a) and (b) shall:


(A)have received a favorable private letter ruling from the IRS, or a ruling
from another appropriate Taxing Authority that confirms that such action or
actions will not affect the Tax-Free Status of the Spin-Off, taking into account
such actions and any other relevant transactions in the aggregate (including


5





--------------------------------------------------------------------------------





the Voting Shift unless a favorable private letter ruling from the IRS or an
Unqualified Tax Opinion has been obtained as described in Section 2(d)(iii)), in
form and substance reasonably satisfactory to the Administrator;


(B)have received an Unqualified Tax Opinion that confirms that such action or
actions will not affect the Tax-Free Status of the Spin-Off, taking into account
such actions and any other relevant transactions in the aggregate (including the
Voting Shift unless a favorable private letter ruling from the IRS or an
Unqualified Tax Opinion has been obtained as described in Section 2(d)(iii)), in
form and substance reasonably satisfactory to the Administrator; or


(C)have received the approval of the Administrator in accordance with
subparagraph (d) below.


(ii)In determining whether a ruling or opinion is satisfactory, the
Administrator shall exercise its discretion, in good faith, solely to preserve
the Tax-Free Status of the Spin-Off and may consider, among other factors, the
appropriateness of any underlying assumptions or representations used as a basis
for the ruling or opinion and the Administrator’s views on the substantive
merits of such ruling or opinion; provided, however, that a private letter
ruling or an Unqualified Tax Opinion will not be treated as reasonably
satisfactory to the Administrator unless such ruling or opinion concludes that
such action or actions set forth in the foregoing subparagraphs (a) and (b) will
not be taken into account in determining whether the Spin-Off is part of a plan
(or series of related transactions) pursuant to which one or more persons
acquire directly or indirectly stock representing a 50-percent or greater
interest (as defined in Section 355(e)(4)(A) of the Code) in Hamilton Beach
Holding.
 
(iii)The Family Member receiving a private letter ruling or an Unqualified Tax
Opinion shall provide a copy of any private letter ruling or Unqualified Tax
Opinion described in this paragraph to the Administrator as soon as practicable
prior to taking or failing to take any action set forth in the foregoing
subparagraphs (a) and (b). 


(iv) The Family Member seeking the private letter ruling or Unqualified Tax
Opinion shall bear all costs and expenses of securing any such private letter
ruling or Unqualified Tax Opinion and shall reimburse NACCO, Hamilton Beach
Holding, or the Administrator for all reasonable out-of-pocket costs and
expenses that NACCO, Hamilton Beach Holding, or the Administrator may incur in
good faith in seeking to obtain or evaluate any such private letter ruling or
Unqualified Tax Opinion. NACCO, Hamilton Beach Holding, and the Administrator
agree to cooperate fully with all reasonable requests in writing from any Family
Member seeking a private letter ruling or Unqualified Tax Opinion, or from a
Representative to such Family Member, in connection with seeking such private
letter ruling or Unqualified Tax Opinion.


(d)Administrator Approval of Transfers and Acquisitions by Family Members.


(i)For purposes of Section 2(c)(i)(C) above, the Administrator may, in its
reasonable discretion, approve a Transfer of Family Member Shares only if each
of the following requirements is met at the time of such Transfer, taking into
account such Transfer:


(A)if a Family Member proposes to Transfer NACCO Common Stock, such Family
Member must simultaneously Transfer two shares of Hamilton Beach Holding Common
Stock together with every one share of NACCO Common Stock proposed to be
Transferred;


(B)if a Family Member proposes to Transfer Hamilton Beach Holding Common Stock,
such Family Member must simultaneously Transfer one share of NACCO Common Stock
together with every two shares of Hamilton Beach Holding Common Stock proposed
to be Transferred;


(C)all shares of NACCO Common Stock Acquired or Transferred by the Family
Members in the aggregate, when combined with any other changes in ownership of
NACCO Common Stock pertinent for purposes of Section 355(e) of the Code, shall
not comprise 35% or more of the value of all outstanding shares of NACCO Common
Stock;


(D)all shares of Hamilton Beach Holding Common Stock Acquired or Transferred by
the Family Members in the aggregate, when combined with any other changes in
ownership of Hamilton Beach Holding Common Stock pertinent for purposes of
Section 355(e) of the Code, shall not comprise 35% or more of the value of all
outstanding shares of Hamilton Beach Holding Common Stock;


6





--------------------------------------------------------------------------------





(E)all shares of NACCO Common Stock Acquired or Transferred by the Family
Members in the aggregate, when combined with any other changes in ownership of
NACCO Common Stock pertinent for purposes of Section 355(e) of the Code, shall
not represent more than 35% of the voting power of all NACCO Common Stock then
outstanding;


(F)all shares of Hamilton Beach Holding Common Stock Acquired or Transferred by
the Family Members in the aggregate, when combined with any other changes in
ownership of Hamilton Beach Holding Common Stock pertinent for purposes of
Section 355(e) of the Code, shall not represent more than 5% of the total voting
power of all Hamilton Beach Holding Common Stock then outstanding;


provided, however, that (x) the restrictions set forth in clauses (A) - (F)
above shall not be applicable to Exempt Gifts; (y) the restrictions set forth in
clauses (E) and (F) above shall not be applicable to Exempt Voting Transfers;
and (z) the restrictions set forth in clauses (A) and (B) above shall not be
applicable to Share Swaps or Share Conversions.
(ii)In applying clause (i), the following rules of construction shall apply:


(A)each proposed Transfer or Acquisition shall be considered by the
Administrator in determining whether such Transfer or Acquisition meets the
requirements of clause (i) (and, for the avoidance of doubt, earlier Transfers
or Acquisitions shall not be netted against proposed Transfers or Acquisitions);


(B)any transaction in which one Family Member Transfers NACCO Common Stock or
Hamilton Beach Holding Common Stock to another Family Member shall be counted
only once toward the limitations in paragraphs (C) through (F) of clause (i) (so
as to avoid double counting through, for example, treating such transaction as
both an Acquisition by one Family Member and a Transfer by another Family
Member); and


(C)in determining the amount of voting power of NACCO Common Stock or Hamilton
Beach Holding Common Stock Transferred or Acquired for purposes of paragraphs
(E) and (F) of clause (i) as a result of a Share Swap, only the net increase or
decrease in voting power of a Family Member resulting from such Share Swap shall
be taken into account (such that, for example, a Family Member who exchanges
NACCO Class A Common Stock for NACCO Class B Common Stock pursuant to a Share
Swap is treated as Acquiring NACCO Common Stock representing the voting power of
the NACCO Class B Common Stock Acquired less the voting power of the NACCO Class
A Common Stock Transferred).


(iii)The restriction set forth in paragraph (F) of clause (i) above shall be
amended by replacing “5%” with “35%” if NACCO or Hamilton Beach Holding shall
have received a favorable private letter ruling from the IRS or an Unqualified
Tax Opinion, in form and substance reasonably satisfactory to the Administrator,
substantially to the effect that the Voting Shift will not be taken into account
in determining whether the Spin-Off is part of a plan (or series of related
transactions) pursuant to which one or more persons acquire directly or
indirectly stock representing a 50-percent or greater interest (as defined in
Section 355(e)(4)(A) of the Code) in Hamilton Beach Holding.


(e)Tax Counsel Advance Conflict Waiver. Unless prohibited by Law or the ethical
rules applicable to attorneys, each of the parties hereto agrees to waive or to
cause its Affiliates to waive in advance any conflicts that must be waived in
order to permit McDermott Will & Emery LLP to (i) evaluate whether a party’s
proposed action or actions constitute any of the actions described in clauses
(a) or (b) of Section 2 or (ii) issue any Unqualified Tax Opinion to be obtained
by a party pursuant to this Section 2.


3.
ACTIONS TAKEN BY FAMILY MEMBERS IN THEIR CAPACITIES AS DIRECTORS OR OFFICERS.



The parties hereto acknowledge that any Person executing this Agreement who is
also an officer or director of NACCO or Hamilton Beach Holding (collectively,
the “Family Directors and Officers”), is entering into this Agreement solely in
his or her capacity as a stockholder, and not as an officer or director, of
NACCO or Hamilton Beach Holding. Nothing contained herein shall (i) restrict,
limit or prohibit (or be construed or deemed to restrict, limit, or prohibit)
the Family Directors and Officers, solely in their capacities as directors or
officers of NACCO or Hamilton Beach Holding, from engaging in discussions,
negotiations, or other activities in which NACCO or Hamilton Beach Holding,
their respective subsidiaries, their respective Affiliates and their respective
Representatives are permitted to engage under this Agreement; (ii) restrict,
limit or prohibit (or be construed or deemed to restrict, limit, or prohibit)
the Family Directors and Officers, solely in their capacities as directors or
officers of NACCO or Hamilton Beach Holding, from exercising and acting in
accordance with their fiduciary duties as directors or officers; (iii) require
the Family Directors and Officers to act in a manner that would violate their


7





--------------------------------------------------------------------------------





fiduciary duties as directors or officers of NACCO or Hamilton Beach Holding; or
(iv) require Mr. Rankin, solely in his capacity as a director of NACCO or an
officer or director of Hamilton Beach Holding, to take any action in
contravention of, or omit to take any action pursuant to, or otherwise take any
actions which are inconsistent with, instructions or directions of the board of
directors of NACCO or Hamilton Beach Holding, as applicable, undertaken in the
exercise of its fiduciary duties.
4.
COOPERATION.



In the event that any sale of Family Member Shares pursuant to this Agreement
would violate any rules or regulations of any governmental or regulatory agency
having jurisdiction or any other material law, rule, regulation, order, judgment
or decree applicable to the parties hereto, then each party hereto hereby agrees
(i) to cooperate with and assist the others in filing such applications and
giving such notices, (ii) to use reasonable efforts to obtain, and to assist the
other in obtaining, such consents, approvals and waivers, and (iii) to take such
other actions, including supplying all information necessary for any filing, as
any affected party may reasonably request, all as and to the extent necessary or
advisable so that the consummation of such sale will not constitute or result in
such a violation. Each party hereto hereby further agrees that he, she or it
shall not take any action or enter into any agreement restricting or limiting in
any material respect his, her or its ability to perform all of his, her or its
material obligations under this Agreement timely and fully.
5.
REPRESENTATIONS AND WARRANTIES OF THE FAMILY MEMBERS.



Each of the Family Members hereby represents and warrants that:
(a)Authority for this Agreement. The execution and delivery of this Agreement by
or on behalf of such Family Member and the consummation by such Family Member of
the transactions contemplated hereby and compliance by such Family Member with
the provisions hereof (i) will not violate any order, writ, injunction, decree,
statute, rule, regulation or law applicable to such Family Member or by which
any of his, her or its Family Member Shares are bound, (ii) will not violate or
constitute a breach or default under any agreement by which such Family Member
or his, her or its Family Member Shares may be bound, and (iii) will not require
the consent of or any notice to or other filing with any third party, including
any Governmental Authority. Such Family Member, or the Person signing on the
behalf of such Family Member, has all requisite capacity, power and authority to
enter into and perform this Agreement. This Agreement has been duly and validly
executed and delivered by such Family Member and, assuming it has been duly and
validly authorized, executed and delivered by the other parties hereto, this
Agreement constitutes a legal, valid and binding agreement of such Family
Member, enforceable against him, her or it in accordance with its terms, except
to the extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws relating
to or affecting enforcement of creditors’ rights generally, and general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity).


(b)Ownership of Shares. Each Family Member is the Beneficial Owner of the number
of shares of NACCO Common Stock and Hamilton Beach Holding Common Stock set
forth opposite such Family Member’s name on Schedule 1 hereto, in each case,
free and clear of all pledges, liens, proxies, claims, charges, security
interests, preemptive rights, voting trusts, voting agreements, options, rights
of first offer or refusal and any other encumbrances whatsoever with respect to
the ownership, transfer or other voting of such Family Member Shares
(collectively, “Liens”), other than encumbrances created by this Agreement, any
restrictions on transfer under applicable federal and state securities laws, any
Permitted Pledges, and other encumbrances indicated on Schedule 5(b). Except as
set forth on Schedule 5(b), there are no outstanding options, warrants or rights
to purchase or Acquire, or agreements relating to the voting of, any Family
Member Shares and each Family Member has the sole authority to direct the voting
of his, her or its respective Family Member Shares in accordance with the
provisions of this Agreement and the sole power of disposition with respect to
his or her Family Member Shares, with no restrictions (other than encumbrances
created by this Agreement, any restrictions on transfer under applicable federal
and state securities laws and any Permitted Pledges). Except for the Family
Member Shares, as of the date hereof, no Family Member Beneficially Owns (i) any
other shares of NACCO Common Stock or Hamilton Beach Holding Common Stock, (ii)
any securities that are convertible into or exercisable or exchangeable for
NACCO Common Stock or Hamilton Beach Holding Common Stock or (iii) any Equity
Securities of any subsidiary of NACCO or Hamilton Beach Holding.


(c)No Plan or Intent to Transfer Shares. Each Undersigned Family Member has no
present plan or intention to Transfer or Acquire any Family Member Shares except
for Transfers or Acquisitions that meet the requirements of Section 2(d)(i)
(without regard to whether such Transfers or Acquisitions occur during or after
the Lock-Up Period). The Undersigned Family Members taken together have no plan
or intention to Transfer or Acquire any Family Member Shares except for
Transfers or Acquisitions that, in the aggregate, meet the requirements of
Section 2(d)(i) (without regard to whether such Transfers or Acquisitions occur
during or after the Lock-Up Period). Notwithstanding the foregoing, if during
the Lock-Up


8





--------------------------------------------------------------------------------





Period any Undersigned Family Member Transfers or Acquires any Family Member
Shares, other than pursuant to a Transfer or Acquisition that meets the
requirements of Section 2(d)(i), such Undersigned Family Member shall:


(i)    if such Transfer or Acquisition is between such Undersigned Family Member
and a public shareholder, Transfer (in the case where Family Member Shares were
previously Acquired) or Acquire (in the case where Family Member Shares were
previously Transferred) an equivalent number of shares of NACCO Common Stock or
Hamilton Beach Holding Common Stock, as applicable, in open market transactions
on the NYSE or any other national securities exchange within three business days
after any such Transfer or Acquisition; or
(ii)    if such Transfer or Acquisition is between such Undersigned Family
Member and another Family Member, Transfer (in the case where Family Member
Shares were previously Acquired) or Acquire (in the case where Family Member
Shares were previously Transferred) an equivalent number of shares of NACCO
Common Stock or Hamilton Beach Holding Common Stock, as applicable, to or from
such Family Member within three business days after any such Transfer or
Acquisition;
unless, and then solely to the extent, otherwise required by applicable
securities law (without regard to whether such sale would be subject to any
required disgorgement pursuant to Section 16 of the Securities Exchange Act of
1934, as amended) and the insider trading policies of NACCO and Hamilton Beach
Holding, respectively, in which case such Transfer or Acquisition, as
applicable, shall be required as soon as permitted by such law and such
policies, respectively.
6.
REPRESENTATIONS AND WARRANTIES OF NACCO AND HAMILTON BEACH HOLDING.



(a)NACCO represents and warrants that: it is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has all necessary corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby; the execution and delivery of this Agreement by it and the
consummation by it of the transactions contemplated hereby (i) will not violate
any order, writ, injunction, decree, statute, rule, regulation or law applicable
to it, (ii) will not violate or constitute a breach or default under any
agreement by which it may be bound, (iii) will not require the consent of or any
notice or other filing with any third party, including any governmental
authority, and (iv) have been duly and validly authorized, and no other
proceedings on the part of NACCO are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby; this Agreement has been duly
and validly executed and delivered by NACCO and, assuming it has been duly and
validly authorized, executed and delivered by the other parties hereto,
constitutes a legal, valid and binding obligation of NACCO enforceable against
NACCO in accordance with its terms, except to the extent that enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws relating to or affecting enforcement of
creditors’ rights generally, and general principles of equity (regardless of
whether enforcement is considered in a proceeding at Law or in equity).


(b)Hamilton Beach Holding represents and warrants that: it is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has all necessary corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby; the execution and delivery of this Agreement
by it and the consummation by it of the transactions contemplated hereby (i)
will not violate any order, writ, injunction, decree, statute, rule, regulation
or law applicable to it, (ii) will not violate or constitute a breach or default
under any agreement by which it may be bound, (iii) will not require the consent
of or any notice or other filing with any third party, including any
governmental authority, and (iv) have been duly and validly authorized, and no
other proceedings on the part of Hamilton Beach Holding are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby;
this Agreement has been duly and validly executed and delivered by Hamilton
Beach Holding and, assuming it has been duly and validly authorized, executed
and delivered by the other parties hereto, constitutes a legal, valid and
binding obligation of Hamilton Beach Holding enforceable against Hamilton Beach
Holding in accordance with its terms, except to the extent that enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws relating to or affecting enforcement of
creditors’ rights generally, and general principles of equity (regardless of
whether enforcement is considered in a proceeding at Law or in equity).


7.
TERM; TERMINATION.

This Agreement shall terminate automatically, without further action of the
parties hereto, upon the expiration of the Lock-Up Period. No party hereto will
be relieved from any liability for breach of this Agreement by reason of such
termination.




9





--------------------------------------------------------------------------------





8.
MISCELLANEOUS.



(a)Remedies. The parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in the Court of Chancery of the State of Delaware or any
federal court sitting in the State of Delaware, without bond or other security
being required, this being in addition to any other remedy to which they are
entitled at law or in equity.


(b)Further Assurances. Each party shall cooperate and take such actions as may
be reasonably requested by another party in order to carry out the provisions
and purposes of this Agreement and the transactions contemplated hereby and
compliance with the provisions hereof.


(c)Expenses. Except as otherwise expressly provided in this Agreement, all costs
and expenses incurred after the date hereof in connection with the transactions
contemplated hereby and compliance with the provisions hereof shall be paid by
the party incurring such costs and expenses.


(d)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.


(e)Jurisdiction. All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined in the Court of Chancery of the State of
Delaware, or, if the Court of Chancery lacks subject matter jurisdiction, in any
federal court sitting in the State of Delaware, and the parties hereto hereby
irrevocably submit to the exclusive jurisdiction of such courts (and, in the
case of appeals, appropriate appellate courts there from) in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. The consents to jurisdiction set
forth in this paragraph shall not constitute general consents to service of
process in the State of Delaware and shall have no effect for any purpose except
as provided in this paragraph and shall not be deemed to confer rights on any
Person other than the parties hereto. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT.


(f)Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned or delegated in whole or in
part, by operation of Law, or otherwise, by any of the parties without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns,
including, in the case of any Family Member, any trustee, executor, heir,
legatee or personal representative succeeding to the ownership of the Family
Member Shares (including upon the death, disability or incapacity of any Family
Member). Any purported assignment or delegation not permitted under this Section
8(f) shall be null and void and shall not relieve the assigning or delegating
party of any obligation hereunder.


(g)Descriptive Headings. Headings of Sections and subsections of this Agreement
are for convenience of the parties only, and shall be given no substantive or
interpretive effect whatsoever.


(h)Entire Agreement; No Third-Party Beneficiaries. This Agreement constitutes
the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. Nothing in this Agreement shall be
construed as giving any person, other than the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns, any
right, remedy or claim under or in respect of this Agreement or any provision
hereof.


(i)Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
facsimiled (which is confirmed) or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses:








10





--------------------------------------------------------------------------------





If to any Family Member, to:
Hamilton Beach Brands Holding Company, as the Administrator
4421 Waterfront Dr.
Glen Allen, VA 23060
Attention:     Dana B. Sykes
Facsimile: (804) 527-7218
If to NACCO, to:
NACCO Industries, Inc.
5875 Landerbrook Drive
Cleveland, OH 44124
Attention:    John Neumann
Facsimile: (972) 387-1031
If to Hamilton Beach Holding, to:
Hamilton Beach Holding
4421 Waterfront Dr.
Glen Allen, VA 23060
Attention:    Dana B. Sykes
Facsimile: (804) 527-7218
In each case, with a copy (which shall not constitute notice) to:
McDermott Will & Emery LLP
444 West Lake Street, Suite 4000
Chicago, IL 60606
Attention:    Thomas J. Murphy
Facsimile: (312) 277-9085
or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 p.m. in the place of receipt and such day is a
business day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.
(j)Severability. If any term or other provision of this Agreement is determined
by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced by any rule of law or public policy, all other terms, provisions
and conditions of this Agreement shall nevertheless remain in full force and
effect. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by applicable law
in an acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.


11





--------------------------------------------------------------------------------







(k)Amendments and Waivers. Subject to Section 8(j) hereof, the provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers of or consents to departures from the
provisions hereof may not be given, unless approved in writing by each of NACCO,
Hamilton Beach Holding and the Administrator.


(l)No Implied Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained herein or made pursuant hereto.
The waiver by any party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any preceding or succeeding
breach and no failure by any party to exercise any right or privilege hereunder
shall be deemed a waiver of such party’s rights or privileges hereunder or shall
be deemed a waiver of such party’s rights to exercise the same at any subsequent
time or times hereunder.


(m)Legends; Stop Transfer Instructions.
(i)The Administrator may require that each certificate or other instrument
representing any Family Member Shares that are subject to any of the provisions
of this Agreement bear a legend substantially in the following form, in addition
to any other legend required under applicable law or by contract:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A TRANSFER RESTRICTION AGREEMENT, DATED AS OF SEPTEMBER 29, 2017,
BY AND AMONG NACCO INDUSTRIES, INC., A DELAWARE CORPORATION, HAMILTON BEACH
BRANDS HOLDING COMPANY, A DELAWARE CORPORATION, AND EACH OF THE MEMBERS OF THE
RANKIN AND TAPLIN FAMILIES PARTY THERETO. A COPY OF SUCH AGREEMENT IS ON FILE AT
THE PRINCIPAL OFFICE OF THE ISSUER OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE. THE SALE, PLEDGE, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE OR ANY INTEREST THEREIN IS RESTRICTED BY SUCH
AGREEMENT AND ANY SUCH SALE, PLEDGE, TRANSFER OR OTHER DISPOSITION MAY BE MADE
ONLY UPON COMPLIANCE THEREWITH.”
(ii)In order to ensure compliance with the transfer restrictions provided for in
this Agreement, NACCO and/or Hamilton Beach Holding may issue appropriate “stop
transfer” certificates or instructions in the event of a Transfer in violation
of any provision of this Agreement and may make appropriate notations to the
same effect in their stock record books.


(n)Interpretation. When a reference is made in this Agreement to a Section,
Exhibit or Schedule, such reference shall be to a Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated. The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.


(o)Counterparts. This Agreement may be executed in counterparts (each of which
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.


(p)The Administrator.


(i)Appointment of the Administrator. Each Family Member hereby constitutes and
irrevocably appoints, effective from and after the date hereof, Hamilton Beach
Holding as such Family Member’s agent and attorney-in-fact (the “Administrator”)
to act as the Family Members’ Representative under this Agreement in accordance
with the terms of this Section 8(p). In the event of the resignation of the
Administrator, a successor Administrator reasonably satisfactory to NACCO and
Hamilton Beach Holding shall thereafter be appointed by an instrument in writing
signed by such successor Administrator and by those Family Members who, as of
the date hereof, held a majority of the outstanding Family Member Shares held by
all Family Members, and such appointment shall become effective as to any such
successor Administrator when a copy of such instrument shall have been delivered
to NACCO and Hamilton Beach Holding.




12





--------------------------------------------------------------------------------





(ii)Authority. The Administrator is hereby authorized and empowered to act for,
and on behalf of, any or all of the Family Members (with full power of
substitution in the premises) in connection with (i) the approval of any
Transfer as required by, and in accordance with, this Agreement and (ii) such
other matters as are reasonably necessary for continued compliance by the Family
Members with the terms of this Agreement. The Family Members shall cooperate
with the Administrator and any attorneys or other agents whom the Family Member
may retain to assist in carrying out its duties hereunder. Each Family Member by
execution of this Agreement, and without any further action, confirms such
appointment and authority. Notices given to the Administrator in accordance with
the provisions of this Agreement shall constitute notice to the Family Members
for all purposes under this Agreement.


(iii)Extent and Survival of Authority. The appointment of the Administrator is
an agency coupled with an interest and is irrevocable and any action taken by
the Administrator pursuant to the authority granted in this Section 8(p) shall
be effective and absolutely binding on each Family Member notwithstanding any
contrary action of or direction from such Family Member, except for actions or
omissions of the Administrator constituting willful misconduct or gross
negligence. The death or incapacity, or dissolution or other termination of
existence, of any Family Member shall not terminate the authority and agency of
the Administrator.


(iv)Release from Liability; Indemnification. Each Family Member hereby releases
the Administrator from, and each Family Member agrees to indemnify the
Administrator against, liability for any action taken or not taken by the
Administrator in his capacity as such, except for the liability of the
Administrator to a Family Member for loss which such Family Member may suffer
from the willful misconduct or gross negligence of the Administrator in carrying
out his duties hereunder. The Administrator shall not be liable to any Family
Member or to any other Person, with respect to any action taken or omitted to be
taken by the Administrator in his role as Administrator under or in connection
with this Agreement, unless such action or omission results from or arises out
of willful misconduct or gross negligence on the part of the Administrator.


[Signature Page Follows]


13





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has executed this agreement as of
the date first above written.
NACCO INDUSTRIES, INC.
By:                            
Name:     J.C. Butler, Jr.
Title:     President and Chief Executive Officer
HAMILTON BEACH BRANDS HOLDING COMPANY
By:                            
Name: Gregory H. Trepp
Title: President and Chief Executive Officer












14





--------------------------------------------------------------------------------









Clara L.T. Rankin






Name:                                
Clara L.T. Rankin




15





--------------------------------------------------------------------------------









Alfred M. Rankin, Jr.;
Rankin Associates I, L.P. (f/k/a CTR Family Associates, L.P.) and Rankin
Associates IV, L.P.
By: Alfred M. Rankin, Jr., as General Partner
Rankin Management, Inc.
By: Alfred M. Rankin, Jr., as President
Rankin Associates II, L.P.; Rankin Associates V, L.P.; and Rankin Associates VI,
L.P.
By: Rankin Management, Inc., as General Partner
Alfred M. Rankin, Jr., as President
The Trust created under the Agreement, dated July 20, 2000, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Clara T.
Rankin, for the benefit of Clara T. Rankin;
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Alfred M. Rankin, Jr., as trustee,
and Alfred M. Rankin, Jr., for the benefit of Alfred M. Rankin, Jr.;
The Trust created under the Agreement, dated September 28, 2000, between Alfred
M. Rankin, Jr., as trustee, and Bruce T. Rankin, for the benefit of Bruce T.
Rankin;
BTR 2012 GST for Helen R. Butler;
BTR 2012 GST for Clara R. Williams;
2012 Helen R. Butler GST Trust; and
2012 Clara R. Williams GST Trust
By: Alfred M. Rankin, Jr. as Trustee
The Trust created under the Agreement, dated January 11, 1965, as supplemented,
amended, and restated, between PNC Bank, as Co-Trustee, and Alfred M. Rankin,
Jr., as Co-Trustee, for the benefit of the grandchildren; and


16





--------------------------------------------------------------------------------









The Trust created under the Agreement, dated December 28, 1976, between PNC Bank
as Co-Trustee, and Clara L.T. Rankin for the benefit of grandchildren; Alfred M.
Rankin, Jr., Co-Trustee
By: Alfred M. Rankin, Jr., as Co-Trustee
Alfred M. Rankin Jr.-Roth IRA-Brokerage Account  #*****
By: Alfred M. Rankin, Jr.






Name:                                
Alfred M. Rankin, Jr.


Victoire G. Rankin; and
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Victoire G. Rankin, as trustee, and
Victoire G. Rankin, for the benefit of Victoire G. Rankin
By: Victoire G. Rankin, as Trustee






Name:                                
Victoire G. Rankin










17





--------------------------------------------------------------------------------









Helen Rankin Butler (f/k/a Helen P. Rankin);
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Helen P. (Rankin) Butler, as trustee, and Helen P.
(Rankin) Butler for the benefit of Helen P. (Rankin) Butler; and
2012 Helen R. Butler Trust
By: Helen Rankin Butler (f/k/a Helen P. Rankin), as Trustee
Name:                                
Helen Rankin Butler




18





--------------------------------------------------------------------------------









Clara T. Rankin Williams (f/k/a Clara T. Rankin);
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Clara T. (Rankin) Williams, as trustee, and Clara
T. (Rankin) Williams for the benefit of Clara T. (Rankin) Williams; and
2012 Clara R. Williams Trust
By: Clara R. Williams, Trustee
Margo Jamison Victoire Williams (by Clara Rankin Williams as Custodian)
By: Clara Rankin Williams, Custodian
AMR Associates, LP
By:    2012 Clara R. Williams Trust U/A/D June 22, 2012
General Partner, Clara R. Williams Trustee






Name:                                
Clara T. Rankin Williams




19





--------------------------------------------------------------------------------









Thomas T. Rankin;
The Trust created under the Agreement, dated December 29, 1967, as supplemented,
amended and restated, between Thomas T. Rankin, as trustee, and Thomas T.
Rankin, creating a trust for the benefit of Thomas T. Rankin;
BTR 2012 GST for James T. Rankin;
BTR 2012 GST for Matthew M. Rankin; and
BTR 2012 GST for Thomas P. Rankin
By: Thomas T. Rankin, Trustee






Name:                                
Thomas T. Rankin




20





--------------------------------------------------------------------------------









Matthew M. Rankin;
The Trust created under the Agreement, dated December 20, 1993, for the benefit
of Matthew M. Rankin;
Trust created by the Agreement, dated May 10, 2007, between Mathew M. Rankin, as
Grantor, and Mathew M. Rankin and James T. Rankin, as co-trustees, for the
benefit of Mary Marshall Rankin; and
Trust created by Agreement, dated May 10, 2007, between Mathew M. Rankin, as
trustee, and James T. Rankin, creating a trust for the benefit of William
Alexander Rankin
By: Matthew M. Rankin, as Trustee
Mary Marshall Rankin (by Matthew M. Rankin, as Custodian); and
William Alexander Rankin (by Matthew M. Rankin, as Custodian)
By: Matthew M. Rankin, as Custodian






Name:                                            
Matthew M. Rankin




21





--------------------------------------------------------------------------------









James T. Rankin;
Trust created by the Agreement, dated May 10, 2007,
between Mathew M. Rankin, as Grantor, and Mathew
M. Rankin and James T. Rankin, as co-trustees, for
the benefit of Mary Marshall Rankin; and
Trust created by Agreement, dated May 10, 2007,
between Matthew M. Rankin, as trustee, and James T.
Rankin, creating a trust for the benefit of William
Alexander Rankin
By: James T. Rankin, as Co-Trustee
Margaret Pollard Rankin (by James T. Rankin, as custodian)
James T. Rankin, Jr. (by James T. Rankin, as custodian)
By: James T. Rankin, as Custodian
Trust created by the Agreement, dated August 20, 2009 between James T. Rankin,
as Trustee, and James T. Rankin, creating a trust for the benefit of James T.
Rankin;
Vested Trust for James T. Rankin, Jr. U/A/D December 4, 2015; and
Vested Trust for Margaret Pollard Rankin U/A/D December 4, 2015
By: James T. Rankin, Trustee
Name:                                
James T. Rankin




22





--------------------------------------------------------------------------------









Claiborne R. Rankin;
The Trust created under the Agreement, dated June 22, 1971, as supplemented,
amended and restated, between Claiborne R. Rankin, as trustee, and Claiborne R.
Rankin, creating a trust for the benefit of Claiborne R. Rankin;
BTR 2012 GST for Chloe R. Seelbach;
BTR 2012 GST for Claiborne R. Rankin, Jr.; and
BTR 2012 GST for Julia R. Kuipers
By: Claiborne R. Rankin, as Trustee
Name:                                
Claiborne R. Rankin




23





--------------------------------------------------------------------------------









Chloe O. Rankin;
Trust created under the Agreement, dated June 1, 1995, between Chloe O. Rankin,
as Trustee, and Chloe O. Rankin, for the benefit of Chloe O. Rankin; and
2012 Chloe O. Rankin Trust
By: Chloe O. Rankin, as Trustee






Name:                                
Chloe O. Rankin




24





--------------------------------------------------------------------------------









Chloe R. Seelbach (f/k/a Chloe E. Rankin);
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Taplin Elizabeth Seelbach;
Trust created by the Agreement dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Isabelle Scott Seelbach;
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Thomas Wilson Seelbach; and
Trust created by the Agreement, dated April 10, 2009, between Chloe R. Seelbach,
as trustee, creating a trust for the benefit of Chloe R. Seelbach;
By: Chloe R. Seelbach, as Trustee
Isabelle Seelbach (by Chloe R. Seelbach, as Custodian)
Thomas Wilson Seelbach (by Chloe R. Seelbach, as Custodian)
By: Chloe R. Seelbach, as Custodian
Name:                                
Chloe R. Seelbach






















































25





--------------------------------------------------------------------------------









Claiborne R. Rankin, Jr.;
The Claiborne R. Rankin, Jr. Revocable Trust dated August 25, 2000; and
Claiborne R. Rankin Trust for Children of Claiborne R. Rankin, Jr. dtd
08/26/2016 FBO Claiborne Read Rankin III
By: Claiborne R. Rankin, Jr., as Trustee
Claiborne Read Rankin III (by Claiborne R. Rankin, Jr., as Custodian)
By: Claiborne R. Rankin, Jr., as Custodian
Name:                                
Claiborne R. Rankin, Jr.






26





--------------------------------------------------------------------------------









Roger F. Rankin;
The Trust created under the Agreement, dated September 11, 1973, as
supplemented, amended and restated, between Roger F. Rankin, as trustee, and
Roger F. Rankin, creating a trust for the benefit of Roger F. Rankin;
BTR 2012 GST for Anne F. Rankin;
BTR 2012 GST for Elisabeth M. Rankin;
2016 Anne F. Rankin Trust; and
2016 Elisabeth M. Rankin Trust
By: Roger F. Rankin, as Trustee






Name:                                
Roger F. Rankin




27





--------------------------------------------------------------------------------









Bruce T. Rankin






Name:                                
Bruce T. Rankin




28





--------------------------------------------------------------------------------









Martha S. Kelly






Name:                                
Martha S. Kelly




29





--------------------------------------------------------------------------------









Susan Sichel






Name:                                 
Susan Sichel




30





--------------------------------------------------------------------------------









Jennifer T. Jerome
Name:                                
Jennifer T. Jerome




31





--------------------------------------------------------------------------------









Caroline T. Ruschell;
Ngaio T. Lowry Trust, dated February 26, 1998, Caroline T. Ruschell, Trustee;
and
Caroline T. Ruschell Trust Agreement dated December 8, 2005, Caroline T.
Ruschell as Trustee
By: Caroline T. Ruschell, as Trustee






Name:                                
Caroline T. Ruschell




32





--------------------------------------------------------------------------------









David F. Taplin; and
National City Bank as agent under the Agreement, dated July 16, 1969, with
Margaret E. Taplin
By: David F. Taplin, as Co-Trustee






Name:                                
David F. Taplin




33





--------------------------------------------------------------------------------









Beatrice B. Taplin;
Marital Trust created by the Agreement, dated January 21, 1966, as supplemented,
amended and restated, between PNC Bank and Beatrice Taplin, as Trustees, and
Thomas E. Taplin, for the benefit of Beatrice B. Taplin;
Taplin Annuity Trust #1 of Beatrice B. Taplin dated June 18, 2011;
The Beatrice B. Taplin Trust/Custody dtd December 12, 2001, Beatrice B. Taplin,
as Trustee, for the benefit of Beatrice B. Taplin;
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 and as amended,
Beatrice Taplin, Trustee; and
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 amended, per IRC
1015(A) Dual Basis Sub-Account, Beatrice Taplin, Trustee
By: Beatrice B. Taplin, as Trustee






Name:                                
Beatrice B. Taplin




34





--------------------------------------------------------------------------------









Theodore D. Taplin; and
The Trust created under the Agreement, dated October 15, 1975, between National
City Bank, as trustee, and Theodore D. Taplin, for the benefit of Theodore D.
Taplin
By: Theodore D. Taplin, as Trustee






Name:                                            
Theodore D. Taplin




35





--------------------------------------------------------------------------------









Britton T. Taplin; and
The Trust created under the Agreement, dated December 30, 1977, as supplemented,
amended and restated, between National City Bank, as trustee, and Britton T.
Taplin for the benefit of Britton T. Taplin
By: Britton T. Taplin, as Trustee






Name:                                
Britton T. Taplin




36





--------------------------------------------------------------------------------









Frank F. Taplin; and
The Trust created under the Agreement, dated July 24, 1998, as amended, between
Frank F. Taplin, as trustee, and Frank F. Taplin, for the benefit of Frank F.
Taplin
By: Frank F. Taplin, as Trustee






Name:                                
Frank F. Taplin




37





--------------------------------------------------------------------------------









Corbin Rankin; and
2012 Corbin K. Rankin Trust
By: Corbin K. Rankin, as Trustee






Name:                                
Corbin K. Rankin




38





--------------------------------------------------------------------------------









Alison A. Rankin;
Alison A. Rankin, as trustee fbo A. Farnham Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor;
Alison A. Rankin, as trustee fbo Elisabeth M. Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor;
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of A. Farnham Rankin;
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of Elisabeth M. Rankin;
Alison A. Rankin as Trustee of the Alison A. Rankin Revocable Trust, dated
September 11, 2000;
2012 Alison A. Rankin Trust; and
The Anne F. Rankin Trust dated August 15, 2012
By: Alison A. Rankin, as Trustee






Name:                                
Alison A. Rankin




39





--------------------------------------------------------------------------------









John C. Butler, Jr.;
Trust created by the Agreement, dated June 17, 1999, between John C. Butler,
Jr., as trustee, and John C. Butler, Jr., creating a trust for the benefit of
John C. Butler, Jr.;
Clara Rankin Butler 2002 Trust, dated November 5, 2002; and
Griffin Bedwell Butler 2002 Trust, dated November 5, 2002
By: John C. Butler, Jr., as Trustee
Griffin B. Butler (by John C. Butler, Jr., as Custodian)
By: John C. Butler, Jr., as Custodian
John C. Butler, Jr.-Roth IRA-Brokerage Account #*****
By: John C. Butler, Jr.






Name:                                
John C. Butler, Jr.




40





--------------------------------------------------------------------------------









Clara Rankin Butler






Name:                                            
Clara Rankin Butler




41





--------------------------------------------------------------------------------









David B.H. Williams;
Margo Jamison Victoire Williams 2004 Trust created by the Agreement, dated
December 10, 2004, between David B.H. Williams, as trustee, and Clara Rankin
Williams, creating a trust for the benefit of Margo Jamison Victoire Williams;
Helen Charles Williams 2004 Trust created by the Agreement, dated December 10,
2004, between David B.H. Williams, as trustee, and Clara Rankin Williams,
creating a trust for the benefit of Helen Charles Williams; and
The David B.H. Williams Trust, David B.H. Trustee u/a/d October 14, 2009
By: David B.H. Williams, as Trustee
Helen Charles Williams (by David B.H. Williams as Custodian)
By: David B.H. Williams, as Custodian






Name:                                
David B.H. Williams




42





--------------------------------------------------------------------------------









Scott Seelbach; and
Taplin Elizabeth Seelbach (by Scott Seelbach as Custodian)
By: Scott Seelbach, as Custodian






Name:                                
Scott Seelbach




43





--------------------------------------------------------------------------------









Elizabeth B. Rankin






Name:                                
Elizabeth B. Rankin




44





--------------------------------------------------------------------------------









Julia L. Rankin Kuipers;
Trust created by the Agreement, dated December 21, 2004, for the benefit of
Julia L. Rankin;
Claiborne R. Rankin Trust for children of Julia R. Kuipers dated December 27,
2013 under Custody Agreement dated December 27, 2013 fbo Evelyn R. Kuipers; and
Claiborne R. Rankin Trust for Children of Julia R. Kuipers dtd 12/27/2013 FBO
Matilda Alan Kuipers
By: Julia L. Rankin Kuipers, as Trustee
Evelyn R. Kuipers (by Julia R. Kuipers, as Custodian); and
Matilda Alan Kuipers (by Julia R. Kuipers, as Custodian)
By: Julia L. Rankin Kuipers, as Custodian






Name:                                
Julia L. Rankin Kuipers




45





--------------------------------------------------------------------------------









Thomas Parker Rankin; and
Thomas P.K. Rankin, Trustee of the trust created by agreement, dated February 2,
2011, as supplemented, amended and restated, between Thomas P.K. Rankin, as
trustee, and Thomas P.K. Rankin, creating a trust for the benefit of Thomas P.K.
Rankin
By: Thomas P.K. Rankin, as Trustee






Name:                                
Thomas Parker Rankin




46





--------------------------------------------------------------------------------









Lynne Turman Rankin






Name:                                
Lynne Turman Rankin




47





--------------------------------------------------------------------------------





 


Jacob A. Kuipers






Name:                                
Jacob A. Kuipers




48





--------------------------------------------------------------------------------









Elisabeth M. Rankin






Name:                                
Elisabeth M. Rankin




49





--------------------------------------------------------------------------------









A. Farnham Rankin






Name:                                
A. Farnham Rankin








50





--------------------------------------------------------------------------------









DiAhn Taplin






Name:                                
DiAhn Taplin






        




51





--------------------------------------------------------------------------------





Schedule 1
Ownership
[TO COME]








52





--------------------------------------------------------------------------------





Schedule 5(b)
Liens on Family Member Shares
1.
Stockholders’ Agreement:

a.
Stockholders’ Agreement dated as of September 29, 2017 by and among the
signatures thereto, Hamilton Beach Brands Holding Company and Depository (as
defined in Section 1.10 of the Agreement)

2.
Employee Incentive and Director Fee Shares:

Messrs. Alfred Rankin and J.C. Butler, Jr. have received shares of NACCO Class A
Common Stock pursuant to the terms of NACCO’s employee long-term equity
incentive program. David B.H. Williams, David F. Taplin and Britton T. Taplin
have received shares of NACCO Class A Common Stock pursuant to the terms of
NACCO’s director fee equity program. All such shares are issued with restriction
on transfer language.












53





--------------------------------------------------------------------------------






Exhibit D
TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of September 29,
2017, by and between NACCO Industries, Inc., a Delaware corporation (“NACCO”)
and Hamilton Beach Brands Holding Company, a Delaware corporation and a wholly
owned subsidiary of NACCO (“Hamilton Beach Holding”). All capitalized terms used
but not defined herein shall have their respective meanings set forth in the
Separation Agreement (as defined herein).
RECITALS:
1.    NACCO and Hamilton Beach Holding have entered into a Separation Agreement,
dated as of September 29, 2017 (the “Separation Agreement”), pursuant to which
NACCO will distribute all of the outstanding shares of capital stock of Hamilton
Beach Holding to NACCO’s stockholders (the “Spin-Off”);
2.    In order to facilitate the separation of Hamilton Beach Holding from NACCO
and its Subsidiaries (as defined below) pursuant to the Separation Agreement,
Hamilton Beach Holding desires, and NACCO is willing to provide or cause its
Subsidiaries to provide, certain transition services upon the terms and
conditions set forth in this Agreement. For purposes of this Agreement, a
“Subsidiary” of any Person means any Person whose financial results are required
to be consolidated with the financial results of the first Person in the
preparation of the first Person’s financial statements under United States
generally accepted accounting principles as in effect from time to time,
consistently applied.
Accordingly, the parties agree as follows:
I.
TRANSITION SERVICES



1.1    NACCO Obligations. Subject to the terms and conditions of this Agreement,
during the Transition Period (as defined below), NACCO will, or will cause one
of its Subsidiaries to, provide to Hamilton Beach Holding and/or a designated
Subsidiary of Hamilton Beach Holding the transitional services and assistance
(together, the “Transition Services”) set forth on Schedule A hereto.  


1.2    Term. The obligations of NACCO to provide each respective Transition
Service or cause such Transition Service to be provided hereunder will begin on
September 29, 2017 (the “Effective Date”) and will remain in effect for one year
after the Effective Date (the “Initial Termination Date”); provided, however,
that with respect to any Transition Service, Hamilton Beach Holding may, upon
written notice to NACCO not less than 30 days prior to the Initial Termination
Date, extend the term of such Transition Services for the subsequent transition
period; provided, however, that such extension shall not be for a period of more
than three months unless NACCO consents, in writing, to a period beyond three
months (the “Subsequent Transition Period”). For the purposes of this Agreement,
the (a) term “Initial Transition Period” for each Transition Service means the
period beginning on the date on which the Spin-Off occurs (the “Closing Date”)
and ending on the Initial Termination Date, and (b) the terms Initial Transition
Period and Subsequent Transition Period are collectively referred to herein as
the “Transition Period.”


1.3    Modification of Transition Services. During the Transition Period, any or
all of the Transition Services may be modified in any respect upon mutual
written agreement of NACCO and Hamilton Beach Holding, and such written
agreement shall be deemed to supplement and amend this Agreement.


1.4    Employee Cooperation. NACCO will cause its or its Subsidiaries’ employees
providing the Transition Services (together, the “NACCO Employees”) to cooperate
with the employees of Hamilton Beach Holding and/or its Subsidiaries (the
“Hamilton Beach Holding Employees”) during the Transition Period, but neither
NACCO nor its Subsidiaries will have any other duty or obligation with respect
to such Hamilton Beach Holding Employees.


1.5    Scope of Services. NACCO shall not be obligated to perform, or to cause
to be performed, any Transition Services in a volume or quantity that
unreasonably interferes with the operation of its business in the ordinary
course provided, however, that with respect to services provided by NACCO prior
to the Spin-Off, NACCO will be required to provide Transition Services
consistent with historical volume or quantity during the two years preceding the
Spin-Off and such level of services will not be deemed to unreasonably interfere
with the operation of the business of NACCO. For those Transition Services that
were not provided by NACCO prior to the Spin-Off, NACCO shall provide such
Transition Services consistent with the levels of service it performs on its own
behalf or on behalf of its Subsidiaries.




1





--------------------------------------------------------------------------------





1.6    Standard of Performance; Standard of Care. NACCO will perform, or will
cause to be performed, the Transition Services (a) in such manner as is
substantially similar in nature, quality and timeliness to the services provided
by NACCO or its Subsidiaries, as applicable, prior to the date hereof and (b) in
accordance with all applicable Laws.


1.7    Confidentiality. The parties hereto shall keep strictly confidential any
and all proprietary, technical, business, marketing, sales and other information
disclosed to another party hereto in connection with the performance of this
Agreement (the “Confidential Information”), and shall not disclose the same or
any part thereof to any third party, or use the same for their own benefit or
for the benefit of any third party. The obligations of secrecy and nonuse as set
forth herein shall survive the termination of this Agreement for a period of
five years. Excluded from this provision is any information available in the
public domain and any information disclosed to any of the parties by a third
party who is not in breach of confidential obligations owed to another person or
entity. Notwithstanding the foregoing, each party hereto may disclose
Confidential Information (a) to its bankers, attorneys, accountants and other
advisors subject to the same confidentiality obligations imposed herein and (b)
as may be required by Law from time to time provided that the party required to
disclose provide the other party, to the extent permitted, reasonable notice in
order for such party an opportunity to oppose such disclosure.


II.
CONSIDERATION



2.1     Hamilton Beach Holding Fees. (a) In consideration for the Transition
Services provided by or on behalf of NACCO under this Agreement, Hamilton Beach
Holding agrees to pay NACCO or a specified Subsidiary the monthly fees set forth
in Schedule A attached hereto for such Transition Service set forth in Schedule
A or such other amount as may be agreed by the parties in writing (the “Fees”).
Other than the Fees and the expenses specified in Section 2.2, neither Hamilton
Beach Holding nor any of its Subsidiaries will be responsible for any fees or
expenses incurred by NACCO or any of its Subsidiaries in connection with its or
their provision of the Transition Services hereunder.


(b)For any portion of the Transition Period in which a Transition Service is not
rendered for an entire month, the Fees described in Schedule A or percentage
thereof with respect to such Transition Service will be prorated based on the
actual number of days in such period, if applicable.


2.2    Out-of-Pocket Expenses. All (a) reasonable, documented out-of-pocket
expenses (including travel expenses) that arise directly out of the provision of
Transition Services pursuant to this Agreement and are incurred by NACCO or its
Subsidiaries (the “Out-of-Pocket Expenses”) and (b) sales or similar non-income
taxes incurred by NACCO or its Subsidiaries in connection with the provision of
Transition Services pursuant to this Agreement (together with the Out-of-Pocket
Expenses, “Expenses”) will be reimbursed by Hamilton Beach Holding; provided,
however, that for any Expense described in clause (a) in excess of $10,000 per
occurrence or event, NACCO will be required to obtain prior approval thereof
from Hamilton Beach Holding, which approval will not be unreasonably withheld;
provided, further, that such consent will not be required for any Expense in
excess of $10,000 if such Expense does not exceed the historical cost of such
Expense by more than 10%.


2.3    Payment. Hamilton Beach Holding will pay or cause to be paid to NACCO the
Fees and Expenses in each calendar month within 30 days following receipt of an
invoice therefor which contains customary and reasonable substantiation of the
entitlement to payment of such Fees and reimbursement of such Expenses. If
Hamilton Beach Holding fails to pay the invoiced amount when due, interest will
accrue on the amount payable at a rate equal to the rate of interest publicly
announced by Citibank, N.A., from time to time, in the City of New York, as such
bank’s base rate (the “Citibank Base Rate”) plus 2.50% per month, compounded
monthly; provided, however, that if any such failure to pay is due to a good
faith dispute, any amounts ultimately determined to be payable by the disputing
party will instead include interest compounded at a rate equal to the Citibank
Base Rate plus 2.00% per month.


III.
TERMINATION



3.1    Term and Termination. (a) This Agreement will remain in effect with
respect to each Transition Service from the Closing Date until the expiration of
the Transition Period for such Transition Service unless earlier terminated in
accordance with this Section 3.1.


(b)An authorized officer of either NACCO or Hamilton Beach Holding may terminate
this Agreement upon written notice to the other party if
(i)the other party has violated any material provision of this Agreement and
such violation has not been remedied within 30 days after written notice
thereof; or




2





--------------------------------------------------------------------------------





(ii)the other party has filed, or has had filed against it, a petition seeking
relief under any bankruptcy, insolvency, reorganization, moratorium or similar
Law affecting creditors’ rights.


(c)An authorized officer of either NACCO or Hamilton Beach Holding may terminate
the Transition Period with respect to any Transition Service at any time by
giving the other party 30 days’ prior written notice of its intention to do so.


(d)Authorized officers of NACCO and Hamilton Beach Holding may terminate this
Agreement by mutual written agreement.


(e)The parties’ obligations pursuant to Sections 1.8, 2.3 and 4.2 will survive
the expiration or any termination of this Agreement in accordance with its
terms.


IV.
MISCELLANEOUS



4.1    Warranty Disclaimer. EXCEPT AS PROVIDED IN SECTION 1.7, NEITHER PARTY
MAKES ANY WARRANTY CONCERNING THE TRANSITION SERVICES AND THE WARRANTY IN SUCH
SECTION 1.7 IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY THAT THE SERVICES PROVIDED UNDER THIS AGREEMENT WILL BE SUFFICIENT
TO ALLOW HAMILTON BEACH HOLDING OR NACCO TO SUCCESSFULLY TRANSITION, MANAGE OR
OPERATE ITS BUSINESS.


4.2    Indemnification. (a) Subject to subsection (d) below, each party (the
“Indemnitor”) will indemnify and hold the other party, its Subsidiaries and each
of their respective stockholders, officers, directors, employees, agents and
representatives and each of the successors and assigns of any of the foregoing
(each, an “Indemnitee”) harmless from and against and will promptly defend the
Indemnitees from and reimburse the Indemnitees for any and all losses, damages,
costs, expenses, liabilities, obligations and claims of any kind (including
reasonable attorneys’ fees and other costs and expenses) (collectively,
“Damages”), arising out of or related to (i) a breach by the Indemnitor of this
Agreement and (ii) the gross negligence, bad faith or intentional misconduct of
the Indemnitor in connection with the provision or receipt of Transition
Services under this Agreement.


(b)The amount of any Damages for which indemnification is provided under this
Section 4.2 will be computed net of any insurance proceeds actually received by
the Indemnitee pursuant to an insurance policy with respect to such Damages.


(c)The Indemnitee must notify the Indemnitor in writing of any claim, demand,
action or proceeding for which indemnification will be sought under Section
4.2(a), provided, however, that the failure to so notify shall not adversely
impact the Indemnitee’s right to indemnification hereunder except to the extent
that such failure to notify actually prejudices or prevents the Indemnitor’s
ability to defend such claim, demand, action or proceeding. If such claim,
demand, action or proceeding is a third party claim, demand, action or
proceeding, the Indemnitor will have the right at its expense to assume the
defense thereof using counsel reasonably acceptable to the Indemnitee.
Indemnitor will notify Indemnitee whether Indemnitor so elects to assume the
defense not more than five (5) business days after written notice of the claim.
The Indemnitee will have the right (i) to participate, at its own expense, with
respect to any such third party claim, demand, action or proceeding that is
being defended by the Indemnitor, and (ii) to assume the defense of such third
party claim, demand, action or proceeding, at the cost and expense of the
Indemnitor if the Indemnitor fails or ceases to defend the same. In connection
with any such third party claim, demand, action or proceeding, the parties will
cooperate with each other and provide each other with access to relevant books
and records in their possession. If a firm written offer is made to the
Indemnitor to settle any such third party claim, demand, action or proceeding
solely in exchange for monetary sums to be paid by the Indemnitor (and such
settlement contains a complete release of the Indemnitee and its Subsidiaries
and their respective directors, officers and employees) and the Indemnitor
proposes to accept such settlement and the Indemnitee refuses to consent to such
settlement, then (i) the Indemnitor will be excused from, and the Indemnitee
will be solely responsible for, all further defense of such third party claim,
demand, action or proceeding, (ii) the maximum liability of the Indemnitor
relating to such third party claim, demand, action or proceeding will be the
amount of the proposed settlement if the amount thereafter recovered from the
Indemnitee on such third party claim, demand, action or proceeding is greater
than the amount of the proposed settlement, and (iii) the Indemnitee will pay
all reasonable attorneys’ fees and legal costs and expenses incurred by
Indemnitee after rejection of such settlement by the Indemnitee; provided,
however, that if the amount thereafter recovered by such third party from the
Indemnitee is less than the amount of the proposed settlement, the Indemnitee
will be reimbursed by the Indemnitor for such attorneys’ fees and legal costs
and expenses up to a maximum amount equal to the difference between the amount
recovered by such third party and the amount of the proposed settlement.




3





--------------------------------------------------------------------------------





(d)No party will be entitled to recover any consequential, indirect, special or
punitive damages (including lost profits or lost revenues) arising out of the
matters covered by this Agreement, regardless of the form of the claim or
action, including claims or actions for indemnification, tort, breach of
contract, warranty, representation or covenant. No party shall be liable for
Damages exceeding the total Fees payable hereunder under this Section 4.2.


(e)The Indemnitees’ rights to indemnification as set forth in this Section 4.2
will be their exclusive remedy with respect to any Damages arising out of the
matters covered by this Agreement other than to terminate this Agreement as set
forth in Section 3.1(b). Each Indemnitee hereto will be entitled to
indemnification for Damages sustained in accordance with the provisions of this
Section 4.2 regardless of any Law or public policy that would limit or impair
the right of the party to recover indemnification under the circumstances.


4.3    Relationship of Parties. Each of Hamilton Beach Holding, NACCO and their
respective Subsidiaries will for all purposes be deemed to be an independent
contractor hereunder, will not be considered (nor will any of their directors,
officers, employees, contractors or agents be considered) an agent, employee,
commercial representative, partner, franchisee or joint venturer of any other
party and will have no duties or obligations beyond those expressly provided in
this Agreement and the Separation Agreement with respect to the provision of
Transition Services. No party will have any authority, absent express written
permission from the other party, to enter into any agreement, assume or create
any obligations or liabilities, or make representations on behalf of any other
party. The provision of the Transition Services shall not alter the
classification of, or the compensation and employee benefits provided to the
NACCO Employees or the Hamilton Beach Holding Employees. The NACCO Employees
shall be employed solely by NACCO or its Subsidiaries, and the Hamilton Beach
Holding Employees shall be employed solely by Hamilton Beach Holding or its
Subsidiaries. Neither the NACCO Employees nor the Hamilton Beach Holding
Employees shall be entitled to any additional compensation for the provision of
the Transition Services.


4.4    Interpretation. (a) When a reference is made in this Agreement to
Sections or Schedules, such reference will be to a Section of or Schedule to
this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they will be deemed to be
followed by the words “without limitation.” Unless the context otherwise
requires, (i) “of’ is disjunctive but not necessarily exclusive, (ii) words in
the singular include the plural and vice versa, (iii) the use in this Agreement
of a pronoun in reference to a party hereto includes the masculine, feminine or
neuter, as the context may require, and (iv) terms used herein which are defined
in GAAP have the meanings ascribed to them therein. Schedule A hereto will be
deemed part of this Agreement and included in any reference to this Agreement.
This Agreement will not be interpreted or construed to require any party to take
any action, or fail to take any action, if to do so would violate any applicable
Law.


(b)All parties have participated in negotiating and drafting this Agreement. In
the event that an ambiguity or a question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by all parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.


4.5    Amendment. This Agreement may be amended, modified or supplemented only
by the written agreement of the parties hereto.


4.6    Waiver of Compliance. Except as otherwise provided in this Agreement, the
failure by any party to comply with any obligation, covenant, agreement or
condition under this Agreement may be waived by the party entitled to the
benefit thereof only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition will not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure. The failure of any
party to enforce at any time any of the provisions of this Agreement will in no
way be construed to be a waiver of any such provision, or in any way to affect
the validity of this Agreement or any part hereof or the right of any party
hereafter to enforce each and every such provision. No waiver of any breach of
such provisions will be held to be a waiver of any other or subsequent breach.


4.7    Notices. All notices required or permitted pursuant to this Agreement
must be given as set forth in the Separation Agreement.


4.8    Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended to confer on any person or entity other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement.


4.9    Successors and Assigns. This Agreement will be binding upon and will
inure to the benefit of the signatories hereto and their respective successors
and permitted assigns. No party may assign this Agreement, or any of its rights
or liabilities


4





--------------------------------------------------------------------------------





hereunder, without the prior written consent of the other party hereto, and any
attempt to make any such assignment without such consent will be null and void.
Any such assignment will not relieve the party making the assignment from any
liability under this Agreement.


4.10    Severability. The illegality or partial illegality of any or all of this
Agreement, or any provision hereof, will not affect the validity of the
remainder of this Agreement, or any provision hereof, and the illegality or
partial illegality of this Agreement will not affect the validity of this
Agreement in any jurisdiction in which such determination of illegality or
partial illegality has not been made, except in either case to the extent such
illegality or partial illegality causes this Agreement to no longer contain all
of the material provisions reasonably expected by the parties to be contained
herein.


4.11    Governing Law. This Agreement will be governed by and construed in
accordance with the internal Laws of the State of Delaware applicable to
contracts made and wholly performed within such state, without regard to any
applicable conflict of Laws principles.


4.12    Submission to Jurisdiction; Waivers. Each party irrevocably agrees that
any legal action or proceeding with respect to this Agreement, the transactions
contemplated hereby, any provision hereof, the breach, performance, validity or
invalidity hereof or for recognition and enforcement of any judgment in respect
hereof brought by another party hereto or its successors or permitted assigns
may be brought and determined in any federal or state court located in the State
of Delaware, and each party hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect to its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each
party hereby irrevocably waives, and agrees not to assert, by way of motion, as
a defense, counterclaim or otherwise, in any action or proceeding with respect
to this Agreement, the transactions contemplated hereby, any provision hereof or
the breach, performance, enforcement, validity or invalidity hereof, (a) any
claim that it is not personally subject to the jurisdiction of the above-named
courts for any reason other than the failure to lawfully serve process, (b) that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and (c) to the fullest extent
permitted by applicable Laws, that (i) the suit, action or proceeding in any
such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper, or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.


4.13    Force Majeure. Neither party will be liable to the other party for
failure to perform any obligation hereunder, other than payment obligations, if
such failure or delay results from an act of God, war, terrorism, revolt,
revolution, sabotage, actions of a Governmental Entity, Laws, regulations,
embargo, fire, strike, other labor trouble or any other cause or circumstance
beyond the control of such party other than financial difficulties of the other
party. Upon the occurrence of any such event which results in, or will result
in, delay or failure to perform according to the terms of this Agreement, each
party will promptly give notice to the other parties of such occurrence and the
effect and/or anticipated effect of such occurrence. Each party will use its
reasonable efforts to minimize disruptions in their performance, to resume
performance of their obligations under this Agreement as soon as practicable and
to assist the other parties in obtaining, at their sole expense, an alternative
source for the affected Transition Services and the receiving party will be
released from any payment obligation to the performing party with respect to the
affected Transition Services during the period of such force majeure; provided,
however, the resolution of any strike or labor trouble will be within the sole
discretion of the performing party.


4.14    Counterparts. This Agreement may be executed in two or more
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that each party need not
sign the same counterpart.


4.15    Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement) and the Separation Agreement,
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement.


[SIGNATURES ON FOLLOWING PAGE]


5





--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to
be signed by its duly authorized officer as of the date first above written.
 
NACCO INDUSTRIES, INC.
 
 
 
By:
 
 
Name:
J.C. Butler, Jr.
 
Title
President and Chief Executive Officer
 
 
 
HAMILTON BEACH BRANDS HOLDING COMPANY
 
 
 
By:
 
 
Name:
Gregory H. Trepp
 
Title
President and Chief Executive Officer
 
 

 


6





--------------------------------------------------------------------------------







Schedule A
Transition Services To Be Performed by NACCO and Its Subsidiaries
Description of Transition Service
Monthly Fee(s)
Contact Person / Successor Contact Person*
General Accounting Support, including SEC
$20,000
E. Loveman / M. Sovacool
Tax Compliance and Consulting Support
$20,000
F. Brown / J Francis
Internal Audit - Consulting; Advisory and Audit Services
$10,000
C. Steadley
Public Company Legal Support (SEC, NYSE, Sarbanes-Oxley, etc.)
$10,000
J. Neumann / J. Adkins
Employee Benefit and HR Legal and Consulting Support
$10,000
S. Fry
Compensation Support
$10,000
S. Fry / T. Maxwell





* NACCO may designate a successor contact person upon written notice to Hamilton
Beach Brands Holding Company






7



